Exhibit 10.19

 

PUT/CALL, REGISTRATION RIGHTS

 

AND

 

STANDSTILL AGREEMENT

 

Dated as of January 1, 1998

 

among

 

MARATHON OIL COMPANY,

 

USX CORPORATION,

 

ASHLAND INC.

 

and

 

MARATHON ASHLAND PETROLEUM LLC

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I Certain Definitions; Adjustable Amounts; Representations and
Warranties SECTION 1.01.   

Definitions

   2 SECTION 1.02.   

Adjustable Amounts

   17 SECTION 1.03.   

Representations and Warranties

   18 ARTICLE II Special Termination Right SECTION 2.01.   

Special Termination Right

   20 SECTION 2.02.   

Special Termination Price

   20 SECTION 2.03.   

Method of Exercise

   21 ARTICLE III Marathon Call Right SECTION 3.01.   

Marathon Call Right

   21 SECTION 3.02.   

Marathon Call Price

   21 SECTION 3.03.   

Method of Exercise

   22 SECTION 3.04.   

Limitation on Marathon’s Ability To Exercise its Marathon Call Right

   22 ARTICLE IV Ashland Put Right SECTION 4.01.   

Ashland Put Right

   22 SECTION 4.02.   

Ashland Put Price

   23 SECTION 4.03.   

Method of Exercise

   26 SECTION 4.04.   

Ashland Put Price Election Notice

   26 SECTION 4.05.   

Limitation on Ashland’s Ability To Exercise its Ashland Put Right

   27

 



--------------------------------------------------------------------------------

ARTICLE V Termination of Certain Distributions; Revocable Proxies

SECTION 5.01.

  

Termination of Certain Distributions

   27

SECTION 5.02.

  

Revocable Proxies

   30 ARTICLE VI Determination of the Appraised Value of the Company
SECTION 6.01.   

Determination of Appraised Value of the Company

   31 ARTICLE VII Determination of the Fair Market Value of Securities
SECTION 7.01.   

General

   35 SECTION 7.02.   

Determination of Fair Market Value of Marathon Debt Securities

   35 SECTION 7.03.   

Determination of Fair Market Value of Actively Traded Marathon Equity Securities

   35 SECTION 7.04.   

Determination of Fair Market Value of Non – Actively Traded Marathon Equity
Securities

   39 ARTICLE VIII Certain Matters Relating to Securities SECTION 8.01.   

Certain Requirements with Respect to Marathon Debt Securities

   42 SECTION 8.02.   

Procedures with Respect to the Issuance of Securities

   42 SECTION 8.03.   

Holding Period

   45 SECTION 8.04.   

Manner of Sale of Marathon Equity Securities

   45 ARTICLE IX Closing; Conditions to Closing; Consequences of Delay
SECTION 9.01.   

Closing

   46 SECTION 9.02.   

Conditions to Closing

   49 SECTION 9.03.   

Consequences of a Delayed Closing of the Marathon Call Right or the Ashland Put
Right Where Ashland Is at Fault

   54

 



--------------------------------------------------------------------------------

SECTION 9.04.   

Consequences of a Delayed Closing of the Marathon Call Right or the Ashland Put
Right Where Marathon or USX Is at Fault

   55 SECTION 9.05.   

Consequences of a Delayed Closing of the Marathon Call Right or the Ashland Put
Right Where No Party Is at Fault

   57 SECTION 9.06.   

Consequences of Delayed Second or Third Scheduled Installment Payment

   58 SECTION 9.07.   

Consequences of a Delayed Closing of the Special Termination Right Where
Terminating Member Is at Fault

   58 SECTION 9.08.   

Consequences of a Delayed Closing of the Special Termination Right Where Non –
Terminating Member Is at Fault

   60 SECTION 9.09.   

Consequences of Delayed Closing of Special Termination Right Where No Party Is
at Fault

   62 ARTICLE X Registration Rights SECTION 10.01.   

Registration upon Request

   63 SECTION 10.02.   

Covenants of the Issuer

   67 SECTION 10.03.   

Fees and Expenses

   72 SECTION 10.04.   

Indemnification and Contribution

   73 SECTION 10.05.   

Underwriting Agreement; Purchase Agreement

   77 SECTION 10.06.   

Undertaking To File Reports

   78 ARTICLE XI Covenants SECTION 11.01.   

Cooperation; Commercially Reasonable Best Efforts

   78 SECTION 11.02.   

Antitrust Notification; FTC or DOJ Investigation

   78 SECTION 11.03.   

Governmental Filings re: Ashland LOOP/LOCAP Interest

   80 SECTION 11.04.   

Designated Sublease Agreements

   81

 



--------------------------------------------------------------------------------

ARTICLE XII Standstill Agreement SECTION 12.01.   

Restrictions of Certain Actions by Marathon and USX

   83 SECTION 12.02.   

Restrictions of Certain Actions by Ashland

   86 ARTICLE XIII Indemnification SECTION 13.01.   

Indemnification re: Ashland Representatives’ Revocable Proxies and the Ashland
LOOP/LOCAP Revocable Proxy

   88 SECTION 13.02.   

Indemnification re: Marathon Representatives Revocable Proxies

   89 SECTION 13.03.   

Indemnification re: Transfer of Economic Interests in the Ashland LOOP/LOCAP
Interest to Marathon, the Company or a Person Designated by Marathon

   89 SECTION 13.04.   

Procedures Relating to Indemnification Under This Article XIII

   90 ARTICLE XIV Company Competitive Businesses; Detrimental Activities;
Limitations on the Company Entering into Valvoline’s Business SECTION 14.01.   

Competitive Businesses

   90 SECTION 14.02.   

Detrimental Activities

   94 SECTION 14.03.   

Limitations on the Company Entering into the Valvoline Business

   96 SECTION 14.04.   

Purchase Price of Competitive Business Assets

   103

 



--------------------------------------------------------------------------------

ARTICLE XV Survival; Assignment SECTION 15.01.   

Survival and Assignment re: Marathon and USX

   106 SECTION 15.02.   

Survival and Assignment re: Ashland

   107 SECTION 15.03.   

Survival and Assignment re: the Company

   109 SECTION 15.04.   

Assignment and Assumption Agreements

   109 SECTION 15.05.   

Consequences of Unpermitted Assignments

   110 ARTICLE XVI Dispute Resolution Procedures SECTION 16.01.   

General

   110 SECTION 16.02.   

Dispute Notice and Response

   110 SECTION 16.03.   

Negotiation Between Chief Executive Officers

   110 SECTION 16.04.   

Right to Equitable Relief Preserved

   111 ARTICLE XVII Miscellaneous SECTION 17.01.   

Notices

   111 SECTION 17.02.   

Merger and Entire Agreement

   113 SECTION 17.03.   

Parties in Interest

   113 SECTION 17.04.   

Counterparts

   113 SECTION 17.05.   

Amendment; Waiver

   113 SECTION 17.06.   

Severability

   113 SECTION 17.07.   

GOVERNING LAW

   114 SECTION 17.08.   

Enforcement

   114 SECTION 17.09.   

Table of Contents, Headings and Titles

   115 SECTION 17.10.   

Use of Certain Terms; Rules of Construction

   115 SECTION 17.11.   

Holidays

   115 SECTION 17.12.   

Third Parties

   115 SECTION 17.13.   

Liability for Affiliates

   115 SECTION 17.14.   

Schedules

   116

 



--------------------------------------------------------------------------------

APPENDIX A Certain Definitions

SCHEDULE 1.03(c)   Conflicts SCHEDULE 1.03(d)   Consents SCHEDULE 14.01(a)  
Competitive Businesses

 



--------------------------------------------------------------------------------

PUT/CALL, REGISTRATION RIGHTS AND STANDSTILL AGREEMENT dated as of [January 1],
1998,2/ by and among MARATHON OIL COMPANY, an Ohio corporation (“Marathon”), USX
CORPORATION, a Delaware corporation (“USX”), ASHLAND INC., a Kentucky
corporation (“Ashland”), and MARATHON ASHLAND PETROLEUM LLC, a Delaware limited
liability company (the “Company”).

 

Preliminary Statement

 

WHEREAS Marathon and Ashland have previously entered into a Master Formation
Agreement dated as of December 12, 1997, relating to the formation of the
Company, which will own and operate certain of Marathon’s and Ashland’s
respective petroleum supply, refining, marketing, and transportation businesses;

 

WHEREAS Marathon and Ashland have previously entered into an Asset Transfer and
Contribution Agreement dated as of December 12, 1997, pursuant to which, among
other things, Marathon and Ashland will transfer their respective Businesses (as
defined below) to the Company;

 

WHEREAS Marathon, USX and Ashland have previously entered into a Parent
Agreement dated as of December 12, 1997;

 

WHEREAS Marathon and Ashland have entered into an LLC Agreement dated as of the
date hereof in order to establish the rights and responsibilities of each of
them with respect to the governance, financing and operation of the Company;

 

WHEREAS Marathon and Ashland have agreed that under certain circumstances,
Ashland will sell to Marathon and Marathon will purchase from Ashland all of
Ashland’s Membership Interests and the Ashland LOOP/LOCAP Interest (each as
defined below), upon the terms and subject to the conditions set forth herein;

--------------------------------------------------------------------------------

2 To be dated as of the Closing Date under the Master Formation Agreement.

 



--------------------------------------------------------------------------------

WHEREAS Marathon and Ashland have agreed that if Marathon or Ashland elects to
terminate the Term of the Company pursuant to Section 2.03 of the LLC Agreement,
then the non-terminating Member shall have the right to purchase from the
terminating Member all of the terminating Member’s Membership Interests, upon
the terms and subject to the conditions set forth herein;

 

WHEREAS Marathon and USX have agreed that Marathon and USX will grant Ashland
certain registration rights with respect to any Securities (as defined below)
that Marathon or USX issues to Ashland pursuant to this Agreement in connection
with the purchase by Marathon of Ashland’s Membership Interests and the Ashland
LOOP/LOCAP Interest, upon the terms and subject to the conditions set forth
herein;

 

WHEREAS Marathon and USX have agreed to certain restrictions with respect to
actions relating to Ashland Voting Securities (as defined below), upon the terms
and subject to the conditions set forth herein;

 

WHEREAS Ashland has agreed to certain restrictions with respect to actions
relating to USX Voting Securities (as defined below), upon the terms and subject
to the conditions set forth herein; and

 

WHEREAS Marathon, USX and Ashland have agreed to certain restrictions with
respect to certain of their business activities, upon the terms and subject to
the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Certain Definitions; Adjustable Amounts;

Representations and Warranties

 

SECTION 1.01. Definitions. Defined terms used in this Agreement shall have the
meanings ascribed to them by definition in this Agreement or in Appendix A. In
addition,

 

2



--------------------------------------------------------------------------------

when used herein the following terms have the following meanings:

 

“Actively Traded Marathon Equity Securities” means Marathon Equity Securities
for which there is an active trading market on the National Market System of the
NASDAQ or on a National Securities Exchange during the period commencing 30 days
prior to the Closing Date or applicable Installment Payment Date and ending on
the Closing Date or such Installment Payment Date.

 

“Adjustable Amount” has the meaning set forth in Section 1.02.

 

“Adjustable Amounts Notice” has the meaning set forth in Section 1.02.

 

“Adjustment Year” has the meaning set forth in Section 1.02.

 

“Agreement” means this Put/Call, Registration Rights, and Standstill Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

 

“Appraised Value Determination Date” has the meaning set forth in Section
6.01(c).

 

“Appraised Value of the Company” has the meaning set forth in Section 6.01(c).

 

“Ashland Designated Sublease Agreements” means the Ashland Sublease Agreements
attached as Exhibits L-1, L-2, L-3 and L-4 to the Asset Transfer and
Contribution Agreement.

 

“Ashland Exercise Period Distributions” has the meaning set forth in Section
5.01(a)(i).

 

“Ashland LOOP/LOCAP Interest” means (i) the 4.0% interest in LOOP LLC owned by
Ashland on the date hereof pursuant to the limited liability company agreement
of LOOP LLC dated as of October 18, 1996, among Ashland, Marathon Pipe Line
Company, Murphy Oil Corporation, Shell Oil Company and Texaco Inc. and (ii) the
86.20 shares of common stock of LOCAP, Inc. owned by Ashland, which shares on
the date hereof represent an 8.6% interest in LOCAP, Inc.; provided

 

3



--------------------------------------------------------------------------------

that in the event there is a reclassification of the LOOP, LLC membership
interests or the common stock of LOCAP, Inc. into one or more different types or
classes of securities, the “Ashland LOOP/LOCAP Interest” shall instead include
such different types or classes of securities.

 

“Ashland LOOP/LOCAP Irrevocable Proxy” has the meaning set forth in Section
9.02(e).

 

“Ashland LOOP/LOCAP Revocable Proxy” has the meaning set forth in Section
5.02(c).

 

“Ashland Material Adverse Effect” means, for purposes of Section 1.03, either
(i) a material adverse effect on the ability of Ashland to perform its
obligations under this Agreement or (ii) an effect on the business, operations,
assets, liabilities, results of operations, cash flows, condition (financial or
otherwise) or prospects of Ashland’s Business which results in a Loss of two
million dollars ($2,000,000) or more, or, if such Loss is not susceptible to
being measured in monetary terms, is otherwise materially adverse to Ashland’s
Business; provided that any such effect relating to or resulting from any change
in the price of petroleum or petroleum byproducts, general economic conditions
or local, regional, national or international industry conditions (including
changes in financial or market conditions) shall be deemed not to constitute an
Ashland Material Adverse Effect.

 

“Ashland Membership Interests” means the initial Membership Interests of Ashland
on the date hereof, together with any additional Membership Interests that
Ashland may hereafter acquire.

 

“Ashland Put Exercise Date” has the meaning set forth in Section 4.03.

 

“Ashland Put Exercise Notice” has the meaning set forth in Section 4.03.

 

“Ashland Put Price” has the meaning set forth in Section 4.01.

 

“Ashland Put Price Election Date” has the meaning set forth in Section 4.04(b).

 

4



--------------------------------------------------------------------------------

“Ashland Put Price Election Notice” has the meaning set forth in Section
4.04(a).

 

“Ashland Put Right” has the meaning set forth in Section 4.01.

 

“Ashland Representatives Revocable Proxies” has the meaning set forth in Section
5.02(a).

 

“Ashland Special Termination Right” means the Special Termination Right granted
to Ashland pursuant to Section 2.01.

 

“Ashland Voting Securities” means the securities of Ashland (i) having the power
under ordinary circumstances to elect at least a majority of the board of
directors of Ashland (whether or not any senior class of stock has voting power
by reason of any contingency) or (ii) convertible into or exchangeable for
securities of Ashland having the power under ordinary circumstances to elect at
least a majority of the board of directors of Ashland (whether or not any senior
class of stock has voting power by reason of any contingency).

 

“Average Annual Level” means for any twelve-month period ending on December 31
of any calendar year, the average of the level of the Price Index ascertained by
adding the twelve monthly levels of the Price Index during such twelve-month
period and dividing the total by twelve.

 

“Base Level” has the meaning set forth in the LLC Agreement.

 

“Base Rate” means a rate of interest closely approximating that of comparable
term senior debt securities or debt obligations priced to trade at par issued by
USX or issued by Marathon and fully guaranteed by USX, or issued by a firm of
comparable credit standing.

 

“Blackout Period” has the meaning set forth in Section 10.01(b).

 

“Bulge Bracket Investment Banking Firm” means an investment banking firm that is
listed as one of the top 10 investment banking firms for all domestic equity
issues in terms of the aggregate dollar amount of such issues (with full credit
given to the lead manager) as reported in the

 

5



--------------------------------------------------------------------------------

latest issue of Investment Dealers’ Digest or a publication (or otherwise) of
similar national repute which provides rankings of investment banking firms by
size of domestic issues.

 

“Bulk Motor Oil Business” has the meaning set forth in Section 14.03(h).

 

“Cash” means United States dollars or immediately available funds in United
States dollars.

 

“Closing” has the meaning set forth in Section 9.01(a).

 

“Closing Date” has the meaning set forth in Section 9.01(a).

 

“Commission” means the Securities and Exchange Commission or any successor
agency having jurisdiction under the Securities Act.

 

“Company Competitive Business” has the meaning set forth in Section 14.01(a).

 

“Company Competitive Business Assets” has the meaning set forth in Section
14.01(d).

 

“Company Competitive Third Party” has the meaning set forth in Section 14.01(d).

 

“Company Material Adverse Effect” means, for purposes of Section 1.03, an effect
on the business, operations, assets, liabilities, results of operations, cash
flows, condition (financial or otherwise) or prospects of the Company’s Business
which results in a Loss of two million dollars ($2,000,000) or more, or, if such
Loss is not susceptible to being measured in monetary terms, is otherwise
materially adverse to the Company’s Business; provided that any such effect
relating to or resulting from any change in the price of petroleum or petroleum
byproducts, general economic conditions or local, regional, national or
international industry conditions (including changes in financial or market
conditions) shall be deemed not to constitute a Company Material Adverse Effect.

 

“Competitive Business Purchase Price” has the meaning set forth in Section
14.04.

 

6



--------------------------------------------------------------------------------

“Confidential Information” has the meaning set forth in Section 14.02(b).

 

“Confidentiality Agreement” has the meaning set forth in Section 14.02(b).

 

“Delayed Closing Date” has the meaning set forth in Section 9.03(b).

 

“Delayed Closing Date Interest Period” has the meaning set forth in Section
9.03(b).

 

“Delayed Installment Payment Date” has the meaning set forth in Section 9.06.

 

“Delayed Installment Payment Date Interest Period” has the meaning set forth in
Section 9.06.

 

“Demand Registration” has the meaning set forth in Section 10.01(a).

 

“Designated Sublease Agreements” means the Ashland Designated Sublease
Agreements and the Marathon Designated Sublease Agreements.

 

“Disclosing Party” has the meaning set forth in Section 14.02(b).

 

“Dispute” has the meaning set forth in Section 16.01.

 

“Dispute Notice” has the meaning set forth in Section 16.02.

 

“Distributable Cash” has the meaning set forth in the LLC Agreement.

 

“Escrow Account” has the meaning set forth in Section 5.01(a)(ii)(B).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Date” means the Special Termination Exercise Date, the Marathon Call
Exercise Date or the Ashland Put Exercise Date, as applicable.

 

7



--------------------------------------------------------------------------------

“Exercise Period Distributions” means Ashland Exercise Period Distributions or
Marathon Exercise Period Distributions, as applicable.

 

“Fair Market Value” has the meaning set forth in Section 7.01.

 

“14.01(d) Presentation Meeting” has the meaning set forth in Section 14.01(d).

 

“14.01(d) Scheduled Closing Date” has the meaning set forth in Section 14.01(d).

 

“14.03(d) Offer Notice” has the meaning set forth in Section 14.03(d).

 

“14.03(d) Purchase Election Notice” has the meaning set forth on Section
14.03(d).

 

“14.03(d) Scheduled Closing Date” has the meaning set forth in Section 14.03(d).

 

“14.03(f) Offer Notice” has the meaning set forth in Section 14.03(f)(i).

 

“14.03(f) Purchase Election Notice” has the meaning set forth in Section
14.03(f)(i).

 

“14.04 Appraisal Process Commencement Date” has the meaning set forth in Section
14.04.

 

“14.04 Appraisal Report” has the meaning set forth in Section 14.04.

 

“14.04 Initial Opinion Values” has the meaning set forth in Section 14.04.

 

“14.04 Subsequent Appraisal Process Commencement Date” has the meaning set forth
in Section 14.04.

 

“14.04 Third Opinion Value” has the meaning set forth in Section 14.04.

 

“Fully Distributed Sale” has the meaning set forth in Section 8.04.

 

8



--------------------------------------------------------------------------------

“Holding Period” has the meaning set forth in Section 8.03.

 

“Installment Payment” has the meaning set forth in Section 4.02(b).

 

“Installment Payment Date” means a Scheduled Installment Payment Date or a
Delayed Installment Payment Date, as applicable.

 

“Investment Grade Rating” means a rating of BBB- or higher by S&P or Baa3 or
higher by Moody’s or the equivalent of such rating by S&P and Moody’s.

 

“Issuer” has the meaning set forth in Section 10.01(a).

 

“Issuer Material Adverse Effect” means either (i) a material adverse effect on
the ability of the Issuer to perform its obligations under this Agreement or
(ii) a material adverse effect on the business, operations, assets, liabilities,
results of operations, cash flows, condition (financial or otherwise) or
prospects of the Issuer and its subsidiaries, taken as a whole; provided,
however, that any such effect relating to or resulting from any change in the
price of petroleum or petroleum byproducts, general economic conditions or
local, regional, national or international industry conditions (including
changes in financial or market conditions) or any change in applicable tax laws
or regulations shall be deemed not to constitute an Issuer Material Adverse
Effect.

 

“LIBOR Rate” means, for any one-month period or portion thereof, the per annum
rate (rounded to the nearest 1/10,000 of 1%) for U.S. dollar deposits for such
one-month period which appears on Bloomberg Page DG522a Equity GPGX as of 11:00
a.m. London time on the second London business day preceding the first day of
such one-month period. “Bloomberg Page DG522a Equity GPGX” means the display
page designated “DG522a Equity GPGX” on the Bloomberg, L.P. quotation service
(or replacement page or successor service for displaying comparable rates).

 

“Losses” has the meaning set forth in Section 10.04.

 

9



--------------------------------------------------------------------------------

“Long Term Debt” means Indebtedness with a maturity of one year or longer.

 

“Maralube Express Business” has the meaning set forth in Section 14.03(d)(i).

 

“Marathon Call Exercise Date” has the meaning set forth in Section 3.03.

 

“Marathon Call Exercise Notice” has the meaning set forth in Section 3.03.

 

“Marathon Call Price” has the meaning set forth in Section 3.01.

 

“Marathon Call Right” has the meaning set forth in Section 3.01.

 

“Marathon Debt Securities” has the meaning set forth in Section 8.01.

 

“Marathon Designated Sublease Agreements” means the Marathon Sublease Agreements
attached as Exhibits E-1, E-2 and E-3 to the Asset Transfer and Contribution
Agreement.

 

“Marathon Equity Securities” means any of (i) the class of common stock of USX
designated as USX-Marathon Group Common Stock, par value $1.00 per share, (ii)
the class of common equity securities of Marathon or, if USX has transferred all
of the assets and liabilities of the Marathon Group to a Marathon Group
Subsidiary (as such term is defined in the Certificate of Incorporation of USX)
pursuant to Section 2(a) of Division I of Article Fourth of the Certificate of
Incorporation of USX and the Board of Directors of USX has declared that all of
the outstanding shares of USX-Marathon Group Common Stock be exchanged for
shares of common stock of the Marathon Group Subsidiary, the Marathon Group
Subsidiary; provided, that so long as Marathon shall be a subsidiary of USX,
such common equity securities shall constitute Marathon Equity Securities only
if such class accounts for USX’s primary ownership interest in Marathon, or
(iii) the common equity securities of USX (but only if a single class of common
equity securities of USX exists), in each case (1) registered pursuant to
Section 12 of the Exchange Act and (2) issued to Ashland pursuant to Section
4.02(c); provided that in the event there is a

 

10



--------------------------------------------------------------------------------

reclassification of any of the foregoing classes of common stock into one or
more different types or classes of securities, “Marathon Equity Securities”
shall instead include such different types or classes of securities.

 

“Marathon Exercise Period Distributions” has the meanings set forth in Section
5.01(b)(i).

 

“Marathon Material Adverse Effect” means, for purposes of Section 1.03, either
(i) a material adverse effect on the ability of Marathon to perform its
obligations under this Agreement or (ii) an effect on the business, operations,
assets, liabilities, results of operations, cash flows, condition (financial or
otherwise) or prospects of Marathon’s Business which results in a Loss of two
million dollars ($2,000,000) or more, or, if such Loss is not susceptible to
being measured in monetary terms, is otherwise materially adverse to Marathon’s
Business; provided that any such effect relating to or resulting from any change
in the price of petroleum or petroleum byproducts, general economic conditions
or local, regional, national or international industry conditions (including
changes in financial or market conditions) shall be deemed not to constitute a
Marathon Material Adverse Effect.

 

“Marathon Membership Interests” means the initial Membership Interests of
Marathon on the date hereof, together with any additional Membership Interests
that Marathon may hereafter acquire.

 

“Marathon Representatives Revocable Proxies” has the meaning set forth in
Section 5.02(b).

 

“Marathon Special Termination Right” means the Special Termination Right granted
to Marathon pursuant to Section 2.01.

 

“Market Value of the Company” has the meaning set forth in Section 6.01(c).

 

“Maximum Offering Size” has the meaning set forth in Section 10.01(e).

 

“Mid-Level Employee” has the meaning set forth in Section 14.02(a)(ii).

 

11



--------------------------------------------------------------------------------

“Minimum Lube Oil Purchase Amount” has the meaning set forth in Section
14.03(h).

 

“Moody’s” means Moody’s Investors Service Inc. and any successor thereto.

 

“National Securities Exchange” means a securities exchange registered as a
national securities exchange under Section 6 of the Exchange Act.

 

“9.04(b) Post-Scheduled Closing Date Distribution Amount” has the meaning set
forth in Section 9.04(b).

 

“9.08(b) Post-Scheduled Closing Date Distribution Amount” has the meaning set
forth in Section 9.08(b).

 

“Non-Terminating Member” has the meaning set forth in Section 2.01(a).

 

“Offering Memorandum” means any offering memorandum prepared in connection with
a sale of Securities effected in accordance with Section 4(2) or Rule 144A under
the Securities Act, including all amendments and supplements to such offering
memorandum, all exhibits thereto and all materials incorporated by reference in
such offering memorandum.

 

“Other Holders” has the meaning set forth in Section 10.01(e).

 

“Packaged Motor Oil Business” has the meaning set forth in Section 14.03(h).

 

“Percentage Interest” has the meaning set forth in the LLC Agreement.

 

“Permitted Investments” means any of the following: (i) any investment in direct
obligations of the United States of America or any agency thereof or obligations
Guaranteed by the United States of America or any agency thereof; (ii)
investments in time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company which is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits

 

12



--------------------------------------------------------------------------------

aggregating in excess of $250,000,000 (or the foreign currency equivalent
thereof) and whose Long Term debt is rated “A” (or higher) by Moody’s or S&P;
(iii) repurchase agreements having terms of not more than 30 days that are (A)
collateralized by underlying securities of the types described in clause (i)
above having a fair market value at the time the Company enters into such
repurchase agreements of at least 102% of the principal amount of such
repurchase agreements and (B) entered into with a bank meeting the
qualifications described in clause (ii) above; (iv) investments in commercial
paper, maturing not more than 90 days after the date of acquisition, issued by a
corporation (other than an Affiliate of any of the parties hereto) organized and
in existence under the laws of the United States of America, any state thereof
or any foreign country recognized by the United States of America with a rating
at the time as of which any investment therein is made of both “P-1” (or higher)
according to Moody’s and “A-1” (or higher) according to S&P; and (v) investments
in securities with maturities of six months or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by S&P or “A” by Moody’s.

 

“Price Index” has the meaning set forth in the LLC Agreement.

 

“Private Label Packaged Motor Oil Business” has the meaning set forth in Section
14.03(h).

 

“Qualifying Public Offering” has the meaning set forth in Section 8.04.

 

“Quick Lube Business” has the meaning set forth in Section 14.03(h).

 

“Registration Statement” means any registration statement under the Securities
Act which permits the public offering of Securities, including the prospectus
included therein, all amendments and supplements to such registration statement
or prospectus, including post-effective amendments, all exhibits thereto and all
materials incorporated by reference in such registration statement.

 

“Representatives” has the meaning set forth in Section 14.02(b).

 

13



--------------------------------------------------------------------------------

“Response” has the meaning set forth in Section 16.02.

 

“Required Disclosure” has the meaning set forth in Section 7.03(a).

 

“Required Disclosure Date” has the meaning set forth in Section 7.03(a).

 

“Scheduled Closing Date” has the meaning set forth in Section 9.01(a).

 

“Scheduled Installment Payment Date” has the meaning set forth in Section
4.02(b).

 

“Securities” means Marathon Debt Securities and/or Marathon Equity Securities.

 

“Securities Act” means the Securities Act of 1933.

 

“Securities Document” has the meaning set forth in Section 8.02.

 

“Senior Employee” has the meaning set forth in Section 14.02(a)(ii).

 

“S&P” means Standard & Poor’s Corporation and any successor thereto.

 

“7.03(b) Appraisal Process Commencement Date” has the meaning set forth in
Section 7.03(b).

 

“7.03(b) Appraisal Report” has the meaning set forth in Section 7.03(b).

 

“7.03(b) Discount Amount” has the meaning set forth in Section 7.03(b).

 

“7.03(b) Initial Opinion Values” has the meaning set forth in Section 7.03(b).

 

“7.03(b) Subsequent Appraisal Process Commencement Date” has the meaning set
forth in Section 7.03(b).

 

“7.03(b) Third Opinion Value” has the meaning set forth in Section 7.03(b).

 

14



--------------------------------------------------------------------------------

“7.04 Appraisal Process Commencement Date” has the meaning set forth in Section
7.04(b).

 

“7.04 Appraisal Report” has the meaning set forth in Section 7.04(b).

 

“7.04 Discount Amount” has the meaning set forth in Section 7.04(b).

 

“7.04 Initial Opinion Values” has the meaning set forth in Section 7.04(b).

 

“7.04 Subsequent Appraisal Process Commencement Date” has the meaning set forth
in Section 7.04(b).

 

“7.04 Third Opinion Value” has the meaning set forth in Section 7.04(b).

 

“6.01 Appraisal Process Commencement Date” has the meaning set forth in Section
6.01(b).

 

“6.01 Appraisal Report” has the meaning set forth in Section 6.01(b).

 

“6.01 Initial Opinion Values” has the meaning set forth in Section 6.01(b).

 

“6.01 Subsequent Appraisal Process Commencement Date” has the meaning set forth
in Section 6.01(b).

 

“6.01 Third Opinion Value” has the meaning set forth in Section 6.01(b).

 

“Special Termination Exercise Date” has the meaning set forth in Section 2.03.

 

“Special Termination Exercise Notice” has the meaning set forth in Section 2.03.

 

“Special Termination Price” has the meaning set forth in Section 2.01(a).

 

“Special Termination Right” has the meaning set forth in Section 2.01(a).

 

“Tax Liability” has the meaning set forth in the LLC Agreement.

 

15



--------------------------------------------------------------------------------

“Tax Liability Distributions” means the cash distributions to which a Member is
entitled pursuant to Section 5.01(a) of the LLC Agreement.

 

“Terminating Member” has the meaning set forth in Section 2.01(a).

 

“Terminating Member’s Membership Interests” means, if Ashland is the Terminating
Member, the Ashland Membership Interests and, if Marathon is the Terminating
Member, the Marathon Membership Interests.

 

“Terminating Member’s Percentage Interest” means, if Ashland is the Terminating
Member, the Ashland Percentage Interest and, if Marathon is the Terminating
Member, the Marathon Percentage Interest.

 

“Termination Notice” has the meaning set forth in Section 2.01(a).

 

“Trading Day” means any day on which the New York Stock Exchange is open for
business.

 

“Underwritten Public Offering” means an underwritten public offering of
Securities pursuant to an effective Registration Statement under the Securities
Act.

 

“USX Material Adverse Effect” means, for purposes of Section 1.03, a material
adverse effect on the ability of USX to perform its obligations under this
Agreement.

 

“USX Voting Securities” means the securities of USX (i) having the power under
ordinary circumstances to elect at least a majority of the board of directors of
USX (whether or not any senior class of stock has voting power by reason of any
contingency) or (ii) convertible into or exchangeable for securities of USX
having the power under ordinary circumstances to elect at least a majority of
the board of directors of USX (whether or not any senior class of stock has
voting power by reason of any contingency); provided, that each class of common
equity securities of USX, and any securities of USX convertible into or
exchangeable for any such class, shall constitute USX Voting Securities
regardless of whether such class has the power under ordinary circumstances to
elect at least a majority of the board of directors of USX.

 

16



--------------------------------------------------------------------------------

“Valvoline” has the meaning set forth in Section 14.03(h).

 

“Valvoline Business” has the meaning set forth in Section 14.03(h).

 

“Valvoline Competitive Business Assets” has the meaning set forth in Section
14.03(d).

 

“Valvoline Competitive Third Party” has the meaning set forth in Section
14.03(d).

 

“Weighted Average Price” has the meaning set forth in Section 7.03(a).

 

SECTION 1.02. Adjustable Amounts. Within 30 days following the date on which the
United States Department of Labor Bureau of Labor Statistics for all Urban Areas
publishes the Price Index for (a) the month of December, 2002 and (b)
thereafter, the month of December in each five year anniversary of the year 2002
(the year 2002 and each such five year anniversary being an “Adjustment Year”),
the Company shall determine whether the Average Annual Level for the applicable
Adjustment Year exceeds the Base Level. If the Company determines that the
Average Annual Level for such Adjustment Year exceeds the Base Level, then the
Company shall increase or decrease each of the following amounts (each, an
“Adjustable Amount”) to an amount calculated by multiplying the relevant
Adjustable Amount by a fraction whose numerator is the Average Annual Level for
such Adjustment Year and whose denominator is the Base Level: (i) the two
million dollars ($2,000,000) amount set forth in the definition of “Ashland
Material Adverse Effect”; (ii) the two million dollars ($2,000,000) amount set
forth in the definition of “Company Material Adverse Effect”; (iii) the two
million dollars ($2,000,000) amount set forth in the definition of “Marathon
Material Adverse Effect”; (iv) the $250 million amount set forth in clause (ii)
of the definition of “Permitted Investments” in Section 1.01; and (v) the $100
million and $25 million amounts set forth in Section 10.01(a); provided that in
no event shall any Adjustable Amount be decreased below the initial amount
thereof set forth herein. Within five Business Days after making such
determinations, the Company shall distribute to each Member a notice (an
“Adjustable Amounts Notice”) setting forth: (A) the amount by which the Average
Annual Level for such Adjustment Year exceeded the

 

17



--------------------------------------------------------------------------------

Base Level and (B) the calculations of any adjustments made to the Adjustable
Amounts pursuant to this Section 1.02. Any adjustment made to the Adjustable
Amounts pursuant to this Section 1.02 shall be effective as of the date on which
the Company delivers to the Members the related Adjustable Amounts Notice.

 

SECTION 1.03. Representations and Warranties. Each of Marathon and USX
represents and warrants to Ashland, and Ashland represents and warrants to each
of Marathon and USX, in each case as of the date hereof and will be required to
represent and warrant as of any Closing Date, as follows:

 

(a) Due Organization, Good Standing and Power. It is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with the power and authority to own, lease and
operate its assets and to conduct the business now being or to be conducted by
it. It is duly authorized, qualified or licensed to do business as a foreign
corporation or other organization in good standing in each of the jurisdictions
in which its right, title or interest in or to any of the assets held by it or
the business conducted by it requires such authorization, qualification or
licensing, except where the failure to be so authorized, qualified, licensed or
in good standing would not have and would not reasonably be expected to have,
individually or in the aggregate, a Marathon Material Adverse Effect, a USX
Material Adverse Effect or an Ashland Material Adverse Effect, as the case may
be. It has all requisite power and authority to enter into this Agreement and to
perform its obligations hereunder.

 

(b) Authorization and Validity of Agreements. The execution and delivery by it
of this Agreement and the consummation by it of the transactions contemplated
hereby have been duly authorized and approved by all necessary corporate or
other action on its part. This Agreement has been duly executed and delivered by
it. This Agreement is its legal, valid and binding obligation, enforceable
against it in accordance with its terms.

 

(c) Lack of Conflicts. Except as set forth on Schedule 1.03(c) to the Marathon,
USX or Ashland Put/Call, Registration Rights and Standstill Disclosure

 

18



--------------------------------------------------------------------------------

Letter, as applicable, neither the execution and delivery by it of this
Agreement nor the consummation by it of the transactions contemplated hereby
does or will (i) conflict with, or result in the breach of any provision of, its
charter or by-laws or similar governing or organizational documents or any of
its subsidiaries, (ii) violate any Applicable Law or any permit, order, award,
injunction, decree or judgment of any Governmental Authority applicable to or
binding upon it or any of its subsidiaries or to which any of their respective
properties or assets is subject, (iii) violate, conflict with or result in the
breach or termination of, or otherwise give any other person the right to
terminate, or constitute a default, an event of default or an event which with
notice, lapse of time or both, would constitute a default or an event of default
under the terms of, any mortgage, indenture, deed of trust or lease or other
agreement or instrument to which it or any of its subsidiaries is a party or by
which any of their respective properties or assets is subject, except, in the
case of clauses (ii) or (iii), for such violations, conflicts, breaches,
terminations and defaults which would not have and would not reasonably be
expected to have, individually, a Company Material Adverse Effect.

 

(d) No Consents. Except as set forth on Schedule 1.03(d) to the Marathon, USX or
Ashland Put/Call, Registration Rights and Standstill Disclosure Letter, as
applicable, no Governmental Approval or other consent is required by it for the
execution and delivery by it of this Agreement or for the consummation of the
transactions contemplated hereby except (a) for such Governmental Approvals or
other consents as have been obtained or are contemplated hereby to be obtained
after Closing or (b) where the failure to obtain such Governmental Approvals or
other consents would not have and would not reasonably be expected to have,
individually, a Company Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

ARTICLE II

 

Special Termination Right

 

SECTION 2.01. Special Termination Right. (a) If Ashland or Marathon (the
“Terminating Member”) notifies the Board of Managers of the Company and the
other Member (the “Non-Terminating Member”) in writing pursuant to Section 2.03
of the LLC Agreement that it wants to terminate the term of the Company at the
end of the Initial Term or any succeeding 10-year period (any such notice being
a “Termination Notice”), then, subject to Section 2.01(b), the Non-Terminating
Member shall have the right, exercisable at any time during the 180-day period
following its receipt from the Terminating Member of a Termination Notice, to
purchase from the Terminating Member on the Scheduled Closing Date (the “Special
Termination Right”), and the Terminating Member shall thereupon be required to
sell to the Non-Terminating Member on the Scheduled Closing Date, all of its
Membership Interests and, in the circumstance where Ashland is the Terminating
Member, the Ashland LOOP/LOCAP Interest, for an aggregate amount equal to the
purchase price (the “Special Termination Price”) set forth in Section 2.02(a),
plus interest on the Special Termination Price at a rate per annum equal to the
Base Rate, with daily accrual of interest, for the period commencing on the
Special Termination Exercise Date and ending on the Scheduled Closing Date. The
Special Termination Right shall automatically terminate at the close of business
on the 180th day following the Non-Terminating Member’s receipt of a Termination
Notice, unless previously exercised by the Non-Terminating Member in accordance
with the provisions of Section 2.03.

 

(b) Notwithstanding anything to the contrary contained in Section 2.01(a), if
Marathon and Ashland each deliver a Terminating Notice to the Board of Managers
of the Company and the other Member, then neither Marathon nor Ashland shall
have a Special Termination Right.

 

SECTION 2.02. Special Termination Price. (a) Amount. The Special Termination
Price shall be an amount equal to the product of (i) 100% of the Appraised Value
of the Company multiplied by (ii) the Terminating Member’s Percentage Interest.

 

20



--------------------------------------------------------------------------------

(b) Timing of Payment. The Non-Terminating Member shall pay the entire Special
Termination Price, together with accrued interest calculated as set forth in
Section 2.01, on the Scheduled Closing Date.

 

(c) Form of Consideration. The Non-Terminating Member shall pay the Special
Termination Price, and all accrued interest, in Cash.

 

SECTION 2.03. Method of Exercise. The Non-Terminating Member shall exercise its
Special Termination Right by delivering to the Terminating Member a notice of
such exercise (the “Special Termination Exercise Notice”). The date of the
Terminating Member’s receipt of the Special Termination Exercise Notice shall be
deemed to be the date of the Non-Terminating Member’s exercise of its Special
Termination Right (the “Special Termination Exercise Date”) and, except as
expressly provided in Sections 9.08(a) and 9.09, the Non-Terminating Member’s
exercise of its Special Termination Right shall thereafter be irrevocable.

 

ARTICLE III

 

Marathon Call Right

 

SECTION 3.01. Marathon Call Right. Subject to Section 3.04, at any time on and
after December 31, 2004, Marathon shall have the right to purchase from Ashland
on the Scheduled Closing Date (the “Marathon Call Right”), and Ashland shall
thereupon be required to sell to Marathon on the Scheduled Closing Date, all of
Ashland’s Membership Interests and the Ashland LOOP/LOCAP Interest, for an
aggregate amount equal to the purchase price (the “Marathon Call Price”) set
forth in Section 3.02(a), plus interest on the Marathon Call Price at a rate per
annum equal to the Base Rate, with daily accrual of interest, for the period
commencing on the Marathon Call Exercise Date and ending on the Scheduled
Closing Date.

 

SECTION 3.02. Marathon Call Price. (a) Amount. The Marathon Call Price shall be
an amount equal to the product of (i) 115% of the Appraised Value of the Company
multiplied by (ii) Ashland’s Percentage Interest.

 

21



--------------------------------------------------------------------------------

(b) Timing of Payment. Marathon shall pay the entire Marathon Call Price,
together with accrued interest calculated as set forth in Section 3.01, on the
Scheduled Closing Date.

 

(c) Form of Consideration. Marathon shall pay the Marathon Call Price, and all
accrued interest, in Cash.

 

SECTION 3.03. Method of Exercise. Marathon shall exercise its Marathon Call
Right by delivering to Ashland a notice of such exercise (the “Marathon Call
Exercise Notice”). The date of Ashland’s receipt of the Marathon Call Exercise
Notice shall be deemed to be the date of Marathon’s exercise of its Marathon
Call Right (the “Marathon Call Exercise Date”) and, except as expressly provided
in Sections 9.03(a), 9.04(a) and 9.05, Marathon’s exercise of its Marathon Call
Right shall thereafter be irrevocable.

 

SECTION 3.04. Limitation on Marathon’s Ability To Exercise its Marathon Call
Right If prior to the Marathon Call Exercise Date, Ashland elects to Transfer
its Membership Interests to a third party pursuant to Section 10.01(c) of the
LLC Agreement, and in connection therewith delivers to Marathon the requisite
Offer Notice pursuant to Section 10.04 of the LLC Agreement, Marathon shall not
be permitted to exercise its Marathon Call Right for a period commencing on the
date of Marathon’s receipt of such Offer Notice and ending on the earliest of
(i) 120 days (or 270 days if a second request has been made under HSR) following
such receipt, (ii) the closing of such Transfer, and (iii) the date such
proposed Transfer by Ashland shall have been finally abandoned. After such
period, Marathon shall be entitled to exercise its Marathon Call Right.

 

ARTICLE IV

 

Ashland Put Right

 

SECTION 4.01. Ashland Put Right. Subject to Section 4.05, at any time after
December 31, 2004, Ashland shall have the right to sell to Marathon on the
Scheduled Closing Date (the “Ashland Put Right”), and Marathon shall thereupon
be required to purchase from Ashland on the Scheduled Closing Date, all of
Ashland’s Membership Interests and the Ashland LOOP/LOCAP Interest, for an

 

22



--------------------------------------------------------------------------------

aggregate amount equal to the purchase price (the “Ashland Put Price”) set forth
in Section 4.02, plus interest on the Ashland Put Price (or, in the event that
Marathon elects to pay the Ashland Put Price in installments, any unpaid portion
of the Ashland Put Price) at a rate per annum equal to the Base Rate, with daily
accrual of interest, for the period commencing on the Ashland Put Exercise Date
and ending on the Scheduled Closing Date (or, in the event that Marathon elects
to pay the Ashland Put Price in installments, on the applicable Scheduled
Installment Payment Date).

 

SECTION 4.02. Ashland Put Price. (a) Amount. The Ashland Put Price shall be an
amount equal to the sum of (i) for that portion of the Ashland Put Price to be
paid to Ashland in Cash or in Marathon Debt Securities, an amount equal to the
product of (x) 85% of the Appraised Value of the Company multiplied by (y)
Ashland’s Percentage Interest multiplied by (z) the percentage of the Ashland
Put Price to be paid to Ashland in Cash and/or in Marathon Debt Securities, plus
(ii) for that portion of the Ashland Put Price to be paid to Ashland in Marathon
Equity Securities, an amount equal to the product of (x) 90% of the Appraised
Value of the Company multiplied by (y) Ashland’s Percentage Interest multiplied
by (z) the percentage of the Ashland Put Price to be paid to Ashland in Marathon
Equity Securities.

 

(b) Timing of Payment. Subject to Section 4.02(d), Marathon shall have the right
to elect, by specifying in the Ashland Put Price Election Notice, to (i) pay the
entire Ashland Put Price on the Scheduled Closing Date or (ii) pay the Ashland
Put Price in three equal installments (each an “Installment Payment”), in either
case, together with accrued interest calculated as set forth in Section 4.01. If
Marathon elects to pay the Ashland Put Price in installments, Marathon shall pay
Ashland (x) the first Installment Payment on the Scheduled Closing Date; (y) the
second Installment Payment on the first anniversary of the Scheduled Closing
Date; and (z) the third Installment Payment on the second anniversary of the
Scheduled Closing Date (each such date being a “Scheduled Installment Payment
Date”), in each case, together with accrued interest calculated as set forth in
Section 4.01.

 

(c) Form of Consideration. Subject to Section 4.02(d), Marathon shall have the
right to elect, by specifying in an Ashland Put Price Election Notice, to pay

 

23



--------------------------------------------------------------------------------

the Ashland Put Price (i) entirely in Cash or (ii) in a combination of Cash and
Securities; provided that at least 50% of the Ashland Put Price (and at least
50% of each Installment Payment if Marathon elects to pay in installments) shall
consist of Cash; provided further, that the sum of (x) the Fair Market Value of
any Securities issued to Ashland on the Closing Date (or on any Installment
Payment Date) plus (y) the amount of Cash paid to Ashland on the Closing Date
(or on such Installment Payment Date) in respect of the Ashland Put Price, in
each case exclusive of any interest paid thereon, shall equal the Ashland Put
Price (or the applicable Installment Payment); and provided further, that in no
event shall Marathon or USX issue to Ashland an amount of Marathon Equity
Securities that would cause Ashland to own, directly or indirectly, at the
Closing or on any Scheduled Installment Payment Date in the aggregate 10% or
more of the number of shares of such class of Marathon Equity Securities that
are outstanding on the Closing Date and are publicly held (it being understood
and agreed that for purposes of this Section 4.02(c), any shares of such class
of Marathon Equity Securities that are either held by Marathon or any of its
Affiliates or subject to restrictions on transfer shall not be considered
publicly held). Marathon shall pay all accrued interest in Cash.

 

(d) Consequences of Failure to Make Certain Elections. Notwithstanding anything
to the contrary in this Agreement:

 

(i) if Marathon fails to deliver to Ashland an Ashland Put Price Election Notice
within the requisite time period set forth in Section 4.04(a) or if Marathon
delivers to Ashland an Ashland Put Price Election Notice that states that the
entire Ashland Put Price will be paid at Closing but does not state whether any
portion of the Ashland Put Price will be paid in Securities, Marathon shall
thereafter be required to pay Ashland the entire Ashland Put Price in Cash on
the Closing Date;

 

(ii) if Marathon delivers to Ashland an Ashland Put Price Election Notice
pursuant to Section 4.04(a) that does not indicate whether it is electing to pay
the Ashland Put Price in installments, Marathon shall thereafter be required to
pay Ashland the entire Ashland Put Price on the Closing Date;

 

24



--------------------------------------------------------------------------------

(iii) if Marathon delivers to Ashland an Ashland Put Price Election Notice
pursuant to Section 4.04(a) that does not indicate the form of consideration
regarding the Ashland Put Price (or, if such Ashland Put Price Election Notice
states that Marathon has elected to pay the Ashland Put Price in installments,
the first Installment Payment), Marathon shall thereafter be required to pay
Ashland the entire Ashland Put Price (or first Installment Payment) in Cash on
the Closing Date;

 

(iv) if Marathon has elected in its Ashland Put Price Election Notice delivered
pursuant to Section 4.04(b) to pay the Ashland Put Price in installments and
thereafter if Marathon fails to deliver to Ashland an Ashland Put Price Election
Notice within the requisite time period set forth in Section 4.04(b) for any
Scheduled Installment Payment Date, Marathon shall thereafter be required to pay
Ashland the entire Installment Payment in Cash on the applicable Installment
Payment Date;

 

(v) if Marathon elects in any Ashland Put Price Election Notice to issue (or to
have USX issue) to Ashland Actively Traded Marathon Equity Securities on the
Closing Date (or applicable Installment Payment Date) and at any time prior to
the Closing Date (or such Installment Payment Date), such Securities cease for
whatever reason to be Actively Traded Marathon Equity Securities, Marathon shall
thereafter be required to pay Ashland the entire Ashland Put Price (or the
applicable Installment Payment) in Cash on the Closing Date (or applicable
Installment Payment Date); and

 

(vi) if Marathon elects in any Ashland Put Price Election Notice to issue (or to
have USX issue) to Ashland Actively Traded Marathon Equity Securities on the
Closing Date (or applicable Installment Payment Date) and Marathon fails to give
the related Required Disclosure on the applicable Required Disclosure Date,
Marathon shall thereafter be required to pay to Ashland the entire Ashland Put
Price (or the applicable Installment Payment) in Cash on the Closing Date (or on
such Installment Payment Date).

 

25



--------------------------------------------------------------------------------

SECTION 4.03. Method of Exercise. Ashland may exercise its Ashland Put Right by
delivering to Marathon a notice of such exercise (the “Ashland Put Exercise
Notice”). The date of Marathon’s receipt of the Ashland Put Exercise Notice
shall be deemed to be the date of Ashland’s exercise of its Ashland Put Right
(the “Ashland Put Exercise Date”) and, except as expressly provided in Sections
9.03(a), 9.04(a) and 9.05, Ashland’s exercise of its Ashland Put Right shall
thereafter be irrevocable.

 

SECTION 4.04. Ashland Put Price Election Notice. (a) Notice re: Closing. Within
five Business Days after the Appraised Value Determination Date, Marathon shall
notify Ashland (a “Ashland Put Price Election Notice”) as to (i) whether it
elects to pay the Ashland Put Price (A) entirely at Closing or (B) in three
equal installments and (ii) whether Marathon elects to pay part of the Ashland
Put Price or first Installment Payment, as applicable, at Closing in Securities,
and, if so, (A) the name of the issuer of such Securities, (B) the type of such
Securities, (C) the portion of the Ashland Put Price or first Installment
Payment, as applicable, which will be comprised of such Securities, (D) whether
it elects to impose a Holding Period with respect to any of such Securities and
(E) the length of any such Holding Period.

 

(b) Notices re: Second and Third Scheduled Installment Payment Dates. Within 45
days prior to each of the second and third Scheduled Installment Payment Dates,
if applicable, Marathon shall deliver to Ashland an Ashland Put Price Election
Notice as to whether Marathon elects to pay part of the applicable Installment
Payment in Securities, and, if so, (i) the name of the issuer of such
Securities, (ii) the type of Securities, (iii) the portion of the applicable
Installment Payment which will be comprised of such Securities, (iv) whether it
elects to impose a Holding Period with respect to any of such Securities and (v)
the length of any such Holding Period. The date of Ashland’s receipt of any
Ashland Put Price Election Notice is referred to herein as the “Ashland Put
Price Election Date” with respect to such Ashland Put Price Election Notice.

 

(c) Additional Information With Respect to Securities. If Marathon elects to pay
any part of the Ashland Put Price in Securities, then in addition to the
information provided to Ashland in the Ashland Put Price Election Notice
pursuant to Section 4.04(a) or 4.04(b),

 

26



--------------------------------------------------------------------------------

Marathon shall provide Ashland and its advisors with any other information
concerning such Securities that Ashland or its advisors may reasonably request.

 

(d) Irrevocability of Elections. Marathon’s elections as set forth in an Ashland
Put Price Election Notice shall be irrevocable upon Ashland’s receipt of such
Ashland Put Price Election Notice; provided that at any time prior to the date
that is ten Business Days prior to the Closing Date (or applicable Installment
Payment Date) Marathon shall have the right to change a previous election to pay
part of the Ashland Put Price (or applicable Installment Payment) in Securities
to an election to pay a greater portion of or the entire Ashland Put Price (or
applicable Installment Payment) in Cash, or to change a previous election to pay
the Ashland Put Price in installments to an election to pay the entire or
remaining Ashland Put Price on the Closing Date (or applicable Installment
Payment Date).

 

SECTION 4.05. Limitation on Ashland’s Ability To Exercise its Ashland Put Right
If prior to the Ashland Put Exercise Date, Marathon elects to Transfer all of
its Membership Interests to a third party pursuant to Section 10.01(c) of the
LLC Agreement, and in connection therewith delivers to Ashland the requisite
Offer Notice pursuant to Section 10.04 of the LLC Agreement, Ashland shall not
be permitted to exercise its Ashland Put Right for a period commencing on the
date of Ashland’s receipt of such Offer Notice and ending on the earlier of (i)
120 days (270 days if a second request has been made under HSR) following such
receipt, (ii) the closing of such Transfer, and (iii) the date such proposed
Transfer by Marathon shall have been finally abandoned. After such period,
Ashland shall be entitled to exercise its Ashland Put Right.

 

ARTICLE V

 

Termination of Certain Distributions; Revocable Proxies

 

SECTION 5.01. Termination of Certain Distributions (a) Distributions to Ashland.
(i) Subject to Sections 9.04(a), 9.05, 9.08(a) and 9.09, in the event that
Marathon exercises its Marathon Call Right or its Special Termination Right, or
in the event that Ashland exercises its Ashland Put Right, then on the relevant

 

27



--------------------------------------------------------------------------------

Exercise Date, Ashland shall cause each of its Representatives to authorize
Marathon’s Representatives to cause the Company to withhold from Ashland all
distributions of Distributable Cash and all Tax Liability Distributions that
Ashland would otherwise be entitled to receive pursuant to Article V of the LLC
Agreement during the period from the relevant Exercise Date to the Closing Date,
other than (i) all distributions of Distributable Cash and Tax Liability
Distributions that are attributable to any Fiscal Quarter that ends on or prior
to the close of business on the relevant Exercise Date, (ii) a pro rata portion
of all distributions of Distributable Cash and Tax Liability Distributions that
are attributable to the portion of a Fiscal Quarter that begins prior to the
relevant Exercise Date and that ends after such Exercise Date and (iii) all Tax
Liability Distributions that are attributable to the period from the relevant
Exercise Date to the Closing Date to the extent that Ashland has any Tax
Liability during such period (“Ashland Exercise Period Distributions”).

 

(ii) Any Ashland Exercise Period Distributions withheld from Ashland pursuant to
Section 5.01(a)(i) shall be distributed by the Company as follows:

 

(A) if at the time such distribution is so withheld, either (1) USX’s Long Term
Debt has an Investment Grade Rating and USX has agreed in writing to guarantee
(which guarantee shall be a guarantee of payment) Marathon’s obligations to pay
to Ashland in the circumstances set forth in Sections 9.04(a) and 9.05 (pursuant
to a guarantee agreement in form and substance reasonably satisfactory to
Ashland and its counsel) or (2) Marathon’s Long Term Debt has an Investment
Grade Rating, then the Company shall pay such Ashland Exercise Period
Distributions directly to Marathon; and

 

(B) if at the time such distribution is so withheld, (1) Marathon’s Long Term
Debt does not have an Investment Grade Rating and (2) either (x) USX’s Long Term
Debt does not have an Investment Grade Rating or (y) USX’s Long Term Debt has an
Investment Grade Rating but USX has not agreed in writing to guarantee
Marathon’s payment obligations described in clause (2) of subparagraph (A)
above, then Marathon’s Representatives shall cause the Company to, and the
Company shall, deposit all Ashland Exercise Period

 

28



--------------------------------------------------------------------------------

Distributions into an escrow account to be established by the Company (the
“Escrow Account”) and to release such deposits from the Escrow Account only in
accordance with this Agreement. All amounts in the Escrow Account shall be
invested only in Permitted Investments.

 

(b) Distributions to Marathon. (i) Subject to Sections 9.08(a) and 9.09, in the
event that Ashland exercises its Special Termination Right in accordance with
the terms hereof, then on the Special Termination Exercise Date, Marathon shall
cause each of its Representatives to authorize Ashland’s Representatives to
cause the Company to withhold from Marathon all distributions of Distributable
Cash and all Tax Liability Distributions that Marathon would otherwise be
entitled to receive pursuant to Article V of the LLC Agreement during the period
from the Special Termination Exercise Date to the Closing Date, other than (A)
all distributions of Distributable Cash and Tax Liability Distributions that are
attributable to any Fiscal Quarter that ends on or prior to the close of
business on the Special Termination Exercise Date, (B) a pro rata portion of all
distributions of Distributable Cash and Tax Liability Distributions that are
attributable to the portion of a Fiscal Quarter that begins prior to the Special
Termination Exercise Date and that ends after the Special Termination Exercise
Date and (C) all Tax Liability Distributions that are attributable to the period
from the Special Termination Exercise Date to the Closing Date to the extent
that Marathon has any Tax Liability during such period (“Marathon Exercise
Period Distributions”).

 

(ii) Any Marathon Exercise Period Distributions withheld from Ashland pursuant
to Section 5.01(a) shall be distributed by the Company as follows:

 

(A) if at the time such distribution is so withheld, Ashland’s Long Term Debt
has an Investment Grade Rating, then the Company shall pay such Marathon
Exercise Period Distributions directly to Ashland; and

 

(B) if at the time such distribution is so withheld, Ashland’s Long Term Debt
does not have an Investment Grade Rating, then Ashland’s Representatives shall
cause the Company to, and the Company shall, deposit all Marathon Exercise
Period Distributions into an Escrow Account and to release such deposits from
the

 

29



--------------------------------------------------------------------------------

Escrow Account only in accordance with this Agreement. All amounts in the Escrow
Account shall be invested only in Permitted Investments.

 

SECTION 5.02. Revocable Proxies. (a) Ashland Representatives Revocable Proxies.
Subject to Sections 9.04(a), 9.05, 9.08(a) and 9.09, in the event that Marathon
exercises its Marathon Call Right or its Special Termination Right, or in the
event that Ashland exercises its Ashland Put Right, then on the relevant
Exercise Date, Ashland shall cause each of its Representatives to grant to
Marathon’s Representatives a proxy (the “Ashland Representatives Revocable
Proxies”) which shall authorize Marathon’s Representatives to cast each Ashland
Representative’s vote at a Board of Managers’ meeting (but not by written
consent in lieu of a meeting in accordance with Section 8.04(h) of the LLC
Agreement unless Marathon shall have given Ashland prior written notice of the
specific action to be taken by such written consent) in favor of or against any
of the Super Majority Decisions described in Sections 8.08 of the LLC Agreement,
as Marathon’s Representatives shall, in their sole discretion, determine, other
than any vote with respect to a Super Majority Decision described in Sections
8.08(c) (admission of a new Member; issuance of additional Membership
Interests), 8.08(d) (additional capital contributions), 8.08(i) (change in
Company’s independent auditors), 8.08(j) (amendments to LLC Agreement or other
Transaction Documents to which Company or its subsidiaries is a party), 8.08(l)
(bankruptcy), 8.08(m) (modification of provisions re: distributions of
Distributable Cash) or 8.08(q) (delegation to a Member of power to unilaterally
bind the Company), with respect to which Ashland’s Representatives shall retain
all of their rights and authority to vote; provided that Marathon shall not, and
shall cause each of its Representatives not to, take any action through the
exercise of the Ashland Representatives Revocable Proxies to cause the Company’s
status as a partnership for Federal income tax purposes to terminate prior to
the Closing Date.

 

(b) Marathon Representative Revocable Proxy. Subject to Sections 9.08(a) and
9.09, in the event that Ashland exercises its Special Termination Right, then on
the Special Exercise Date, Marathon shall cause each of its Representatives to
grant to Ashland’s Representatives a proxy (the “Marathon Representatives
Revocable Proxies”) which shall authorize Ashland’s Representatives to cast each

 

30



--------------------------------------------------------------------------------

Marathon Representative’s vote at a Board of Managers’ meeting (but not by
written consent in lieu of a meeting in accordance with Section 8.04(h) of the
LLC Agreement unless Ashland shall have given Marathon prior written notice of
the specific action to be taken by such written consent) in favor of or against
any of the Super Majority Decisions described in Sections 8.08 of the LLC
Agreement, as Ashland’s Representatives shall, in their sole discretion,
determine, other than any vote with respect to a Super Majority Decision
described in Section 8.08(c), 8.08(d), 8.08(i), 8.08(j), 8.08(l), 8.08(m) or
8.08(q) (except as expressly provided in Section 5.01), with respect to which
Marathon’s Representatives shall retain all of their rights and authority to
vote; provided that Ashland shall not, and shall cause each of its
Representatives not to, take any action through the exercise of the Marathon
Representatives Revocable Proxies to cause the Company’s status as a partnership
for Federal income tax purposes to terminate prior to the Closing Date.

 

(c) Ashland LOOP/LOCAP Revocable Proxy. Subject to Sections 9.04(a), 9.05,
9.08(a) and 9.09, in the event that Marathon exercises its Marathon Call Right
or its Special Termination Right, or in the event that Ashland exercises its
Ashland Put Right, then on the relevant Exercise Date, Ashland shall grant to
Marathon, or such other person as Marathon shall designate, a proxy (the
“Ashland LOOP/LOCAP Revocable Proxy”) which shall authorize Marathon and its
Representatives (or such other person) to exercise on Ashland’s behalf, all of
Ashland’s voting rights with respect to the Ashland LOOP/LOCAP Interest.

 

ARTICLE VI

 

Determination of the Appraised Value of the Company

 

SECTION 6.01. Determination of Appraised Value of the Company. (a) Negotiation
Period. If Marathon exercises its Special Termination Right or its Marathon Call
Right or if Ashland exercises its Special Termination Right or its Ashland Put
Right, then for a period of 60 days following the relevant Exercise Date,
Marathon and Ashland shall negotiate in good faith to seek to reach agreement as
to the Market Value of the Company. If Marathon and Ashland reach such an
agreement, then the Market Value of the Company shall be deemed to be the amount
so agreed upon by Marathon and Ashland.

 

31



--------------------------------------------------------------------------------

(b) Appraisal Process. In the event Marathon and Ashland are unable to reach an
agreement as to the Market Value of the Company within the 60-day period
referred to in Section 6.01(a), then within five Business Days after the
expiration of such 60-day period (such fifth Business Day being referred to
herein as the “6.01 Appraisal Process Commencement Date”), Marathon and Ashland
each shall select a nationally recognized investment banking firm to (i) prepare
a report which (A) sets forth such investment banking firm’s determination of
the Market Value of the Company (which shall be a single amount as opposed to a
range) and (B) includes work papers which indicate the basis for and calculation
of the Market Value of the Company (a “6.01 Appraisal Report”) and (ii) deliver
to Marathon or Ashland, as the case may be, an oral and written opinion
addressed to such party as to the Market Value of the Company. The fees and
expenses of each investment banking firm shall be paid by the party selecting
such investment banking firm. Each of Marathon and Ashland shall instruct its
respective investment banking firm to (i) not consult with the other investment
banking firm with respect to its view as to the Market Value of the Company
prior to the time that both investment banking firms have delivered their
respective opinions to Marathon or Ashland, as applicable, (ii) determine the
Market Value of the Company in accordance with Section 6.01(c), (iii) deliver
their respective 6.01 Appraisal Reports, together with their oral and written
opinions as to the Market Value of the Company (the “6.01 Initial Opinion
Values”), within 60 days after the 6.01 Appraisal Process Commencement Date, and
(iv) deliver a copy of its written opinion and its 6.01 Appraisal Report to the
Company, the other party and the other party’s investment banking firm at the
time it delivers its oral and written opinion to Marathon or Ashland, as
applicable.

 

If the 6.01 Initial Opinion Values differ and the lesser 6.01 Initial Opinion
Value equals or exceeds 90% of the greater 6.01 Initial Opinion Value, the
Market Value of the Company shall be deemed to be an amount equal to (i) the sum
of the 6.01 Initial Opinion Values divided by (ii) two.

 

32



--------------------------------------------------------------------------------

If the 6.01 Initial Opinion Values differ and the lesser 6.01 Initial Opinion
Value is less than 90% of the greater 6.01 Initial Opinion Value, then:

 

(i) within two Business Days after both investment banking firms have delivered
their respective opinions to Marathon or Ashland, as applicable, each investment
banking firm shall, at a single meeting at which Marathon, Ashland, the Company
and the other investment banking firm are present,make a presentation with
respect to its 6.01 Initial Opinion Value. At such presentation, Marathon,
Ashland, the Company and the other investment banking firm shall be entitled to
ask questions as to the basis for and the calculation of such investment banking
firm’s 6.01 Initial Opinion Value; and

 

(ii) Marathon and Ashland shall, within five Business Days after the date
Marathon and Ashland receive the 6.01 Initial Opinion Values (such fifth
Business Day being referred to herein as the “6.01 Subsequent Appraisal Process
Commencement Date”), jointly select a third nationally recognized investment
banking firm to (A) prepare a 6.01 Appraisal Report and (B) deliver an oral and
written opinion addressed to Marathon and Ashland as to the Market Value of the
Company. The fees and expenses of such third investment banking firm shall be
paid 50% by Marathon and 50% by Ashland. Such third investment banking firm
shall not be provided with the 6.01 Initial Opinion Values and shall not consult
with the initial investment banking firms with respect thereto. During such
five-Business Day period, Marathon and Ashland shall negotiate in good faith to
independently reach an agreement as to the Market Value of the Company. If
Marathon and Ashland reach such an agreement, then the Market Value of the
Company shall be deemed to be the amount so agreed upon by Marathon and Ashland.
If Marathon and Ashland are unable to reach such an agreement, then Marathon and
Ashland shall instruct such third investment banking firm to (A) determine the
Market Value of the Company in accordance with Section 6.01(c) and (B) deliver
its 6.01 Appraisal Report, together with its oral and written opinion (the “6.01
Third Opinion Value”), within 60 days after the 6.01 Subsequent Appraisal
Process Commencement Date. The Market Value of the Company in such circumstance
shall

 

33



--------------------------------------------------------------------------------

be deemed to be an amount equal to (A) the sum of (x) the 6.01 Third Opinion
Value plus (y) whichever of the two 6.01 Initial Opinion Values is closer to the
6.01 Third Opinion Value (or, if the 6.01 Third Opinion Value is exactly halfway
between the two 6.01 Initial Opinion Values, the 6.01 Third Opinion Value),
divided by (B) two.

 

(c) Definition of Market Value of the Company. For purposes of this Agreement,
the Market Value of the Company (the “Market Value of the Company”) means the
fair market value of the combined common equity of the Company as of the
relevant Exercise Date, (including, in the circumstance where Marathon has
exercised its Marathon Call Right or its Special Termination Right or Ashland
has exercised its Ashland Put Right, the Ashland LOOP/LOCAP Interest) assuming
the consummation of a transaction designed to achieve the highest value of such
combined common equity. In determining the Market Value of the Company, (i)
consideration should be given as to (A) all possible transaction participants
(other than Marathon or Ashland or their respective Affiliates) and categories
of possible transactions; (B) a range of analytical methodologies, potentially
including, but not limited to, the following: comparable trading analysis,
comparable transaction analysis, discounted cash flow analysis, leveraged buyout
analysis and break-up analysis; and (C) the value to the Company of all
indemnification obligations of Marathon, USX and Ashland in favor of the Company
pursuant to any Transaction Document (including, without limitation, Article IX
of the Asset Transfer and Contribution Agreement), to the extent such
indemnification obligations remain in effect after the Closing and (ii) no
separate incremental value will be attributed to the Ashland LOOP/LOCAP
Interest. In determining the Market Value of the Company, no consideration
should be given to the values that are initially assigned to assets of the
Company for purchase accounting or tax accounting purposes. The Market Value of
the Company as determined pursuant to this Section 6.01 is referred to herein as
the “Appraised Value of the Company”, and the date on which the Market Value of
the Company is so determined is referred to herein as the “Appraised Value
Determination Date”.

 

34



--------------------------------------------------------------------------------

ARTICLE VII

 

Determination of the Fair Market Value of Securities

 

SECTION 7.01. General The fair market value of any Securities to be issued to
Ashland on the Closing Date and on any subsequent Installment Payment Date,
shall be determined pursuant to the following procedures (the fair market value
of such Securities as so determined being the “Fair Market Value” of such
Securities).

 

SECTION 7.02. Determination of Fair Market Value of Marathon Debt Securities.
The Fair Market Value of any Marathon Debt Securities shall be deemed to be an
amount equal to the aggregate stated principal amount of such Marathon Debt
Securities.

 

SECTION 7.03. Determination of Fair Market Value of Actively Traded Marathon
Equity Securities. (a) Fair Market Value Where There is No Holding Period. The
Fair Market Value of any Actively Traded Marathon Equity Securities to be issued
to Ashland on the Closing Date or applicable Installment Payment Date for which
Marathon has not elected a Holding Period shall be deemed to be an amount equal
to the product of (i) the aggregate number of such Actively Traded Marathon
Equity Securities to be issued to Ashland multiplied by (ii) the Weighted
Average Price (as defined below) of such Actively Traded Marathon Equity
Securities on the National Market System of the NASDAQ or the relevant National
Securities Exchange, as reported by The Wall Street Journal or, if not reported
thereby, as reported by any other authoritative source, for the ten full Trading
Days immediately preceding the Business Day immediately preceding the Closing
Date or applicable Installment Payment Date; provided that at least five Trading
Days prior to the commencement of such ten full Trading Day period (the
“Required Disclosure Date”), Marathon shall have made appropriate public
disclosure (including by issuing a press release and filing a copy of such press
release with the Commission) of (A) the existence of the Transaction, (B) the
Ashland Put Price and (C) the information required to be included in the Ashland
Put Price Election Notice (each such public disclosure being a “Required
Disclosure”). Marathon shall provide Ashland with a copy of each Required
Disclosure prior to Marathon making such disclosure public. Any such Required
Disclosure shall be in form and substance reasonably satisfactory to Ashland

 

35



--------------------------------------------------------------------------------

and its counsel. For purposes of this Section 7.03(a), the “Weighted Average
Price” means the quotient of (1) the product of (x) the number of shares in each
trade in such Actively Traded Marathon Equity Securities that occurred during
such ten full Trading Day period multiplied by (y) the price at which each such
trade occurred, divided by (2) the total number of shares traded in such
Actively Traded Marathon Equity Securities that occurred during such ten full
Trading Day period. In the event of (i) any split, combination or
reclassification of the class of Actively Traded Marathon Equity Securities to
be issued to Ashland on the Closing Date or applicable Installment Payment Date,
(ii) any issuance or the authorization of any issuance of any other securities
in exchange or in substitution for the shares of such class of Actively Traded
Marathon Equity Securities or (iii) any issuance or declaration of cash or stock
dividends or other distributions with respect to such class of Actively Traded
Marathon Equity Securities, in each case at any time during the ten full Trading
Day period referred to above, Marathon and Ashland shall make such adjustment to
the Fair Market Value of such Actively Traded Equity Securities determined
pursuant to this Section 7.03(a) as Marathon and Ashland shall mutually agree so
as to preserve the economic benefits to Ashland expected on the date of this
Agreement as a result of the issuance to it of such Actively Traded Marathon
Equity Securities as part of the Ashland Put Price.

 

(b) Fair Market Value Where There is a Holding Period. In the event that
Marathon elects pursuant to Section 4.04(a) or 4.04(b) to impose a Holding
Period on any Actively Traded Marathon Equity Securities, the Fair Market Value
of such Actively Traded Marathon Equity Securities shall be deemed to be an
amount equal to (i) the Fair Market Value of such Actively Traded Marathon
Equity Securities as determined pursuant to Section 7.03(a), minus (ii) a
discount factor that takes into account such limitation on Ashland’s ability to
freely trade such Actively Traded Marathon Equity Securities (a “7.03(b)
Discount Amount”) The 7.03(b) Discount Amount with respect to the Fair Market
Value of such Actively Traded Marathon Equity Securities shall be determined
pursuant to the following procedures:

 

(i) Negotiation Period. For a period of 15 days following the applicable Ashland
Put Price Election Date, Marathon and Ashland will negotiate in good faith to
seek to reach an agreement as to the 7.03(b)

 

36



--------------------------------------------------------------------------------

Discount Amount. If Marathon and Ashland reach such an agreement, then the
7.03(b) Discount Amount shall be deemed to be the amount so agreed upon by
Marathon and Ashland.

 

(ii) Appraisal Process. In the event Marathon and Ashland are unable to reach an
agreement as to the 7.03(b) Discount Amount within the 15-day period referred to
in clause (i) above, then within five Business Days after the expiration of such
15-day period (such fifth Business Day being referred to herein as the “7.03(b)
Appraisal Process Commencement Date”), Marathon and Ashland each shall select a
nationally recognized investment banking firm to (A) prepare a report which (1)
sets forth such investment banking firm’s determination of the 7.03(b) Discount
Amount (which shall be a single amount as opposed to a range) and (2) includes
work papers which indicate the basis for and the calculation of the 7.03(b)
Discount Amount (a “7.03(b) Appraisal Report”) and (B) deliver to Marathon or
Ashland, as the case may be, an oral and written opinion addressed to such party
as to the 7.03(b) Discount Amount. The fees and expenses of each investment
banking firm shall be paid by the party selecting such investment banking firm.
Each of Marathon and Ashland shall instruct its respective investment banking
firm to (i) not consult with the other investment banking firm with respect to
its view as to the 7.03(b) Discount Amount prior to the time that both
investment banking firms have delivered their respective opinions to Marathon
and Ashland, as applicable, (ii) deliver their respective 7.03(b) Appraisal
Reports, together with their oral and written opinions as to the 7.03(b)
Discount Amount (the “7.03(b) Initial Opinion Values”), within 15 days after the
7.03(b) Appraisal Process Commencement Date, and (iii) deliver a copy of its
written opinion and its 7.03(b) Appraisal Report to the Company, the other party
and the other party’s investment banking firm at the time it delivers its oral
and written opinion to Marathon or Ashland, as applicable.

 

If the 7.03(b) Initial Opinion Values differ and the lesser 7.03(b) Initial
Opinion Value equals or exceeds 90% of the greater 7.03(b) Initial Opinion
Value, the 7.03(b) Discount Amount shall be deemed to

 

37



--------------------------------------------------------------------------------

be an amount equal to (1) the sum of the 7.03(b) Initial Opinion Values divided
by (2) two.

 

If the 7.03(b) Initial Opinion Values differ and the lesser 7.03(b) Initial
Opinion Value is less than 90% of the greater 7.03(b) Initial Opinion Value,
then:

 

(i) within two Business Days after both investment banking firms have delivered
their respective opinions to Marathon or Ashland, as applicable, each investment
banking firm shall, at a single meeting at which Marathon, Ashland, the Company
and the other investment banking firm are present, make a presentation with
respect to its 7.03(b) Initial Opinion Value. At such presentation, Marathon,
Ashland, the Company and the other investment banking firm shall be entitled to
ask questions as to the basis for and the calculation of such investment banking
firm’s 7.03(b) Initial Opinion Value; and

 

(ii) Marathon and Ashland shall, within five Business Days after the date
Marathon and Ashland receive the 7.03(b) Initial Opinion Values (such fifth
Business Day being referred to herein as the “7.03(b) Subsequent Appraisal
Process Commencement Date”), jointly select a third nationally recognized
investment banking firm to (i) prepare a 7.03(b) Appraisal Report and (ii)
deliver an oral and written opinion addressed to Marathon and Ashland as to the
7.03(b) Discount Amount. The fees and expenses of such third investment banking
firm shall be paid 50% by Marathon and 50% by Ashland. Such third investment
banking firm shall not be provided with the 7.03(b) Initial Opinion Values and
shall not consult with the initial investment banking firms with respect
thereto. During such five-Business Day period, Marathon and Ashland shall
negotiate in good faith to independently reach an agreement as to the 7.03(b)
Discount Amount. If Marathon and Ashland reach such an agreement, then the
7.03(b) Discount Amount shall be deemed to be the amount so agreed upon by
Marathon and Ashland. If Marathon and Ashland are unable to reach such an
agreement, then Marathon and Ashland shall instruct such third investment
banking firm to deliver its 7.03(b) Appraisal Report, together with its oral and
written opinion as to the 7.03(b) Discount Amount (the “7.03(b) Third Opinion
Value”),

 

38



--------------------------------------------------------------------------------

within 15 days after the 7.03(b) Subsequent Appraisal Process Commencement Date.
The 7.03(b) Discount Amount in such circumstance shall be deemed to be an amount
equal to (1) the sum of (x) the 7.03(b) Third Opinion Value plus (y) whichever
of the two 7.03(b) Initial Opinion Values is closer to the 7.03(b) Third Opinion
Value (or, if the 7.03(b) Third Opinion Value is exactly halfway between the two
7.03(b) Initial Opinion Values, the 7.03(b) Third Opinion Value), divided by (2)
two.

 

SECTION 7.04. Determination of Fair Market Value of Non-Actively Traded Marathon
Equity Securities (a) Negotiation Period. If Marathon proposes to issue (or to
have issued) to Ashland Marathon Equity Securities that are not Actively Traded
Marathon Equity Securities, then for a period of 15 days following the
applicable Ashland Put Price Election Date, Marathon and Ashland will negotiate
in good faith to seek to reach an agreement as to the Fair Market Value of such
Marathon Equity Securities, taking into account, if there is a Holding Period, a
discount factor that takes into account such limitation on Ashland’s ability to
freely trade such Marathon Equity Securities (a “7.04 Discount Amount”). If
Marathon and Ashland reach such an agreement, then the Fair Market Value of such
Marathon Equity Securities shall be deemed to be the amount so agreed upon by
Marathon and Ashland.

 

(b) Appraisal Process. In the event Marathon and Ashland are unable to reach an
agreement as to such Fair Market Value of Marathon Equity Securities and such
7.04 Discount Amount, if any, within the 15-day period referred to in clause (a)
above, then within five Business Days after the expiration of such 15-day period
(such fifth Business Day being referred to herein as the “7.04 Appraisal Process
Commencement Date”), Marathon and Ashland each shall select a nationally
recognized investment banking firm to (i) prepare a report which (1) sets forth
such investment banking firm’s determination of the Fair Market Value of such
Marathon Equity Securities (which shall be a single amount as opposed to a
range), taking into account, if there is a Holding Period, a 7.04 Discount
Amount, which is determined by such investment banking firm, and (2) includes
work papers which separately indicate the basis for and the calculation of the
Fair Market Value of such Marathon Equity Securities and, if there is a Holding
Period, the basis for and the calculation of the 7.04 Discount Amount (a “7.04

 

39



--------------------------------------------------------------------------------

Appraisal Report”) and (ii) deliver to Marathon or Ashland, as the case may be,
an oral and written opinion addressed to such party as to the Fair Market Value
of such Marathon Equity Securities (which opinion shall take into account a 7.04
Discount Amount if there is a Holding Period with respect to such Marathon
Equity Securities). The fees and expenses of each investment banking firm shall
be paid by the party selecting such investment banking firm. Each of Marathon
and Ashland shall instruct its respective investment banking firm to (i) not
consult with the other investment banking firm with respect to its view as to
the Fair Market Value of such Marathon Equity Securities and the 7.04 Discount
Amount prior to the time that both investment banking firms have delivered their
respective opinions to Marathon and Ashland, as applicable, (ii) deliver their
respective 7.04 Appraisal Reports, together with their oral and written opinions
as to the Fair Market Value of such Marathon Equity Securities (the “7.04
Initial Opinion Values”), within 15 days after the 7.04 Appraisal Process
Commencement Date, and (iii) deliver a copy of its written opinion and its 7.04
Appraisal Report to the Company, the other party and the other party’s
investment banking firm at the time it delivers its oral and written opinion to
Marathon or Ashland, as applicable.

 

If the 7.04 Initial Opinion Values differ and the lesser 7.04 Initial Opinion
Value equals or exceeds 90% of the greater 7.04 Initial Opinion Value, the Fair
Market Value of such Marathon Equity Securities shall be deemed to be an amount
equal to (1) the sum of the 7.04 Initial Opinion Values divided by (2) two.

 

If the 7.04 Initial Opinion Values differ and the lesser 7.04 Initial Opinion
Value is less than 90% of the greater 7.04 Initial Opinion Value, then:

 

(i) within two Business Days after both investment banking firms have delivered
their respective opinions to Marathon or Ashland, as applicable, each investment
banking firm shall, at a single meeting at which Marathon, Ashland, the Company
and the other investment banking firm are present, make a presentation with
respect to its 7.04 Initial Opinion Value. At such presentation, Marathon,
Ashland, the Company and the other investment banking firm shall be entitled to
ask questions as to the basis for and the calculation of

 

40



--------------------------------------------------------------------------------

such investment banking firm’s 7.04 Initial Opinion Value; and

 

(ii) Marathon and Ashland shall, within five Business Days after the date
Marathon and Ashland receive the 7.04 Initial Opinion Values (such fifth
Business Day being referred to herein as the “7.04 Subsequent Appraisal Process
Commencement Date”), jointly select a third nationally recognized investment
banking firm to (i) prepare a 7.04 Appraisal Report and (ii) deliver an oral and
written opinion addressed to Marathon and Ashland as to the Fair Market Value of
such Marathon Equity Securities (which opinion shall take into account a 7.04
Discount Amount if there is a Holding Period with respect to such Marathon
Equity Securities). The fees and expenses of such third investment banking firm
shall be paid 50% by Marathon and 50% by Ashland. Such third investment banking
firm shall not be provided with the 7.04 Initial Opinion Values and shall not
consult with the initial investment banking firms with respect thereto. During
such five-Business Day period, Marathon and Ashland shall negotiate in good
faith to independently reach an agreement as to the Fair Market Value of such
Marathon Equity Securities. If Marathon and Ashland reach such an agreement,
then the Fair Market Value of such Marathon Equity Securities shall be deemed to
be the amount so agreed upon by Marathon and Ashland. If Marathon and Ashland
are unable to reach such an agreement, then Marathon and Ashland shall instruct
such third investment banking firm to deliver its 7.04 Appraisal Report,
together with its oral and written opinion as to the Fair Market Value of such
Marathon Equity Securities (the “7.04 Third Opinion Value”), within 15 days
after the 7.04 Subsequent Appraisal Process Commencement Date. The Fair Market
Value of such Marathon Equity Securities in such circumstance shall be deemed to
be an amount equal to (i) the sum of (x) the 7.04 Third Opinion Value plus (y)
whichever of the two 7.04 Initial Opinion Values is closer to the 7.04 Third
Opinion Value (or, if the 7.04 Third Opinion Value is exactly halfway between
the two 7.04 Initial Opinion Values, the 7.04 Third Opinion Value), divided by
(ii) two.

 

41



--------------------------------------------------------------------------------

ARTICLE VIII

 

Certain Matters Relating to Securities

 

SECTION 8.01. Certain Requirements with Respect to Marathon Debt Securities. All
debt securities issued to Ashland pursuant to Section 4.02(c) shall (i) be
unsecured senior public fixed income debt securities of (a) USX or (b) Marathon
and fully guaranteed as to performance by USX; (ii) have maturities of 5 to 7
years; (iii) have yields which are comparable to those of 5 to 7 year public
debt instruments issued by companies whose Long Term Debt at the time of the
issuance of such debt securities to Ashland is rated by S&P and Moody’s at least
equal to the respective ratings by S&P and Moody’s of USX’s Long Term Debt; (iv)
be priced to trade at par initially; and (v) have covenants substantially the
same as those included in other outstanding senior publicly traded debt
instruments of USX, including a negative pledge providing for pari passu
security rights and usual and customary successorship provisions concerning
changes in USX’s ownership (all such debt securities are referred to herein as
“Marathon Debt Securities”).

 

SECTION 8.02. Procedures with Respect to the Issuance of Securities All
Securities to be issued hereunder shall be accompanied on the Closing Date or
applicable Installment Payment Date by (i) a certificate from an authorized
officer of the Issuer and (ii) an opinion from such Issuer’s counsel, in each
case as to such matters as Ashland may reasonably request, including, but not
limited to the matters substantially as follows (which shall be made as of the
Closing Date or applicable Installment Payment Date):

 

(i) the Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation with the power
and authority to own, lease and operate its assets and to conduct the business
now being or to be conducted by it. The Issuer is duly authorized, qualified or
licensed to do business as a foreign corporation or other organization in good
standing in each of the jurisdictions in which its right, title or interest in
or to any of the assets held by it or the business conducted by it requires such
authorization, qualification or licensing, except where the failure to

 

42



--------------------------------------------------------------------------------

be so authorized, qualified, licensed or in good standing would not,
individually or in the aggregate, result in an Issuer Material Adverse Effect;

 

(ii) the Issuer’s authorized capitalization is as set forth in its Exchange Act
filings (or, in the circumstance where Ashland has made a Demand Registration,
as set forth in the Registration Statement or Offering Memorandum, as
applicable, with respect to such Securities). All of the outstanding equity
securities of the Issuer are duly and validly authorized and issued, are fully
paid and nonassessable and were not issued in violation of or subject to any
preemptive rights or other contractual rights to purchase securities;

 

(iii) if such Securities are Marathon Equity Securities, such Securities are
duly authorized, validly issued and outstanding, are fully paid and
nonassessable, and were not issued in violation of or subject to any preemptive
rights or other contractual rights to purchase securities;

 

(iv) if such Securities are Marathon Debt Securities, such Securities have been
duly authorized and validly issued by the Issuer and constitute legal, valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with their terms, except as such enforcement is subject to the effect of any
applicable bankruptcy, insolvency, reorganization or other law relating to or
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);

 

(v) such Securities conform in all material respects to the description thereof
contained in the Issuer’s Exchange Act filings (or, in the circumstance where
Ashland has made a Demand Registration, to the description thereof contained in
the Registration Statement or Offering Memorandum, as applicable, with respect
to such Securities) and the certificates evidencing such Securities will be,
upon issuance, in due and proper form;

 

(vi) if such Securities are Marathon Equity Securities, such Securities have
been authorized

 

43



--------------------------------------------------------------------------------

conditionally for listing on each national securities exchange on which the
other securities of the Issuer of the same class are listed at the time of the
Closing Date or Installment Payment Date, subject to issuance and certain other
conditions that are not material;

 

(vii) if such Securities are Marathon Debt Securities, the execution and
delivery by the Issuer of each agreement pursuant to which such Securities have
been issued or which relate to such Securities (each, a “Securities Document”)
and the consummation by it of the transactions contemplated thereby have been
duly authorized and approved by all necessary corporate or other action on the
part of the Issuer. Each Securities Document has been duly executed and
delivered by the Issuer and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such enforcement
is subject to the effect of any applicable bankruptcy, insolvency,
reorganization or other law relating to or affecting creditors’ rights generally
and general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);

 

(viii) neither the execution and delivery by the Issuer of the Securities
Documents (in the case of Marathon Debt Securities), nor the issuance of the
Securities pursuant to this Agreement and/or such Securities Documents will (a)
conflict with, or results in the breach of any provision of, the charter or
by-laws or similar governing or organizational documents of the Issuer or any of
its subsidiaries, (b) violate any Applicable Law or any permit, order, award,
injunction, decree or judgment of any Governmental Authority applicable to or
binding upon the Issuer or any of its subsidiaries or to which any of their
respective properties is subject or (c) violate, conflict with or result in the
breach or termination of, or otherwise give any other person the right to
terminate, or constitute a default, event of default or an event which with
notice, lapse of time or both, would constitute a default or event of default
under the terms of, any mortgage, indenture, deed of trust or lease or other
agreement or instrument to which the Issuer or any of its subsidiaries is a
party or by which any of their respective properties or

 

44



--------------------------------------------------------------------------------

assets is subject, except, in the case of clauses (b) and (c) for such
violations, conflicts, breaches, terminations and defaults which would not,
individually or in the aggregate, result in an Issuer Material Adverse Effect;
and

 

(ix) except as set forth on a schedule to such certificate or opinion, no
Governmental Approval or other consent is required by the Issuer for the
execution and delivery by it of the Securities Documents (in the case of
Marathon Debt Securities) or the issuance of the Securities pursuant to this
Agreement and/or such Securities Documents, except (a) for such Governmental
Approvals or other consents as have been obtained or (b) where the failure to
obtain such Governmental Approvals or other consents would not, individually or
in the aggregate, result in an Issuer Material Adverse Effect.

 

If any Securities are issued by Marathon and guaranteed by USX, each of Marathon
and USX shall provide Ashland with a certificate and an opinion of counsel in
accordance with this Section 8.02.

 

SECTION 8.03. Holding Period If Marathon elects (by so notifying Ashland in the
Ashland Put Price Election Notice) to impose a Holding Period with respect to
sales by Ashland of Marathon Equity Securities issued to Ashland on the Closing
Date or on an Installment Payment Date, as applicable, then Ashland shall not be
permitted to sell such Marathon Equity Securities during such Holding Period.
The term “Holding Period”, with respect to any Marathon Equity Securities, means
the period commencing on the Closing Date or applicable Installment Payment Date
and ending on such later date as Marathon shall state in the Ashland Put Price
Election Notice; provided that the length of a Holding Period with respect to
any Marathon Equity Securities shall in no event exceed 30 days.

 

SECTION 8.04. Manner of Sale of Marathon Equity Securities Ashland agrees to
sell all Marathon Equity Securities (i) pursuant to a bona fide Underwritten
Public Offering managed by one or more Bulge Bracket Investment Banking Firms
selected by Ashland, or by one or more other investment banking firms selected
by Ashland and to which Marathon or USX shall not have reasonably objected, in a
manner reasonably designed to effect a broad distribution of

 

45



--------------------------------------------------------------------------------

such Marathon Equity Securities (a “Qualifying Public Offering”), (ii) to any
person, provided that after giving effect to such sale such person beneficially
owns, together with such person’s Affiliates, no more than 5% of the Marathon
Equity Securities of the relevant issuer then outstanding on a fully diluted
basis (a “Fully Distributed Sale”) or (iii) to a broker or underwriter selected
by Ashland who agrees to effect any subsequent transfer by it of such Marathon
Equity Securities in a Qualifying Public Offering or a Fully Distributed Sale.

 

ARTICLE IX

 

Closing; Conditions to Closing; Consequences of Delay

 

SECTION 9.01. Closing (a) Closing Date. The closing (the “Closing”) of (i) the
purchase and sale of Ashland’s Membership Interests and the Ashland LOOP/LOCAP
Interest pursuant to Marathon’s exercise of its Special Termination Right or
Marathon Call Right or Ashland’s exercise of its Ashland Put Right or (ii) the
purchase and sale of Marathon’s Membership Interests pursuant to Ashland’s
exercise of its Special Termination Right, shall be held at the offices of
Marathon, at 10:00 a.m. on the later of (x) the 60th day after the Appraised
Value Determination Date (or at such other place or at such other time or such
other date as Marathon and Ashland shall mutually agree) (the “Scheduled Closing
Date”) and (y) the fifth Business Day following the satisfaction or waiver of
all conditions to the obligations of Marathon and Ashland set forth in Section
9.02. The date on which the Closing actually occurs is referred to herein as the
“Closing Date”.

 

(b) Purchase Procedures in the Event of the Exercise by Marathon of its Special
Termination Right or its Marathon Call Right. In the event that Marathon
exercises its Special Termination Right or Marathon Call Right, at the Closing:

 

(i) Marathon shall deliver to Ashland, in Cash or by wire transfer to a bank
account designated in writing by Ashland, immediately available funds in an
amount equal to the sum of (x) the Special Termination Price or Marathon Call
Price, as applicable, plus (y) the amount of interest payable pursuant to
Section 3.01, plus (z) the amount of interest, if any,

 

46



--------------------------------------------------------------------------------

payable pursuant to Section 9.04(b), 9.05, 9.08(b) or 9.09;

 

(ii) Ashland shall Transfer to Marathon (or, if Marathon so elects by written
notice to Ashland, a Wholly Owned Subsidiary of Marathon or USX) in accordance
with Article X of the LLC Agreement, all of Ashland’s Membership Interests;

 

(iii) Ashland shall Transfer to Marathon or, if Marathon so elects by written
notice to Ashland, to the Company or such other person as Marathon shall direct,
the Ashland LOOP/LOCAP Interest; and

 

(iv) the Company shall release to Marathon any amounts held in the Escrow
Account, including any income earned thereon.

 

(c) Purchase Procedures in the Event of the Exercise by Ashland of its Ashland
Put Right. In the event that Ashland exercises its Ashland Put Right, at the
Closing:

 

(i) Marathon shall deliver to Ashland, in Cash or by wire transfer to a bank
account designated in writing by Ashland, immediately available funds in an
amount equal to the sum of (x) the Cash portion of the Ashland Put Price or
first Installment Payment, as applicable, plus (y) the amount of interest
payable pursuant to Section 4.01, plus (z) the amount of interest, if any,
payable pursuant to Section 9.04(b), 9.05, 9.08(b) or 9.09;

 

(ii) Marathon and/or USX, as applicable, shall issue the Securities to be issued
on the Closing Date, if any, which Securities shall be accompanied by the
certificate(s) and opinion(s) referred to in Section 8.02;

 

(iii) Ashland shall Transfer to Marathon or, if Marathon so elects by written
notice to Ashland, a Wholly Owned Subsidiary of Marathon or USX in accordance
with Article X of the LLC Agreement, all of Ashland’s Membership Interests;

 

(iv) Ashland shall Transfer to Marathon or, if Marathon so elects by written
notice to Ashland, to the

 

47



--------------------------------------------------------------------------------

Company or such other person as Marathon shall direct, the Ashland LOOP/LOCAP
Interest; and

 

(v) the Company shall release to Marathon any amounts held in the Escrow
Account, including any income earned thereon.

 

In addition, on each of two remaining Scheduled Installment Payment Dates, if
any, (i) Marathon shall deliver to Ashland, in Cash or by wire transfer to a
bank account (which bank account has been designated in writing by Ashland at
least two Business Days prior to the applicable Installment Payment Date),
immediately available funds in an amount equal to the sum of (x) the Cash
portion of the second and third Installment Payments, respectively, plus (y) the
amount of interest payable pursuant to Section 4.01, plus (z) the amount of
interest, if any, payable pursuant to Section 9.04(b) or 9.05; and (ii) Marathon
and/or USX, as applicable, shall issue the Securities to be issued on such
Installment Payment Dates, if any, which Securities shall be accompanied by the
certificate(s) and opinion(s) referred to in Section 8.02.

 

(d) Purchase Procedures in the Event of the Exercise by Ashland of its Special
Termination Right. In the event that Ashland exercises its Special Termination
Right at the Closing:

 

(i) Ashland shall deliver to Marathon, in Cash or by wire transfer to a bank
account designated in writing by Marathon, immediately available funds in an
amount equal to the sum of (x) the Special Termination Price plus (y) the amount
of interest payable pursuant to Section 2.01, plus (z) the amount of interest,
if any, payable pursuant to Section 9.08(b) or 9.09;

 

(ii) Marathon shall Transfer to Ashland (or, if Ashland so elects by written
notice to Marathon, a Wholly Owned Subsidiary of Ashland) in accordance with
Article X of the LLC Agreement, all of Marathon’s Membership Interests; and

 

(iii) the Company shall release to Ashland any amounts held in the Escrow
Account, including any income earned thereon.

 

48



--------------------------------------------------------------------------------

SECTION 9.02. Conditions to Closing (a) Marathon’s Obligation in the Event of an
Exercise by Marathon of its Special Termination Right or its Marathon Call Right
or an Exercise by Ashland of its Ashland Put Right. Marathon’s obligation to
purchase and pay for Ashland’s Membership Interests and the Ashland LOOP/LOCAP
Interest pursuant to this Agreement in the event of an exercise by Marathon of
its Special Termination Right or its Marathon Call Right or in the event of an
exercise by Ashland of its Ashland Put Right is subject in each case to the
satisfaction (or waiver by Marathon) as of the Closing of the following
conditions:

 

(i) As of the Closing Date, there shall be no (i) injunction or restraining
order of any nature issued by any Governmental Authority which directs, or which
has the effect of directing, that the Closing shall not be consummated as herein
provided or (ii) investigation, action or other proceeding that shall have been
brought by any Governmental Authority and be pending on the Closing Date, or
that shall have been threatened by any Governmental Authority, in any such case
against Marathon or Ashland in connection with the consummation of the
transactions contemplated by this Agreement which is reasonably likely to result
in an injunction or restraining order which directs, or which has the effect of
directing, that the Closing shall not be consummated as herein provided;

 

(ii) the waiting period under the HSR Act, if applicable to the purchase and
sale of Ashland’s Membership Interests pursuant to this Agreement shall have
expired or been terminated; and

 

(iii) Ashland shall have Transferred to Marathon (or, if Marathon shall have so
elected by written notice to Ashland, a Wholly Owned Subsidiary of Marathon or
USX) all of its Membership Interests on the Closing Date free and clear of all
Liens.

 

It is understood and agreed that a breach by Ashland of any of its
representations or warranties in this Agreement shall not constitute a condition
to Marathon’s obligation to purchase and pay for Ashland’s Membership Interests
and the Ashland LOOP/LOCAP Interest pursuant to this Agreement in the
circumstances set forth above; provided that Marathon shall not be deemed to
have waived any right to make a Claim

 

49



--------------------------------------------------------------------------------

against Ashland with respect to any Loss that Marathon suffers as a result of
any such breach.

 

(b) Ashland’s Obligation in the Event of an Exercise by Marathon of its Special
Termination Right or its Marathon Call Right or an Exercise by Ashland of its
Ashland Put Right. Ashland’s obligation to sell its Membership Interests and the
Ashland LOOP/LOCAP Interest to Marathon pursuant to this Agreement in the event
of an exercise by Marathon of its Special Termination Right or its Marathon Call
Right or in the event of an exercise by Ashland of its Ashland Put Right is
subject in each case to the satisfaction (or waiver by Ashland) as of the
Closing of the following conditions:

 

(i) As of the Closing Date, there shall be no (i) injunction or restraining
order of any nature issued by any Governmental Authority which directs, or which
has the effect of directing, that the Closing shall not be consummated as herein
provided or (ii) investigation, action or other proceeding that shall have been
brought by any Governmental Authority and be pending on the Closing Date, or
threatened by any Governmental Authority, in any such case against Marathon or
Ashland in connection with the consummation of the transactions contemplated by
this Agreement which is reasonably likely to result in an injunction or
restraining order which directs, or which has the effect of directing, that the
Closing shall not be consummated as herein provided;

 

(ii) the waiting period under HSR Act, if applicable to the purchase and sale of
Ashland’s Membership Interests pursuant to this Agreement shall have expired or
been terminated;

 

(iii) Marathon shall have delivered to Ashland, in Cash or by wire transfer to a
bank account designated in writing by Ashland, immediately available funds in an
amount equal to (x) the Special Termination Price or Marathon Call Price, as
applicable, or the Cash portion of the Ashland Put Price or applicable
Installment Payment, plus (y) the amount of interest payable pursuant to Section
3.01 or 4.01, as applicable, plus (z) the amount of interest, if any, payable
pursuant to Section 9.04(b) or 9.05; and

 

50



--------------------------------------------------------------------------------

(iv) Marathon or USX, as applicable, shall have issued the Securities to be
issued on the Closing Date, if any, accompanied by the certificate(s) and
opinion(s) referred to in Section 8.02.

 

It is understood and agreed that a breach by Marathon or USX of any of its
respective representations or warranties in this Agreement shall not constitute
a condition to Ashland’s obligation to sell its Membership Interests and the
Ashland LOOP/LOCAP Interest to Marathon pursuant to this Agreement in the
circumstances set forth above; provided that Ashland shall not be deemed to have
waived any right to make a Claim against Marathon or USX with respect to any
Loss that Ashland suffers as a result of any such breach.

 

(c) Ashland’s Obligation in the Event of an Exercise by Ashland of its Special
Termination Right. Ashland’s obligation to purchase and pay for Marathon’s
Membership Interests pursuant to this Agreement in the event of an exercise by
Ashland of its Special Termination Right is subject to the satisfaction (or
waiver by Ashland) as of the Closing of the following conditions:

 

(i) As of the Closing Date, there shall be no (i) injunction or restraining
order of any nature issued by any Governmental Authority which directs, or which
has the effect of directing, that the Closing shall not be consummated as herein
provided or (ii) investigation, action or other proceeding that shall have been
brought by any Governmental Authority and be pending on the Closing Date, or
that shall have been threatened by any Governmental Authority, in any such case
against Marathon or Ashland in connection with the consummation of the
transactions contemplated by this Agreement which is reasonably likely to result
in an injunction or restraining order which directs, or which has the effect of
directing, that the Closing shall not be consummated as herein provided;

 

(ii) the waiting period under the HSR Act, if applicable to the purchase and
sale of Marathon’s Membership Interests pursuant to this Agreement shall have
expired or been terminated; and

 

(iii) Marathon shall have Transferred to Ashland (or, if Ashland shall have so
elected by written notice to Marathon, a Wholly Owned Subsidiary of Ashland) all

 

51



--------------------------------------------------------------------------------

of its Membership Interests on the Closing Date free and clear of all Liens.

 

It is understood and agreed that a breach by Marathon or USX of any of its
respective representations or warranties in this Agreement shall not constitute
a condition to Ashland’s obligation to purchase and pay for Marathon’s
Membership Interests pursuant to this Agreement in the circumstances set forth
above; provided that Ashland shall not be deemed to have waived any right to
make a Claim against Marathon or USX with respect to any Loss that Ashland
suffers as a result of any such breach.

 

(d) Marathon’s Obligation in the Event of an Exercise by Ashland of its Special
Termination Right. Marathon’s obligation to sell its Membership Interests to
Ashland pursuant to this Agreement in the event of an exercise by Ashland of its
Special Termination Right is subject to the satisfaction (or waiver by Marathon)
as of the Closing of the following conditions:

 

(i) As of the Closing Date, there shall be no (i) injunction or restraining
order of any nature issued by any Governmental Authority which directs, or which
has the effect of directing, that the Closing shall not be consummated as herein
provided or (ii) investigation, action or other proceeding that shall have been
brought by any Governmental Authority and be pending on the Closing Date, or
threatened by any Governmental Authority, in any such case against Marathon or
Ashland in connection with the consummation of the transactions contemplated by
this Agreement which is reasonably likely to result in an injunction or
restraining order which directs, or which has the effect of directing, that the
Closing shall not be consummated as herein provided;

 

(ii) the waiting period under HSR Act, if applicable to the purchase and sale of
Marathon’s Membership Interests pursuant to this Agreement shall have expired or
been terminated; and

 

(iii) Ashland shall have delivered to Marathon, in Cash or by wire transfer to a
bank account designated in writing by Marathon, immediately available funds in
an amount equal to (x) the Special Termination Price plus (y) the amount of
interest payable pursuant to

 

52



--------------------------------------------------------------------------------

Section 2.01 plus (z) the amount of interest, if any, payable pursuant to
Section 9.08(b) or 9.09.

 

It is understood and agreed that a breach by Ashland of any of its
representations or warranties in this Agreement shall not constitute a condition
to Marathon’s obligation to sell its Membership Interests to Ashland pursuant to
this Agreement in the circumstances set forth above; provided that Marathon
shall not be deemed to have waived any right to make a Claim against Ashland
with respect to any Loss that Marathon suffers as a result of any such breach.

 

(e) Consequences of Inability To Transfer the Ashland LOOP/LOCAP Interest on the
Closing Date. It shall not be a condition to the Closing of the Marathon Call
Right, the Ashland Put Right or the Marathon Special Termination Right, as
applicable, that Ashland shall have Transferred the Ashland LOOP/LOCAP Interest
to Marathon, the Company or such other person as Marathon shall direct. In the
event that any consents or approvals required for such Transfer are not obtained
prior to the Closing of the Marathon Call Right, the Ashland Put Right or the
Marathon Special Termination Right, as applicable, and as a consequence Ashland
is not able to Transfer the Ashland LOOP/LOCAP Interest to Marathon, the Company
or such other person as Marathon shall direct, as applicable, on the Closing
Date, the parties hereto shall use their commercially reasonable best efforts to
achieve any lawful and reasonable (including with respect to the costs and
expenses to be borne by Ashland) arrangement proposed by Marathon under which
Marathon or the Company, as applicable, shall obtain the economic claims, rights
and benefits under the Ashland LOOP/LOCAP Interest. Such reasonable arrangement
may include (i) Ashland subcontracting, sublicensing or subleasing to Marathon,
the Company or such other person as Marathon shall direct, as applicable, any
and all of Ashland’s rights, and delegating all of Ashland’s obligations, under
the Ashland LOOP/LOCAP Interest, and (ii) Ashland granting to Marathon, the
Company or such other person as Marathon shall direct, as applicable, a proxy
(the “Ashland LOOP/LOCAP Irrevocable Proxy”) which shall authorize such party to
exercise on Ashland’s behalf, all of Ashland’s voting rights with respect to the
Ashland LOOP/LOCAP Interest. The costs and expenses incurred in connection with
any such arrangements shall be borne 62% by Marathon and 38% by Ashland.

 

53



--------------------------------------------------------------------------------

SECTION 9.03. Consequences of a Delayed Closing of the Marathon Call Right or
the Ashland Put Right Where Ashland Is at Fault. (a) Right to Revoke Ashland Put
Exercise Notice or Marathon Call Exercise Notice. If the Closing of the Marathon
Call Right or the Ashland Put Right shall not have occurred on or prior to the
date that is 180 days after the Scheduled Closing Date, and (i) the delay is due
to (x) a failure by Ashland to timely perform in any material respect any of its
covenants and agreements contained herein or (y) the fact that any of Ashland’s
representations and warranties contained herein have ceased to be true and
correct in any material respect, and (ii) neither Marathon nor USX shall have
(x) failed to timely perform in any material respect any of its covenants and
agreements contained herein or (y) breached any of its representations and
warranties contained herein in any material respect, then Marathon shall
thereafter have the right, exercisable at any time prior to the Closing by
written notice to Ashland, to revoke Ashland’s Ashland Put Exercise Notice or
its Marathon Call Exercise Notice, as applicable.

 

(b) Adjustment to Ashland Put Price or Marathon Call Price. If the Closing of
the Marathon Call Right or the Ashland Put Right does not occur on the Scheduled
Closing Date, and (i) the delay is due to (x) a failure by Ashland to timely
perform in any material respect any of its covenants and agreements contained
herein or (y) the fact that any of Ashland’s representations and warranties
contained herein have ceased to be true and correct in any material respect, and
(ii) neither Marathon nor USX shall have (x) failed to timely perform in any
material respect any of its covenants and agreements contained herein or (y)
breached any of its representations and warranties contained herein in any
material respect, then on such later date on which the Closing actually takes
place (such later date being the “Delayed Closing Date”) Marathon shall deduct
from the Marathon Call Price or the Ashland Put Price (or the first Installment
Payment, as applicable) payable to Ashland on the Delayed Closing Date, an
amount equal to the amount of interest accrued during the period commencing at
12:01 a.m. on the day immediately following the Scheduled Closing Date and
ending on and including the Delayed Closing Date (the “Delayed Closing Date
Interest Period”) on the Marathon Call Price, or the Ashland Put Price (or the
first Installment Payment thereof, as applicable), at a rate per

 

54



--------------------------------------------------------------------------------

annum equal to the 30-day LIBOR Rate multiplied by 1.5, with daily accrual of
interest.

 

(c) Other Consequences. In the event that Marathon revokes Ashland’s Ashland Put
Exercise Notice or its Marathon Call Exercise Notice pursuant to Section
9.03(a), each of Marathon and Ashland shall thereafter have the right to
exercise their respective Marathon Call Right and Ashland Put Right in
accordance with the terms of this Agreement. Any such revocation shall not
operate as a release of Ashland from any liability it may have to Marathon for
any breach of its obligations under this Agreement and such revocation shall not
in any way preclude Marathon from exercising any right or power hereunder or
otherwise available to it at law or in equity as a result of any such breach.

 

SECTION 9.04. Consequences of a Delayed Closing of the Marathon Call Right or
the Ashland Put Right Where Marathon or USX Is at Fault. (a) Revocation of
Proxies; Payment of Distributions to Ashland; Right To Revoke Ashland Put
Exercise Notice or Marathon Call Exercise Notice. If the Closing of the Marathon
Call Right or the Ashland Put Right does not occur on the Scheduled Closing
Date, and (i) the delay is due to (x) a failure by Marathon or USX to timely
perform in any material respect any of its respective covenants and agreements
contained herein or (y) the fact that any of Marathon’s or USX’s respective
representations and warranties contained herein (or in any certificate required
to be delivered to Ashland pursuant to Section 9.02(b)(iv)) have ceased to be
true and correct in any material respect, and (ii) Ashland shall not have (x)
failed to timely perform in any material respect any of its covenants and
agreements contained herein or (y) breached any of its representations and
warranties contained herein in any material respect, then (i) effective as of
12:01 a.m. on the day immediately following the Scheduled Closing Date, all
Ashland Representatives Revocable Proxies and the Ashland LOOP/LOCAP Revocable
Proxy shall automatically be revoked; (ii) Marathon shall, and shall cause each
of its Representatives to, promptly take all such actions as are necessary to
provide that the Company shall thereupon resume making distributions of
Distributable Cash and Tax Liability Distributions directly to Ashland pursuant
to Article V of the LLC Agreement; (iii) Marathon shall immediately pay to
Ashland an amount equal to all Exercise Period Distributions received by

 

55



--------------------------------------------------------------------------------

Marathon from the Company in accordance with the provisions of Section
5.01(a)(ii), together with interest on each such Exercise Period Distribution at
a rate per annum equal to the Base Rate, with daily accrual of interest, from
(but excluding) the date such amount was otherwise payable to Ashland (or, if
earlier, the date such amount was paid to Marathon) to (and including) the date
such amount is paid to Ashland in accordance with the provisions of this clause
(iii); (iv) the Company shall immediately release to Ashland all amounts then
held in the Escrow Account, including any income earned thereon; and (v) if the
Closing shall not have occurred on or prior to the date that is 180 days after
the Scheduled Closing Date, Ashland thereafter shall have the right, exercisable
at any time prior to the Closing by written notice to Marathon, to revoke its
Ashland Put Exercise Notice or Marathon’s Marathon Call Exercise Notice, as
applicable.

 

(b) Adjustments to Ashland Put Price or Marathon Call Price. In addition, if the
Closing of the Marathon Call Right or the Ashland Put Right does not occur on
the Scheduled Closing Date, and (i) the delay is due to (x) a failure by
Marathon or USX to timely perform in any material respect any of its respective
covenants and agreements contained herein or (y) the fact that any of Marathon’s
or USX’s respective representations and warranties contained herein have ceased
to be true and correct in any material respect, and (ii) Ashland shall not have
(x) failed to timely perform in any material respect any of its covenants and
agreements contained herein or (y) breached any of its representations and
warranties contained herein in any material respect, then Marathon shall be
entitled to deduct from the Marathon Call Price or from the Ashland Put Price
(or the first Installment Payment, as applicable) payable to Ashland on the
Delayed Closing Date, an amount (the “9.04(b) Post-Scheduled Closing Date
Distribution Amount”) equal to the amount of any Ashland Exercise Period
Distributions that Ashland shall have received from the Company in Cash during
the Delayed Closing Date Interest Period and, on the Delayed Closing Date,
Marathon shall pay to Ashland in addition to the Marathon Call Price or the
Ashland Put Price (or the first Installment Payment, as applicable) and related
accrued interest payable pursuant to Section 3.01 or 4.01, as applicable, an
amount in Cash equal to the amount of interest accrued during the Delayed
Closing Interest Period on an amount equal to (1) the Marathon Call Price or the
Ashland Put Price (or the first Installment Payment thereof,

 

56



--------------------------------------------------------------------------------

as applicable) minus (2) the 9.04(b) Post-Scheduled Closing Date Distribution
Amount, at a rate per annum equal to the 30-day LIBOR Rate multiplied by 1.5,
with daily accrual of interest.

 

(c) Other Consequences. In the event that Ashland revokes its Ashland Put
Exercise Notice or Marathon’s Marathon Call Exercise Notice pursuant to clause
(v) of Section 9.03(a), each of Ashland and Marathon shall thereafter have the
right to exercise their respective Ashland Put Right and Marathon Call Right in
accordance with the terms of this Agreement. Any such revocation shall not
operate as a release of Marathon or USX from any liability it may have to
Ashland for any breach of its obligations under this Agreement and such
revocation shall not in any way preclude Ashland from exercising any right or
power hereunder or otherwise available to it at law or in equity as a result of
any such breach.

 

SECTION 9.05. Consequences of a Delayed Closing of the Marathon Call Right or
the Ashland Put Right Where No Party Is at Fault. If the Closing of the Marathon
Call Right or the Ashland Put Right does not occur on the Scheduled Closing
Date, and the delay is not due to a failure by any party hereto to timely
perform in any material respect any of its respective covenants and agreements
contained herein or to the fact that any party’s representations and warranties
contained herein have ceased to be true and correct in any material respect,
then Marathon shall pay to Ashland on the Delayed Closing Date, in addition to
the Marathon Call Price or the Ashland Put Price (or the first Installment
Payment, as applicable) and related accrued interest payable pursuant to Section
3.01 or 4.01, as applicable, an amount in Cash equal to the amount of interest
accrued during the Delayed Closing Interest Period on the Marathon Call Price or
the Ashland Put Price (or the first Installment Payment, as applicable), at a
rate per annum equal to the Base Rate, with daily accrual of interest. If the
Delayed Closing Date does not occur on or prior to the date that is 180 days
after the Scheduled Closing Date and the delay is not due to an action or
failure to act by any of Marathon, USX or Ashland, then (i) effective as of
12:01 a.m. on the day immediately following the last day of such 180-day period,
all Ashland Representatives Revocable Proxies and the Ashland LOOP/LOCAP
Revocable Proxy shall automatically be revoked; (ii) Marathon shall, and shall
cause each of its

 

57



--------------------------------------------------------------------------------

Representatives to, promptly take all such actions as are necessary to provide
that the Company shall resume making distributions of Distributable Cash and Tax
Liability Distributions directly to Ashland pursuant to Article V of the LLC
Agreement; (iii) Marathon shall immediately pay to Ashland an amount equal to
all Exercise Period Distributions received by Marathon from the Company in
accordance with the provisions of Section 5.01(a)(ii), together with interest on
each such Exercise Period Distribution at a rate per annum equal to the Base
Rate, with daily accrual of interest, from (but excluding) the date such amount
was otherwise payable to Ashland (or, if earlier, the date such amount was paid
to Marathon) to (and including) the date such amount is paid to Ashland in
accordance with the provisions of this clause (iii); (iv) the Company shall
immediately release to Ashland all amounts then held in the Escrow Account,
including any income earned thereon; and (v) the parties shall be restored to
their rights as though the Ashland Put Right or the Marathon Call Right had
never been exercised, without liability to any party and without any effect on
the ability of Ashland to exercise its Ashland Put Right or Marathon to exercise
its Marathon Call Right in accordance with the terms of this Agreement in the
future.

 

SECTION 9.06. Consequences of Delayed Second or Third Scheduled Installment
Payment. If Marathon shall fail to make an Installment Payment on the second or
third Scheduled Installment Payment Date, if applicable, then on such later date
on which the applicable Installment Payment is actually made (such later date
being a “Delayed Installment Payment Date”), Marathon shall pay to Ashland, in
addition to the applicable Installment Payment and related accrued interest
payable pursuant to Section 3.01 or 4.01, as applicable, an amount in Cash equal
to the amount of interest accrued during the period commencing on the day
immediately following the Scheduled Installment Payment Date and ending on and
including the date of the payment of the relevant Installment Payment (the
“Delayed Installment Payment Date Interest Period”) on the applicable
Installment Payment, at a rate per annum equal to the 30 day LIBOR Rate
multiplied by 1.5, with daily accrual of interest.

 

SECTION 9.07. Consequences of a Delayed Closing of the Special Termination Right
Where Terminating Member Is at Fault. (a) Continuation of Term of the Company;
Right to Specific Performance. If the Closing of the Special Termination Right
shall not have occurred on or prior to the

 

58



--------------------------------------------------------------------------------

Scheduled Closing Date, and (i) the delay is due to (x) a failure by the
Terminating Member (or, if Marathon is the Terminating Member, Marathon or USX)
to timely perform in any material respect any of its covenants and agreements
contained herein or (y) the fact that any of the Terminating Member’s (or, if
Marathon is the Terminating Member, Marathon’s or USX’s) representations and
warranties contained herein have ceased to be true and correct in any material
respect, and (ii) the Non-Terminating Member (or, if Marathon is the
Non-Terminating Member, Marathon or USX) shall not have (x) failed to timely
perform in any material respect any of its covenants and agreements contained
herein or (y) breached any of its representations and warranties contained
herein in any material respect, then the Non-Terminating Member shall have the
right to elect, by written notice to the Company and the Terminating Member, to
either (i) terminate the Term of the Company at the end of the Initial Term or
the then-current 10-year extension thereof, as applicable (in which case the
Term of the Company shall automatically terminate upon the expiration of the
Initial Term or the then-current 10-year extension thereof), or (ii) extend the
Term of the Company for two additional years following the expiration of the
Initial Term or the then-current 10-year extension thereof, as applicable (in
which case the Term of the Company shall automatically be extended for such
additional two-year period).

 

(b) Adjustment to Special Termination Price. If the Closing of the Special
Termination Right does not occur on the Scheduled Closing Date, and (i) the
delay is due to (x) a failure by the Terminating Member (or, if Marathon is the
Terminating Member, Marathon or USX) to timely perform in any material respect
any of its covenants and agreements contained herein or (y) the fact that any of
the Terminating Member’s (or, if Marathon is the Terminating Member, Marathon’s
or USX’s) representations and warranties contained herein have ceased to be true
and correct in any material respect, and (ii) the Non-Terminating Member (or, if
Marathon is the Terminating Member, Marathon or USX) shall not have (x) failed
to timely perform in any material respect any of its covenants and agreements
contained herein or (y) breached any of its representations and warranties
contained herein in any material respect, then on the Delayed Closing Date the
Non-Terminating Member shall deduct from the Special Termination Price payable
to the Terminating Member on the Delayed Closing Date, an amount equal to the
amount of interest accrued during the Delayed

 

59



--------------------------------------------------------------------------------

Closing Date Interest Period on the Special Termination Price, at a rate per
annum equal to the 30-day LIBOR Rate multiplied by 1.5, with daily accrual of
interest.

 

SECTION 9.08. Consequences of a Delayed Closing of the Special Termination Right
Where Non-Terminating Member Is at Fault. (a) Revocation of Proxies; Payment of
Distributions to Terminating Member; Right to Revoke Special Termination
Exercise Notice. If the Closing of the Special Termination Right does not occur
on the Scheduled Closing Date, and (i) the delay is due to a failure by the
Non-Terminating Member (or, if Marathon is the Non-Terminating Member, Marathon
or USX) to timely perform in any material respect any of its covenants and
agreements contained herein or (y) the fact that any of the Non-Terminating
Member’s (or, if Marathon is the Non-Terminating Member, Marathon’s or USX’s)
representations and warranties contained herein have ceased to be true and
correct in any material respect, and (ii) the Terminating Member (or, if
Marathon is the Terminating Member, Marathon or USX) shall not have(x) failed to
timely perform in any material respect any of its covenants and agreements
contained herein or (y) breached any of its representations and warranties
contained herein in any material respect, then (i) effective as of 12:01 a.m. on
the day immediately following the Scheduled Closing Date, all Marathon
Representative Revocable Proxies (in the circumstance where Marathon is the
Terminating Member) or all Ashland Representative Revocable Proxies and the
Ashland LOOP/LOCAP Revocable Proxy (in the circumstance where Ashland is the
Terminating Member) shall automatically be revoked; (ii) the Non-Terminating
Member shall, and shall cause each of its Representatives to, promptly take all
such actions as are necessary to provide that the Company shall thereupon resume
making distributions of Distributable Cash and Tax Liability Distributions
directly to the Terminating Member pursuant to Article V of the LLC Agreement;
(iii) the Non-Terminating Member shall immediately pay to theTerminating Member
an amount equal to all Exercise Period Distributions received by the
Non-Terminating Member from the Company in accordance with the provisions of
Section 5.01(a)(ii) or Section 5.01(b)(ii), as applicable, together with
interest on each such Exercise Period Distribution at a rate per annum equal to
the Base Rate, with daily accrual of interest, from (but excluding) the date
such amount was otherwise payable to the Terminating Member (or, if earlier, the
date such amount was paid to the Non-Terminating Member) to (and including) the

 

60



--------------------------------------------------------------------------------

date such amount is paid to the Terminating Member in accordance with the
provisions of this clause (iii); (iv) the Company shall immediately release to
the Terminating Member all amounts then held in the Escrow Account, including
any income earned thereon; and (v) if the Closing shall not have occurred on or
prior to the date that is 120 days before the expiration of the Initial Term or
the then-current 10-year extension thereof, each of the Terminating Member and
the Non-Terminating Member thereafter shall have the right, exercisable at any
time prior to the Closing by written notice to the other party, to revoke the
Non-Terminating Member’s Special Termination Exercise Notice, in which event the
Term of the Company shall automatically terminate upon the expiration of the
Initial Term or the then-current 10-year extension thereof.

 

(b) Adjustments to Special Termination Price. In addition, if the Closing of the
Special Termination Right does not occur on the Scheduled Closing Date, and (i)
the delay is due to (x) a failure by the Non-Terminating Member (or, if Marathon
is the Non-Terminating Member, Marathon or USX) to timely perform in any
material respect any of its covenants and agreements contained herein or (y) the
fact that any of the Non-Terminating Member’s (or, if Marathon is the
Non-Terminating Member, Marathon’s or USX’s) representations and warranties
contained herein have ceased to be true and correct in any material respect, and
(ii) the Terminating Member (or, if Marathon is the Terminating Member, Marathon
or USX) shall not have (x) failed to timely perform in any material respect any
of its covenants and agreements contained herein or (y) breached any of its
representations and warranties contained herein in any material respect, then
the Non-Terminating Member shall be entitled to deduct from the Special
Termination Price payable to the Terminating Member on the Delayed Closing Date,
an amount (the “9.08(b) Post-Scheduled Closing Date Distribution Amount”) equal
to the amount of any Exercise Period Distributions that the Terminating Member
shall have received from the Company in Cash during the Delayed Closing Date
Interest Period and, on the Delayed Closing Date, the Non-Terminating Member
shall pay to the Terminating Member in addition to the Special Termination Price
and related accrued interest payable pursuant to Section 2.01, an amount in Cash
equal to the amount of interest accrued during the Delayed Closing Interest
Period on an amount equal to (1) the Special Termination Price minus (2) the
9.08(b) Post-Scheduled Closing Date Distribution Amount, at a rate

 

61



--------------------------------------------------------------------------------

per annum equal to the 30-day LIBOR Rate multiplied by 1.5, with daily accrual
of interest.

 

(c) Other Consequences. In the event that the Terminating Member revokes the
Non-Terminating Member’s Special Termination Exercise Notice, then the
Non-Terminating Member shall not thereafter have the right to exercise its
Special Termination Right. Any such revocation shall not operate as a release of
the Non-Terminating Member from any liability it may have to the Terminating
Member for any breach of its obligations under this Agreement and such
revocation shall not in any way preclude the Terminating Member from exercising
any right or power hereunder or otherwise available to it at law or in equity as
a result of any such breach.

 

SECTION 9.09. Consequences of Delayed Closing of Special Termination Right Where
No Party Is at Fault. If the Closing of the Special Termination Right does not
occur on the Scheduled Closing Date, and the delay is not due to a failure by
any party hereto to timely perform in any material respect any of its respective
covenants and agreements contained herein or to the fact that any party’s
representations and warranties contained herein have ceased to be true and
correct in any material respect, then the Non-Terminating Member shall pay to
the Terminating Member on the Delayed Closing Date, in addition to the Special
Termination Price and related accrued interest payable pursuant to Section 2.01,
an amount in Cash equal to the amount of interest accrued during the Delayed
Closing Interest Period on the Special Termination Price, at a rate per annum
equal to the Base Rate, with daily accrual of interest. If the Delayed Closing
Date does not occur on or prior to the date that is 120 days before the
expiration of the Initial Term or the then-current 10-year extension thereof and
the delay is not due to an action or failure to act by the Terminating Member or
the Non-Terminating Member, then (i) effective as of 12:01 a.m. on the day
immediately following such 120th day before the expiration of the Initial Term
or the then-current 10-year extension thereof, all Marathon Representative
Revocable Proxies (in the circumstance where Marathon is the Terminating Member)
or all Ashland Representative Revocable Proxies and the Ashland LOOP/LOCAP
Revocable Proxy (in the circumstance where Ashland is the Terminating Member)
shall be revoked; (ii) the Non-Terminating Member shall, and shall cause each of
its Representatives to, promptly take all such actions as

 

62



--------------------------------------------------------------------------------

are necessary to provide that the Company shall resume making distributions of
Distributable Cash and Tax Liability Distributions directly to the Terminating
Member pursuant to Article V of the LLC Agreement; (iii) the Non-Terminating
Member shall immediately pay to the Terminating Member an amount equal to all
Exercise Period Distributions received by the Non-Terminating Member from the
Company in accordance with the provisions of Section 5.01(a)(ii) or Section
5.01(b)(ii), as applicable, together with interest on each such Exercise Period
Distribution at a rate per annum equal to the Base Rate, with daily accrual of
interest, from (but excluding) the date such amount was otherwise payable to the
Terminating Member (or, if earlier, the date such amount was paid to the
Non-Terminating Member) to (and including) the date such amount is paid to the
Terminating Member in accordance with the provisions of this clause (iii); (iv)
the Company shall immediately release to the Terminating Member all amounts then
held in the Escrow Account, including any income earned thereon; and (v) the
Term of the Company shall automatically terminate upon the expiration of the
Initial Term or the then-current 10-year extension thereof.

 

ARTICLE X

 

Registration Rights

 

SECTION 10.01. Registration upon Request. (a) Ashland shall have the right to
make a written demand upon the issuer or, in the case of any Marathon Debt
Securities issued by Marathon and guaranteed by USX, issuers of any class of
Securities delivered or to be delivered to Ashland as payment of any portion of
the Ashland Put Price (both parties hereinafter referred to collectively as the
“Issuer”), on not more than six separate occasions (subject to the provisions of
this Section 10.01), to either, at Ashland’s option, (i) register under the
Securities Act all or a portion of such Securities for purposes of a public
offering by Ashland of such Securities or (ii) prepare an Offering Memorandum
that covers all or a portion of such Securities for purposes of a private
placement by Ashland of such Securities (either of such requests being referred
to herein as a “Demand Registration”) that were not registered under the
Securities Act at the time of issuance thereof to Ashland on the Closing Date or
Installment Payment Date, as the case may be, and the Issuer shall use its best
efforts

 

63



--------------------------------------------------------------------------------

to file a Registration Statement and cause such Securities to be registered
under the Securities Act (in the case of a Demand Registration for a public
offering) or to prepare a final Offering Memorandum (in the case of a Demand
Registration for a private placement) (i) in the case of any Securities to be
delivered to Ashland on the Closing Date or any Installment Payment Date, not
later than the Scheduled Closing Date or applicable Scheduled Installment
Payment Date or (ii) in the case of any Securities that have been delivered to
Ashland on the Closing Date or any Installment Payment Date, in each case not
later than 60 days after such written demand by Ashland; provided that each
Demand Registration shall cover Securities having an aggregate fair market value
(based on the then-current market value of such Securities or, if such market
value cannot be determined, based on the expected offering price of such
Securities) equal to (i) in the case of a public offering, $100 million or more,
unless Ashland shall hold less than $100 million of Securities, in which event,
the remaining Securities held by Ashland and (ii) in the case of a private
placement, $25 million or more, unless Ashland shall hold less than $25 million
of Securities, in which event, the remaining Securities held by Ashland.

 

(b) Notwithstanding the provisions of Section 10.01(a), the Issuer (i) shall not
be obligated to prepare or file more than one Registration Statement pursuant to
this Section 10.01 during any six month period (measured from the effective date
(or, in the case of a private placement, the closing date) of the most recently
requested Demand Registration to the date of the demand by Ashland for a
subsequent Demand Registration) and (ii) shall be entitled to postpone the
filing of any Registration Statement otherwise required to be prepared and filed
by it pursuant to Section 10.01(a), and to prevent Ashland from initially
distributing any Offering Memorandum required to be prepared by the Issuer
pursuant to Section 10.01(a), in each case (x) if the Issuer is actively
pursuing an Underwritten Public Offering, for a period of up to 90 days
following the closing of any Underwritten Public Offering; provided that the
Issuer is advised by its managing underwriter or underwriters in writing (with a
copy to Ashland), that the price at which securities would be offered in such
offering would, in its or in their opinion, be materially adversely affected by
the registration or the initial dissemination of the Offering Memorandum so
requested, or (y) for a period of up to 90 days if the

 

64



--------------------------------------------------------------------------------

Issuer determines in its reasonable judgment and in good faith that the
registration and distribution of such Securities (or the private placement
thereof, in the case of a sale by Ashland of such securities pursuant to Section
4(2) or Rule 144A of the Securities Act) would materially adversely impair or
interfere with in any material respect any contemplated material financing,
acquisition, disposition, corporate reorganization or other similar transaction
involving the Issuer or any of its subsidiaries or Affiliates ((x) or (y) being
hereinafter referred to as a “Blackout Period”), provided, however, that the
aggregate number of days included in all Blackout Periods during any consecutive
12 months shall not exceed 180 days, and; provided further, however, that a
period of at least 30 days shall elapse between the termination of any Blackout
Period and the commencement of the immediately succeeding Blackout Period. In
the event of such postponement, Ashland shall have the right to withdraw such
request for registration or request for preparation of an Offering Memorandum by
giving written notice to the Issuer within 20 days after receipt of notice of
postponement and, in the event of such withdrawal, such request shall not be
counted for purposes of determining the number of Demand Registrations to which
Ashland is entitled pursuant to Section 10.01(a).

 

(c) A registration requested pursuant to this Section 10.01 shall not be deemed
to have been effected unless the Registration Statement relating thereto (i) has
become effective under the Securities Act and (ii) has remained effective for a
period of at least 90 days (or such shorter period in which all Securities
included in such registration have actually been sold thereunder); provided,
however, that if after any Registration Statement requested pursuant to this
Section 10.01 becomes effective such Registration Statement is interfered with
by any stop order, injunction or other order or requirement of the Commission or
other Governmental Authority solely due to the actions or omissions to act of
the Issuer prior to being effective for 90 days and less than 75% of the
Securities have been sold thereunder, such Registration Statement shall be at
the sole expense of the Issuer and shall not constitute a Demand Registration.
In addition, a request for the preparation of an Offering Memorandum pursuant to
this Section 10.01 shall not be deemed to have been effected unless the
information contained in such Offering Memorandum has remained “reasonably
current” (as such term is defined in Rule 144A

 

65



--------------------------------------------------------------------------------

under the Securities Act) for a period of at least 90 days (or such shorter
period in which all Securities covered by such Offering Memorandum have actually
been sold thereunder); provided, however, that if such Offering Memorandum is
interfered with by any stop order, injunction or other order or requirement of
the Commission or other Governmental Authority solely due to the actions or
omissions to act of the Issuer prior to such Offering Memorandum being made
available to Ashland for 90 days and less than 75% of the Securities have been
sold pursuant thereto, such Offering Memorandum shall be at the sole expense of
the Issuer and shall not constitute a Demand Registration.

 

(d) On or after the date hereof, the Issuer shall not grant to any other holder
of its securities, whether currently outstanding or issued in the future, any
incidental or “piggy-back” registration rights with respect to any Registration
Statement filed or Offering Memorandum prepared pursuant to a Demand
Registration under this Section 10.01 and, without the prior consent of Ashland,
will not permit any holder of its securities to participate in any offering or
private placement made pursuant to a Demand Registration under this Section
10.01.

 

(e) If a Demand Registration involves an Underwritten Public Offering and the
managing underwriter or underwriters shall advise the Issuer and Ashland in
writing that, in its view, the number of securities requested to be included in
such registration (including, without limitation, Securities requested to be
included by Ashland, securities which the Issuer proposes to be included, and
securities proposed to be included by other holders of securities entitled to
include securities in such registration pursuant to incidental or “piggy-back”
registration rights other than those pursuant to this Article X (the “Other
Holders”)) exceeds the largest number of shares of securities which can be sold
without having an adverse effect on such offering, including the price at which
such securities can be sold (the “Maximum Offering Size”), the Issuer shall
include in such registration, in the priority listed below, up to the Maximum
Offering Size:

 

(i) first, all Securities requested to be registered by Ashland;

 

66



--------------------------------------------------------------------------------

(ii) second, all securities requested to be included in such registration by any
Other Holder (allocated, if necessary, for the offering not to exceed the
Maximum Offering Size, pro rata among such Other Holders on the basis of the
relative number of securities requested to be included in such registration);
and

 

(iii) third, any securities proposed to be registered by the Issuer or by any
Other Holders pursuant to incidental or “piggy-back” registration rights.

 

(f) Ashland may, at any time, prior to the effective date of the Registration
Statement or the initial distribution of the Offering Memorandum relating to
such request, revoke such request by providing a written notice to the Issuer,
in which case such request, as so revoked, shall not constitute a Demand
Registration.

 

SECTION 10.02. Covenants of the Issuer. (a) Registration Statement Covenants. In
the event that any Securities are to be registered pursuant to Section 10.01,
the Issuer covenants and agrees that it shall (i) use its best efforts to effect
the registration, (ii) cooperate in the sale of the Securities and (iii) as
expeditiously as possible:

 

(1) prepare and file with the Commission a Registration Statement with respect
to such Securities on Form S-3, if permitted, or otherwise on any form for which
the Issuer then qualifies or which counsel for the Issuer shall deem
appropriate, and which form shall be available for the sale of the Securities in
accordance with the intended methods of distribution thereof, and use its best
efforts to cause such Registration Statement to become and remain effective;

 

(2) prepare and file with the Commission amendments and supplements to such
Registration Statement and prospectus used in connection therewith as may be
necessary to maintain the effectiveness of such registration and to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement until the earlier of (i) such
time as all of such securities have been disposed of in accordance with the

 

67



--------------------------------------------------------------------------------

intended methods of disposition by Ashland set forth in such Registration
Statement and (ii) the expiration of 90 days after the date such Registration
Statement becomes effective; provided that before filing a Registration
Statement or prospectus, or any amendments or supplements thereto, the Issuer
shall furnish to Ashland and its counsel, copies of all documents proposed to be
filed;

 

(3) furnish to Ashland such number of copies of such Registration Statement and
of each amendment and supplement thereto (in each case including all exhibits),
such number of copies of the prospectus and prospectus supplement, as
applicable, in conformity with the requirements of the Securities Act, and such
other documents as Ashland may reasonably request in order to facilitate the
disposition of the Securities by Ashland;

 

(4) use its best efforts to register or qualify such Securities covered by such
Registration Statement under such other securities or blue sky laws of such
jurisdictions as Ashland shall reasonably request, and do any and all other acts
and things which may be reasonably necessary or advisable to enable Ashland to
consummate the disposition in such jurisdictions of the Securities owned by
Ashland, except that the Issuer shall not for any such purpose be required to
(i) qualify generally to do business as a foreign corporation in any
jurisdiction where, but for the requirements of this Section 10.04(a)(4), it
would not be obligated to be so qualified, (ii) subject itself to taxation in
any such jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

 

(5) use its best efforts to cause such Securities covered by such Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable Ashland to consummate the
disposition of such Securities;

 

(6) notify Ashland at any time when a prospectus relating to a Registration
Statement is required to be delivered under the Securities Act within the
appropriate period mentioned in Section 10.02(a)(2), of the happening of any
event as a result of which such Registration Statement contains an untrue
statement of

 

68



--------------------------------------------------------------------------------

a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and at the request of Ashland, prepare and furnish
to Ashland a reasonable number of copies of an amended or supplemental
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(7) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to Ashland, as soon as
reasonably practicable (but not more than eighteen months) after the effective
date of the Registration Statement, an earnings statement which shall satisfy
the provisions of Section 11(a) of the Securities Act and the rules and
regulations promulgated thereunder;

 

(8) use its best efforts to cause all such Securities that are Marathon Equity
Securities to be listed on any securities exchange on which the securities of
the Issuer are then listed, if such Securities are not already so listed and if
such listing is then permitted under the rules of such exchange, and to provide
a transfer agent and registrar for such Securities covered by such Registration
Statement no later than the effective date of such Registration Statement;

 

(9) use its best efforts to obtain a “cold comfort” letter or letters from the
Issuer’s independent public accountants in customary form; and

 

(10) cooperate with Ashland and the managing underwriter or underwriters, if
any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing the Securities to be sold under
such Registration Statement, and enable such Securities to be in such
denominations and registered in such names as the managing underwriter or
underwriters, if any, or Ashland may request.

 

69



--------------------------------------------------------------------------------

(b) Offering Memorandum Covenants. In the event that any Securities are to be
sold by Ashland by means of an Offering Memorandum prepared by the Issuer
pursuant to Sections 10.01, the Issuer covenants and agrees that it shall (i)
cooperate in the sale of the Securities and (ii) as expeditiously as possible:

 

(1) prepare the Offering Memorandum;

 

(2) prepare amendments and supplements to such Offering Memorandum as may be
necessary to keep the information in such Offering Memorandum “reasonably
current” (as such term is defined in Rule 144A under the Securities Act) and to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such Offering Memorandum until the earlier of (i)
such time as all of such securities have been disposed of in accordance with the
intended methods of disposition by Ashland set forth in such Offering Memorandum
and (ii) the expiration of 90 days after the date such Offering Memorandum (in
definitive form) is circulated to the initial purchasers; provided that before
making any amendments or supplements thereto, the Issuer shall furnish to
Ashland and its counsel, copies of all proposed amendments or supplements;

 

(3) furnish to Ashland such number of copies of such Offering Memorandum and of
each amendment and supplement thereto (in each case including all exhibits), and
such other documents as Ashland may reasonably request in order to facilitate
the disposition of the Securities by Ashland;

 

(4) use its best efforts to register or qualify such Securities covered by such
Offering Memorandum under such other securities or blue sky laws of such
jurisdictions as Ashland shall reasonably request, and do any and all other acts
and things which may be reasonably necessary or advisable to enable Ashland to
consummate the disposition in such jurisdictions of the Securities owned by
Ashland, except that the Issuer shall not for any such purpose be required to
(i) qualify generally to do business as a foreign corporation in any
jurisdiction where, but for the requirements of this Section 10.02(b)(4), it
would not be obligated to be so qualified, (ii) subject itself to

 

70



--------------------------------------------------------------------------------

taxation in any such jurisdiction or (iii) consent to general service of process
in any such jurisdiction);

 

(5) use its best efforts to cause such Securities covered by such Offering
Memorandum to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable Ashland to consummate the
disposition of such Securities;

 

(6) notify Ashland at any time prior to the completion of the sale of the
Securities by Ashland that are covered by the Offering Memorandum, of the
happening of any event as a result of which such Offering Memorandum contains an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and at the request of Ashland,
prepare and furnish to Ashland a reasonable number of copies of an amended or
supplemental Offering Memorandum as may be necessary so that, as thereafter
delivered to the purchasers of such Securities, such Offering Memorandum shall
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

 

(7) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission;

 

(8) use its best efforts to cause all such Securities that are Marathon Equity
Securities to be listed on any securities exchange on which the securities of
the Issuer are then listed, if such Securities are not already so listed and if
such listing is then permitted under the rules of such exchange, and to provide
a transfer agent and registrar for such Securities covered by such Offering
Memorandum no later than the effective date of such Offering Memorandum;

 

(9) use its best efforts to obtain a “cold comfort” letter or letters from the
Issuer’s independent public accountants in customary form; and

 

71



--------------------------------------------------------------------------------

(10) cooperate with Ashland and the initial purchasers, if any, to facilitate
the timely preparation and delivery of certificates representing the Securities
to be sold under such Offering Memorandum, and enable such Securities to be in
such denominations and registered in such names as the initial purchasers, if
any, or Ashland may request.

 

The Issuer may require Ashland to furnish the Issuer with such information
regarding Ashland and pertinent to the disclosure requirements relating to the
registration and/or the distribution of such Securities pursuant to this Article
X as the Issuer may from time to time reasonably request in writing.

 

Ashland agrees that, upon receipt of any notice from the Issuer of the happening
of any event of the kind described in Section 10.02(a)(6) or 10.02(b)(6), or of
the imposition by the Issuer of a Blackout Period of the type described in
clause (y) of 10.01(b)(ii), Ashland shall forthwith discontinue such disposition
of such Securities pursuant to the Registration Statement or Offering Memorandum
covering such Securities until Ashland’s receipt of the copies of the
supplemented or amended prospectus or Offering Memorandum contemplated by
Section 10.02(a)(6) and 10.02(b)(6), respectively, or the expiration of such
Blackout Period, as applicable, and, if so directed by the Issuer, Ashland shall
deliver to the Issuer (at the Issuer’s expense) all copies, other than permanent
file copies then in Ashland’s possession, of the prospectus or Offering
Memorandum covering such Securities current at the time of receipt of such
notice. In the event the Issuer shall give any such notice, the period mentioned
in Section 10.02(a)(2) or 10.02(b)(2), as applicable, shall be extended by the
number of days during the period from the date of the giving of such notice
pursuant to Section 10.02(a)(6) or 10.02(b)(6), as applicable, and through the
date when Ashland shall have received the copies of the supplemented or amended
prospectus or Offering Memorandum contemplated by Section 10.02(a)(6) or
10.02(b)(6), respectively, or the expiration of such Blackout Period, as
applicable.

 

SECTION 10.03. Fees and Expenses. In connection with any registration pursuant
to this Article X or the preparation of any Offering Memorandum pursuant to this
Article X, (i) Ashland shall pay all agent fees and commissions and underwriting
discounts and commissions

 

72



--------------------------------------------------------------------------------

related to the Securities being sold by Ashland and the fees and disbursements
of its counsel and accountants and (ii) the Issuer shall pay all fees and
disbursements of its counsel and accountants and the expenses, including fees
incurred in the preparation of a cold comfort letter requested by Ashland
pursuant to Section 10.02(a)(9) or 10.02(b)(9), as applicable. All others fees
and expenses in connection with any Registration Statement or Offering
Memorandum (including, without limitation, all registration and filing fees, all
printing costs, all fees and expenses of complying with securities or blue sky
laws) shall be borne by Ashland; provided that Ashland shall not pay any
expenses relating to work that would otherwise be incurred by the Issuer
including, but not limited to, the preparation and filing of periodic reports
with the Commission.

 

SECTION 10.04. Indemnification and Contribution. In the case of any offering
registered pursuant to this Article X or any private placement pursuant to an
Offering Memorandum prepared by the Issuer pursuant to this Article X, the
Issuer agrees to indemnify and hold Ashland, each underwriter or initial
purchaser, if any, of the Securities under such registration or covered by such
Offering Memorandum and each person who controls any of the foregoing within the
meaning of Section 15 of the Securities Act, and any director, officer,
employee, stockholder, partner, agent or representative, of the foregoing,
harmless against any and all losses, claims, damages or liabilities (including
reasonable legal fees and other reasonable expenses incurred in the
investigation and defense thereof) (collectively “Losses”) to which they or any
of them may become subject under the Securities Act or otherwise, insofar as any
such Losses shall arise out of or shall be based upon (i) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (as amended if the Issuer shall have filed with the Commission any
amendment thereof) or Offering Memorandum (as amended if the Issuer shall have
prepared and delivered to Ashland for private distribution any amendment to such
Offering Memorandum), or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (ii) any untrue statement or alleged untrue statement of a
material fact contained in the prospectus relating to the sale of such
Securities (as amended or supplemented if the Issuer shall have filed with the
Commission any amendment

 

73



--------------------------------------------------------------------------------

thereof or supplement thereto), or the omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that the indemnification contained in this Section 10.04 shall not apply to such
Losses which shall arise out of or shall be based upon any such untrue statement
or alleged untrue statement, or any such omission or alleged omission, which
shall have been made in reliance upon and in conformity with information
furnished in writing to the Issuer by Ashland or such underwriter or initial
purchaser, as the case may be, specifically for use in connection with the
preparation of the Registration Statement, the prospectus contained in the
Registration Statement or the Offering Memorandum, as applicable, or any such
amendment thereof or supplement therein.

 

Notwithstanding the foregoing provisions of this Section 10.04, the Issuer shall
not be liable to Ashland, any person who participates as an underwriter in the
offering or sale of such Securities, any person who participates as an initial
purchaser in the private placement of such Securities or any other person, if
any, who controls Ashland or any underwriter or initial purchaser (within the
meaning of the Securities Act), under the indemnity agreement in this Section
10.04 for any such Losses that arise out of Ashland’s or such other person’s
failure to send or give a copy of the final prospectus or final Offering
Memorandum to the person asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of the Securities to such person if such statement or
omission was corrected in such final prospectus or final Offering Memorandum and
the Issuer has previously furnished copies thereof in accordance with this
Agreement.

 

In the case of each offering registered pursuant to this Article X and each
private placement pursuant to this Article X, Ashland shall agree, and each
underwriter or initial purchaser, if any, participating therein shall agree,
substantially in the same manner and to the same extent as set forth in the
preceding paragraph, severally to indemnify and hold harmless the Issuer and
each person who controls the Issuer within the meaning of Section 15 of the
Securities Act, and any director, officer, employee, stockholder, partner, agent
or representative of the Issuer, with respect to any statement in or omission
from such

 

74



--------------------------------------------------------------------------------

Registration Statement (as amended or as supplemented, if amended or
supplemented as aforesaid) or Offering Memorandum (as amended or as
supplemented, if amended or supplemented as aforesaid), as applicable, if such
statement or omission shall have been made in reliance upon and in conformity
with information furnished in writing to the Issuer by Ashland or such
underwriter or initial purchaser, as the case may be, specifically for use in
connection with the Registration Statement, the prospectus contained in such
Registration Statement or the Offering Memorandum, as applicable, or any such
amendment thereof or supplement thereto.

 

Each party indemnified under this Section 10.04 shall, promptly after receipt of
notice of the commencement of any claim against any such indemnified party in
respect of which indemnity may be sought hereunder, notify the indemnifying
party in writing of the commencement thereof. The failure of any indemnified
party to so notify an indemnifying party of any action shall not relieve the
indemnifying party from any liability in respect of such action which it may
have to such indemnified party on account of the indemnity contained in this
Section 10.04, unless (and only to the extent) the indemnifying party was
prejudiced by such failure, and in no event shall such failure relieve the
indemnifying party from any other liability which it may have to such
indemnified party. In case any action in respect of which indemnification may be
sought hereunder shall be brought against any indemnified party and it shall
notify an indemnifying party of the commencement thereof, the indemnifying party
shall be entitled to participate therein and, to the extent that it may desire,
jointly with any other indemnifying party similarly notified, to assume the
defense thereof through counsel reasonably satisfactory to the indemnified
party, and after notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party shall not
be liable to such indemnified party under this Section 10.04 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof, other than reasonable costs of investigation (unless
(i) such indemnified party reasonably objects to such assumption on the grounds
that there may be defenses available to it which are different from or in
addition to those available to such indemnifying party, (ii) the indemnifying
party and such indemnified party shall have mutually agreed to the retention of
such counsel or (iii) in the reasonable opinion

 

75



--------------------------------------------------------------------------------

of such indemnified party representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding, in which case the
indemnified party shall be reimbursed by the indemnifying party for the
reasonable expenses incurred in connection with retaining one firm of separate
legal counsel; provided that (i) in circumstances where Ashland or an
underwriter or initial purchaser is the indemnifying party, the indemnifying
party shall not be liable for more than one firm of legal counsel for all
indemnified parties and (ii) in circumstances where the Issuer is the
indemnifying party, the indemnifying party shall not be liable for more than (A)
one firm of legal counsel for Ashland, each person who controls Ashland within
the meaning of Section 15 of the Securities Act, and any director, officer,
employee, stockholder, partner, agent or representative of Ashland, and (B) one
firm of legal counsel for the underwriters or initial purchasers, if any,
indemnified under this Section 10.04, each person who controls such underwriters
or initial purchasers within the meaning of Section 15 of the Securities Act,
and any director, officer, employee, stockholder, partner, agent or
representative of such underwriters or initial purchasers). No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any claim or pending or threatened proceeding in respect of
which the indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
arising out of such claim or proceeding. If an indemnifying party shall have
expressly acknowledged its indemnification obligations with respect to a claim
or pending or threatened proceeding, then the indemnified party with respect to
such claim or pending or threatened proceeding shall not, without the prior
written consent of the indemnifying party, effect any settlement of such claim
or pending or threatened proceeding.

 

If the indemnification provided for in this Section 10.04 is unavailable to an
indemnified party or is insufficient to hold such indemnified party harmless
from any Losses in respect of which this Section 10.04 would otherwise apply by
its terms (other than by reason of exceptions provide herein), then each
applicable

 

76



--------------------------------------------------------------------------------

indemnifying party, in lieu of indemnifying such indemnified party, shall have a
joint and several obligation to contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative benefits received by and fault of the
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the offering or private placement to which such
contribution relates as well as any other relevant equitable considerations. The
relative benefit shall be determined by reference to, among other things, the
amount of proceeds received by each party from the offering or private placement
to which such contribution relates. The relative fault shall be determined by
reference to, among other things, each party’s relative knowledge and access to
information concerning the matter with respect to which the claim was asserted,
and the opportunity to correct and prevent any statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include
any legal or other fees or expenses incurred by such party in connection with
any investigation or proceeding, to the extent such party would have been
indemnified for such expenses if the indemnification provided for in this
Section 10.04 was available to such party.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 10.04 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

SECTION 10.05. Underwriting Agreement; Purchase Agreement. In connection with
any underwritten offering or private placement of Securities pursuant to a
Demand Registration under Section 10.01, the Issuer and Ashland shall enter into
an underwriting agreement with the underwriters for such offering or a purchase
agreement with the initial purchasers for such private placement, such
underwriting agreement or purchase agreement to contain such representations and
warranties by the Issuer and Ashland and such other terms and provisions as are
customarily contained

 

77



--------------------------------------------------------------------------------

in underwriting agreements with respect to secondary distributions or purchase
agreements with respect to private placements, including, without limitation,
indemnities and contribution to the effect and to the extent provided in Section
10.04 (and customary provisions with respect to indemnities and contribution by
such underwriters or initial purchasers).

 

SECTION 10.06. Undertaking To File Reports. For as long as Ashland holds
Securities, the Issuer shall use its best efforts to file, on a timely basis,
all annual, quarterly and other reports required to be filed by it under
Sections 13 and 15(d) of the Exchange Act and the rules and regulations of the
Commission thereunder, as amended from time to time, or any successor statute or
provisions.

 

ARTICLE XI

 

Covenants

 

SECTION 11.01. Cooperation; Commercially Reasonable Best Efforts. Each of the
parties hereto shall cooperate with each other in good faith, and shall cause
their respective officers, employees, agents, auditors and representatives to
cooperate with each other in good faith, to cause the Closing to occur. In
addition, each of the parties hereto shall use its commercially reasonable best
efforts to cause the Closing to occur.

 

SECTION 11.02. Antitrust Notification; FTC or DOJ Investigation. (a) Each of
Marathon, USX and Ashland shall as promptly as practicable, but in no event
later than 30 days following the relevant Exercise Date, file with the FTC and
the DOJ the notification and report form, if any, required for the transactions
contemplated hereby and any supplemental information requested in connection
therewith pursuant to the HSR Act. Any such notification and report form and
supplemental information shall be in substantial compliance with the
requirements of the HSR Act. Each of Marathon, USX and Ashland shall furnish to
the other such necessary information and reasonable assistance as the other may
request in connection with its preparation of any filing or submission which is
necessary under the HSR Act. Each of Marathon, USX and Ashland shall keep each
other apprised of the status of any communications with, and any inquiries or
requests for additional information from, the FTC and the

 

78



--------------------------------------------------------------------------------

DOJ and shall comply promptly with any such inquiry or request.

 

(b) In the event that Marathon, USX and Ashland are not required to file with
the FTC and the DOJ any notification and report form pursuant to the HSR Act,
but the FTC or the DOJ nevertheless commences an investigation with respect to
the transactions contemplated hereby, each of Marathon, USX and Ashland shall
comply promptly with any inquiry or request made by the DOJ or the FTC in
connection with such investigation.

 

(c) In the event that Marathon, USX and Ashland file notification and report
forms with the FTC and the DOJ pursuant to Section 11.02(a) or the FTC or the
DOJ commences an investigation with respect to the transactions contemplated
hereby, then, in addition to the obligations of Marathon, USX and Ashland set
forth in Section 11.02(a) and 11.02(b), as applicable, Marathon, USX and Ashland
agree as follows:

 

(i) In the case of Marathon’s exercise of its Marathon Call Right, each of
Marathon and USX shall take all such actions as are necessary to obtain any
clearance required under the HSR Act or from the FTC or DOJ in connection with
any such investigation, as applicable, for the purchase and sale of Ashland’s
Membership Interests and the Ashland LOOP/LOCAP Interest pursuant to this
Agreement, including divesting or holding separate any assets or commencing or
defending litigation; provided, however, that neither Marathon nor USX shall be
required to take any action proposed by the FTC or the DOJ that would or would
reasonably be expected to have a material adverse effect on the business,
operations, assets, liabilities, results of operations, cash flows, condition
(financial or otherwise) or prospects of the Company and its subsidiaries, taken
as a whole.

 

(ii) In the case of (A) Ashland’s exercise of its Ashland Put Right or (B)
Marathon’s exercise of its Special Termination Right, each of Marathon and USX
shall take all such actions as are necessary to obtain any clearance required
under the HSR Act or from the FTC or DOJ in connection with any such
investigation, as applicable, for the purchase and sale of Ashland’s Membership
Interests and the Ashland LOOP/LOCAP

 

79



--------------------------------------------------------------------------------

Interest pursuant to this Agreement, including divesting or holding separate any
assets or commencing or defending litigation; provided, however, that neither
Marathon nor USX shall be required to take any action proposed by the FTC or the
DOJ that would or would reasonably be expected to have a material adverse effect
on the business, operations, assets, liabilities, results of operations, cash
flows, condition (financial or otherwise) or prospects of (A) the Company and
its subsidiaries, taken as a whole, (B) Marathon and its subsidiaries, taken as
a whole, or (C) USX and its subsidiaries, taken as a whole.

 

(iii) In the case of Ashland’s exercise of its Special Termination Right,
Ashland shall take all such actions as are necessary to obtain any clearance
required under the HSR Act or from the FTC or DOJ in connection with any such
investigation, as applicable, for the purchase and sale of Marathon’s Membership
Interests pursuant to this Agreement, including divesting or holding separate
any assets or commencing or defending litigation; provided, however, that
Ashland shall not be required to take any action proposed by the FTC or the DOJ
that would or would reasonably be expected to have a material adverse effect on
the business, operations, assets, liabilities, results of operations, cash
flows, condition (financial or otherwise) or prospects of (A) the Company and
its subsidiaries, taken as a whole or (B) Ashland and its subsidiaries, taken as
a whole.

 

SECTION 11.03. Governmental Filings re: Ashland LOOP/LOCAP Interest. (a) Each of
the parties hereto shall as promptly as practical, but in no event later than
five Business Days following the relevant Exercise Date, file all documentation
with all relevant Governmental Entities that is required to be filed with such
Governmental Entities in connection with the purchase and sale of the Ashland
LOOP/LOCAP Interest on the Scheduled Closing Date. Each of the parties hereto
shall keep the other apprised of the status of any communications with, and any
inquiries or requests for additional information from, such Governmental
Entities and shall comply promptly with any such inquiry or request.

 

80



--------------------------------------------------------------------------------

(b) In addition to the obligations of the parties hereto set forth in Section
11.03(a), Marathon and USX agree as follows:

 

(i) In the case of Marathon’s exercise of its Marathon Call Right, each of
Marathon and USX shall take all such actions as are necessary to obtain any
requisite approvals from such Governmental Entities as are required in
connection with the purchase and sale of the Ashland LOOP/LOCAP Interest
pursuant to this Agreement, including commencing or defending litigation;
provided, however, that neither Marathon nor USX shall be required to take any
such action that would or would reasonably be expected to have a material
adverse effect on the business, operations, assets, liabilities, results of
operations, cash flows, condition (financial or otherwise) or prospects of the
Company and its subsidiaries, taken as a whole.

 

(ii) In the case of Marathon’s exercise of its Special Termination Right or
Ashland’s exercise of its Ashland Put Right, each of Marathon and USX shall take
all such actions as are necessary to obtain any requisite approvals from such
Governmental Entities as are required in connection with the purchase and sale
of the Ashland LOOP/LOCAP Interest pursuant to this Agreement, including
commencing or defending litigation; provided, however, that neither Marathon nor
USX shall be required to take any such action that would or would reasonably be
expected to have a material adverse effect on the business, operations, assets,
liabilities, results of operations, cash flows, condition (financial or
otherwise) or prospects of (A) the Company and its subsidiaries, taken as a
whole, (B) Marathon and its subsidiaries, taken as a whole, or (C) USX and its
subsidiaries, taken as a whole.

 

SECTION 11.04. Designated Sublease Agreements. (a) Ashland Designated Sublease
Agreements. In the event of (i) Marathon’s exercise of its Marathon Call Right,
(ii) Ashland’s exercise of its Ashland Put Right or (iii) Marathon’s exercise of
its Special Termination Right, Ashland shall use its commercially reasonable
best efforts to (A) terminate the outstanding Original Lease underlying each
Ashland Designated Sublease Agreement on or prior to Closing and (B) contribute
the related Subleased Property to the Company or one of its subsidiaries at no
cost to the

 

81



--------------------------------------------------------------------------------

Company or such subsidiary on or prior to Closing; provided, however, that (i)
Ashland shall not be obligated to pay more than a reasonable amount as
consideration therefor to, or make more than a reasonable financial
accommodation in favor of, or commence litigation against, a third party lessor
with respect to any such underlying Original Lease in order to obtain any
consent required from such lessor and (ii) any additional cost associated with
exercising an option under the Original Lease to purchase Subleased Property
shall be deemed not to constitute an obligation to pay more than a reasonable
amount. In the event that Ashland is unable to terminate an outstanding Original
Lease in accordance with this Section 11.04(a), then (i) the Company shall be
entitled to continue to sublease the Subleased Property pursuant to the related
Ashland Designated Sublease Agreement until the term of the Original Lease
expires, (ii) Ashland shall continue to use its commercially reasonable best
efforts to terminate the Original Lease and contribute the Subleased Property to
the Company as provided above; provided, however, that (A) Ashland shall not be
obligated to pay more than a reasonable amount as consideration therefor to, or
make more than a reasonable financial accommodation in favor of, or commence
litigation against, a third party lessor with respect to any such underlying
Original Lease in order to obtain any consent required from such lessor and (B)
any additional cost associated with exercising an option under the Original
Lease to purchase Subleased Property shall be deemed not to constitute an
obligation to pay more than a reasonable amount and (iii) if Ashland
subsequently acquires fee title to the Subleased Property, Ashland shall
contribute such Subleased Property to the Company or one of its subsidiaries at
no cost to the Company or such subsidiary at such time.

 

(b) Marathon Designated Sublease Agreements. In the event of Ashland’s exercise
of its Special Termination Right, Marathon shall use its commercially reasonable
best efforts to (A) terminate the outstanding Original Lease underlying each
Marathon Designated Sublease Agreement on or prior to Closing and (B) contribute
the related Subleased Property to the Company or one of its subsidiaries at no
cost to the Company or such subsidiary on or prior to Closing; provided,
however, that (i) Marathon shall not be obligated to pay more than a reasonable
amount as consideration therefor to, or make more than a reasonable financial
accommodation in favor of, or commence litigation against, a third party lessor
with respect to any such

 

82



--------------------------------------------------------------------------------

underlying Original Lease in order to obtain any consent required from such
lessor and (ii) any additional cost associated with exercising an option under
the Original Lease to purchase Subleased Property shall be deemed not to
constitute an obligation to pay more than a reasonable amount. In the event that
Marathon is unable to terminate an outstanding Original Lease in accordance with
this Section 11.04(b), then (i) the Company shall be entitled to continue to
sublease the Subleased Property pursuant to the related Marathon Designated
Sublease Agreement until the term of the Original Lease expires, (ii) Marathon
shall continue to use its commercially reasonable best efforts to terminate the
Original Lease and contribute the Subleased Property to the Company as provided
above; provided, however, that (A) Marathon shall not be obligated to pay more
than a reasonable amount as consideration therefor to, or make more than a
reasonable financial accommodation in favor of, or commence litigation against,
a third party lessor with respect to any such underlying Original Lease in order
to obtain any consent required from such lessor and (B) any additional cost
associated with exercising an option under the Original Lease to purchase
Subleased Property shall be deemed not to constitute an obligation to pay more
than a reasonable amount and (iii) if Marathon subsequently acquires fee title
to the Subleased Property, Marathon shall contribute such Subleased Property to
the Company or one of its subsidiaries at no cost to the Company or such
subsidiary at such time.

 

ARTICLE XII

 

Standstill Agreement

 

SECTION 12.01. Restrictions of Certain Actions by Marathon and USX Each of
Marathon and USX covenants and agrees that, from the date hereof through the
six-month anniversary of the earlier to occur of (a) the date that Ashland and
its Affiliates do not own any Membership Interests, and (b) the date that
Marathon and its Affiliates do not own any Membership Interests, it shall not,
and it shall cause each of its Affiliates (including, for the avoidance of
doubt, Employee Benefit Plans of USX, Marathon and their respective Affiliates)
not to, singly or as part of a partnership, limited partnership, syndicate or
other

 

83



--------------------------------------------------------------------------------

group (as those terms are defined in Section 13(d)(3) of the Exchange Act),
directly or indirectly:

 

(i) acquire, offer to acquire, or agree to acquire, by purchase, gift or
otherwise, more than 1% of any class of any Ashland Voting Securities, except
(A) pursuant to a stock split, stock dividend, rights offering,
recapitalization, reclassification or similar transaction, (B) in connection
with the transfer of Ashland Voting Securities to a Marathon or USX Employee
Benefit Plan as contemplated by Section 3.1(v) of the Asset Transfer and
Contribution Agreement or (C) the ownership by any Employee Benefit Plan of USX,
Marathon or any of their respective Affiliates of any interest in any
diversified index, mutual or pension fund managed by an independent investment
advisor, which fund in turn holds, directly or indirectly, Ashland Voting
Securities; provided that not more than 5% of such fund’s assets are comprised
of Ashland Voting Securities;

 

(ii) make, or in any way participate in any “solicitation” of “proxies” to vote
(as such terms are defined in Rule 14a-1 under the Exchange Act), solicit any
consent or communicate with or seek to advise or influence any person or entity
with respect to the voting of any Ashland Voting Securities or become a
“participant” in any “election contest” (as such terms are defined or used in
Rule 14a-11 under the Exchange Act) with respect to Ashland;

 

(iii) form, join, encourage or in any way participate in the formation of, any
“person” within the meaning of Section 13(d)(3) of the Exchange Act with respect
to any Ashland Voting Securities;

 

(iv) deposit any Ashland Voting Securities into a voting trust or subject any
such Ashland Voting Securities to any arrangement or agreement with respect to
the voting thereof;

 

(v) initiate, propose or otherwise solicit shareholders for the approval of one
or more shareholder proposals with respect to Ashland as described in Rule 14a-8
under the Exchange Act, or induce or attempt to induce any other person to
initiate any shareholder proposal;

 

84



--------------------------------------------------------------------------------

(vi) seek election to or seek to place a representative on the Board of
Directors of Ashland or seek the removal of any member of the Board of Directors
of Ashland;

 

(vii) except with the approval of management of Ashland, call or seek to have
called any meeting of the shareholders of Ashland;

 

(viii) otherwise act to seek to control, disrupt or influence the management,
business, operations, policies or affairs of Ashland;

 

(ix) (A) solicit, seek to effect, negotiate with or provide any information to
any other person with respect to, (B) make any statement or proposal, whether
written or oral, to the Board of Directors of Ashland or any director or officer
of Ashland with respect to, or (C) otherwise make any public announcement or
proposal whatsoever with respect to, any form of business combination
transaction involving Ashland (other than the Transaction), including, without
limitation, a merger, exchange offer, or liquidation of Ashland’s assets, or any
restructuring, recapitalization or similar transaction with respect to Ashland;

 

(x) seek to have Ashland waive, amend or modify any of the provisions contained
in this Section 12.01;

 

(xi) disclose or announce any intention, plan or arrangement inconsistent with
the foregoing; or

 

(xii) advise, assist, instigate or encourage any third party to do any of the
foregoing.

 

If either Marathon or USX or any of their respective Affiliates owns or acquires
any Ashland Voting Securities in violation of this Section 12.01, such Ashland
Voting Securities shall immediately be disposed of to persons who (i) are not
Marathon or USX or Affiliates thereof and (ii) do not own, individually or as
part of a “group” (within the meaning of Section 13(d)(3) of the Exchange Act),
more than 5% of the then outstanding Ashland Voting Securities; provided that
Ashland may also pursue any other available remedy to which it may be entitled
as a result of such violation.

 

85



--------------------------------------------------------------------------------

SECTION 12.02. Restrictions of Certain Actions by Ashland. Ashland covenants and
agrees that, from the date hereof through the later to occur of (a) the
six-month anniversary of the earlier to occur of (i) the date that Marathon and
its Affiliates do not own any Membership Interests and (ii) the date that
Ashland and its Affiliates do not own any Membership Interests and (b) in the
event that Ashland or its Affiliates acquires USX Voting Securities pursuant to
the Closing of the Ashland Put Right, the date on which Ashland and its
Affiliates do not own more than 5% of the then outstanding USX Voting
Securities, it shall not, and it shall cause each of its Affiliates (including,
for the avoidance of doubt, Employee Benefit Plans of Ashland and its
Affiliates) not to, singly or as part of a partnership, limited partnership,
syndicate or other group (as those terms are defined in Section 13(d)(3) of the
Exchange Act), directly or indirectly:

 

(i) acquire, offer to acquire, or agree to acquire, by purchase, gift or
otherwise, more than 1% of any class of USX Voting Securities, except (A)
pursuant to a stock split, stock dividend, rights offering, recapitalization,
reclassification or similar transaction and except for any issuance of USX
Voting Securities to Ashland as payment of any portion of the Ashland Put Price
in accordance with the provisions of this Agreement or (B) the ownership by any
Employee Benefit Plan of Ashland or any of its Affiliates of any interest in any
diversified index, mutual or pension fund managed by an independent investment
advisor, which fund in turn holds, directly or indirectly, USX Voting
Securities; provided that not more than 5% of such fund’s assets are comprised
of USX Voting Securities;

 

(ii) make, or in any way participate in any “solicitation” of “proxies” to vote
(as such terms are defined in Rule 14a-1 under the Exchange Act), solicit any
consent or communicate with or seek to advise or influence any person or entity
with respect to the voting of any USX Voting Securities or become a
“participant” in any “election contest” (as such terms are defined or used in
Rule 14a-11 under the Exchange Act) with respect to USX;

 

(iii) form, join, encourage or in any way participate in the formation of, any
“person” within

 

86



--------------------------------------------------------------------------------

the meaning of Section 13(d)(3) of the Exchange Act with respect to any USX
Voting Securities;

 

(iv) deposit any USX Voting Securities into a voting trust or subject any such
USX Voting Securities to any arrangement or agreement with respect to the voting
thereof;

 

(v) initiate, propose or otherwise solicit shareholders for the approval of one
or more shareholder proposals with respect to USX as described in Rule 14a-8
under the Exchange Act, or induce or attempt to induce any other person to
initiate any shareholder proposal;

 

(vi) seek election to or seek to place a representative on the Board of
Directors of USX or seek the removal of any member of the Board of Directors of
USX or seek the removal of any member of the Board of Directors of USX;

 

(vii) except with the approval of management of USX, call or seek to have called
any meeting of the shareholders of USX;

 

(viii) otherwise act to seek to control, disrupt or influence the management,
business, operations, policies or affairs of USX;

 

(ix) (A) solicit, seek to effect, negotiate with or provide any information to
any other person with respect to, (B) make any statement or proposal, whether
written or oral, to the Board of Directors of USX or any director or officer of
USX with respect to, or (C) otherwise make any public announcement or proposal
whatsoever with respect to, any form of business combination transaction
involving USX (other than the Transaction), including, without limitation, a
merger, exchange offer, or liquidation of USX’s assets, or any restructuring,
recapitalization or similar transaction with respect to USX;

 

(x) seek to have USX waive, amend or modify any of the provisions contained in
this Section 12.02;

 

(xi) disclose or announce any intention, plan or arrangement inconsistent with
the foregoing; or

 

87



--------------------------------------------------------------------------------

(xii) advise, assist, instigate or encourage any third party to do any of the
foregoing.

 

If Ashland or any of its Affiliates owns or acquires any USX Voting Securities
in violation of this Section 12.02, such USX Voting Securities shall immediately
be disposed of to persons who (i) are not Ashland or Affiliates thereof and (ii)
do not own, individually or as part of a “group” (within the meaning of Section
13(d)(3) of the Exchange Act), more than 5% of the then outstanding USX Voting
Securities; provided that USX may also pursue any other available remedy to
which it may be entitled as a result of such violation.

 

ARTICLE XIII

 

Indemnification

 

SECTION 13.01. Indemnification re: Ashland Representatives’ Revocable Proxies
and the Ashland LOOP/LOCAP Revocable Proxy. In the event that Ashland’s
Representatives grant Marathon’s Representatives the Ashland Representatives
Revocable Proxies pursuant to Section 5.02(a) and Ashland grants to Marathon or
a person designated by Marathon, as applicable, the Ashland LOOP/LOCAP Revocable
Proxy pursuant to Section 5.02(c), each of Marathon, USX and the Company agree
to indemnify and hold Ashland, its Representatives, their respective Affiliates
and any director, officer, employee, stockholder, partner, agent or
representative of Ashland or its Affiliates harmless against any and all Losses
to which they or any of them may become subject, insofar as any such Losses
shall arise out of, are based upon or relate to any obligations or liabilities
of whatever kind and nature, primary or secondary, direct or indirect, absolute
or contingent, known or unknown, whether or not accrued, which arise on or after
the relevant Exercise Date and which are attributable to (i) in the event that
the Closing occurs, (A) the Company and its subsidiaries or LOOP, LLC or LOCAP,
Inc., (B) Ashland’s ownership interest in the Company or the Ashland LOOP/LOCAP
Interest, (C) actions taken by Marathon’s Representatives pursuant to the
Ashland Representatives Revocable Proxies or (D) actions taken by Marathon or
the Company, as applicable, pursuant to the Ashland LOOP/LOCAP Revocable Proxy,
and (ii) in the event that Ashland or Marathon revokes Ashland’s Ashland Put
Exercise Notice or Marathon’s Marathon Call

 

88



--------------------------------------------------------------------------------

Exercise Notice pursuant to Section 9.03(a), 9.04(a), 9.05, 9.08(a) or 9.09, or
Ashland revokes Marathon’s Special Termination Exercise Notice pursuant to
Section 9.08(a) or 9.09 (A) actions taken by Marathon’s Representatives pursuant
to the Ashland Representatives Revocable Proxies or (B) actions taken by
Marathon or the Company, as applicable, pursuant to the Ashland LOOP/LOCAP
Revocable Proxy.

 

SECTION 13.02. Indemnification re: Marathon Representatives Revocable Proxies.
In the event that Marathon’s Representatives grant Ashland’s Representatives the
Marathon Representatives Revocable Proxies pursuant to Section 5.02(b), each of
Ashland and the Company agree to indemnify and hold Marathon, its
Representatives, their respective Affiliates and any director, officer,
employee, stockholder, partner, agent or representative of Marathon or its
Affiliates harmless against any and all Losses to which they or any of them may
become subject, insofar as any such Losses shall arise out of, are based upon or
relate to any obligations or liabilities of whatever kind and nature, primary or
secondary, direct or indirect, absolute or contingent, known or unknown, whether
or not accrued, which arise on or after the Special Termination Exercise Date
and which are attributable to (i) in the event that the Closing occurs, (A) the
Company and its subsidiaries or (B) actions taken by Ashland’s Representatives
pursuant to the Marathon Representatives Revocable Proxies and (ii) in the event
that Marathon revokes Ashland’s Special Termination Exercise Notice pursuant to
Section 9.08(a) or 9.09, actions taken by Ashland’s Representatives pursuant to
the Marathon Representatives Revocable Proxies.

 

SECTION 13.03. Indemnification re: Transfer of Economic Interests in the Ashland
LOOP/LOCAP Interest to Marathon, the Company or a Person Designated by Marathon.
To the extent that Ashland is unable to Transfer the Ashland LOOP/LOCAP Interest
to Marathon, the Company or a person designated by Marathon, as applicable, at
Closing, and as a result thereof, Ashland enters into any arrangement under
which Marathon, the Company or such other person shall obtain the economic
claims, rights and benefits under the Ashland LOOP/LOCAP interest, including a
grant to Marathon, the Company or such other person, as applicable, of the
Ashland LOOP/LOCAP Irrevocable Proxy, each of Marathon, USX and the Company
agree to indemnify and hold Ashland, its Representatives, their respective
Affiliates and any director, officer, employee, stockholder, partner, agent or

 

89



--------------------------------------------------------------------------------

representative of Ashland or its Affiliates harmless against any and all Losses
to which they or any of them may become subject, insofar as any such Losses
shall arise out of, be based upon or relate to any obligations or liabilities of
whatever kind and nature, primary or secondary, direct or indirect, absolute or
contingent, known or unknown, whether or not accrued, which arise on or after
the relevant Exercise Date and which are attributable to (i) LOOP, LLC, (ii)
LOCAP, Inc., (iii) Ashland’s ownership interest in LOOP, LLC and LOCAP, Inc.,
(iv) any such arrangements between Ashland and Marathon, the Company or such
other person or (v) actions taken by Marathon, the Company or such other person,
as applicable, pursuant to the Ashland LOOP/LOCAP Irrevocable Proxies.

 

SECTION 13.04. Procedures Relating to Indemnification Under This Article XIII.
The procedures for Indemnification under this Article XIII shall be the
procedures for indemnification set forth in Section 9.7 of the Asset Transfer
and Contribution Agreement.

 

ARTICLE XIV

 

Company Competitive Businesses;

Detrimental Activities; Limitations on the

Company Entering into Valvoline’s Business

 

SECTION 14.01. Competitive Businesses. (a) Subject to Sections 14.01(b),
14.01(d) and 14.03(c), and except to the extent otherwise provided in Schedule
14.01(a), each of Marathon, USX and Ashland hereby agrees that during the Term
of the Company, it shall not, and it shall cause its Affiliates not to, engage
in any business within North America which is substantially in competition with
(i) the Company’s Business conducted on the date hereof or (ii) any new line of
business of the Company that the Board of Managers has approved in accordance
with Section 8.07(b) of the LLC Agreement (but only if and to the extent that
the Board of Managers specifically determined pursuant to Section 8.07(b) of the
LLC Agreement that such new line of business should also constitute a Company
Competitive Business) (each such business in clauses (i) and (ii), a “Company
Competitive Business”); provided, however, that nothing in this Section 14.01
shall be deemed or interpreted to prohibit Ashland or any of its Affiliates from
engaging in the Valvoline Business.

 

90



--------------------------------------------------------------------------------

(b) Notwithstanding any limitation contained in Section 14.01(a), Marathon, USX
and Ashland and their respective Affiliates shall be permitted to engage in a
Company Competitive Business if: (i) Marathon or Ashland, as applicable, shall
have first presented the Company, at a meeting of the Board of Managers at which
at least one of the Representatives of the other Member was present, with the
opportunity to pursue or engage in such Company Competitive Business and (ii)
one or more of the Representatives of the other Member on the Board of Managers
shall have voted against the Company pursuing such Company Competitive Business.

 

(c) If Marathon, USX or Ashland or any of their respective Affiliates is
permitted pursuant to Section 14.01(b) to engage in a Company Competitive
Business and, in connection therewith, wishes to use any of the properties,
facilities or other assets of the Company or any of its subsidiaries, Marathon
or Ashland and their respective Representatives will negotiate in good faith
with the Company to reach a reasonable agreement as to the nature and scope of
any agreement between the Company or any such subsidiary and such Member with
respect to the use of such property, facility or other assets. Any transaction
relating to such property, facility or assets shall be deemed for purposes of
the LLC Agreement to constitute an Affiliate Transaction that was entered into
outside the ordinary course of the Company’s business.

 

(d) Notwithstanding any limitation contained in Section 14.01(a), Marathon, USX
and Ashland and their respective Affiliates shall be permitted to purchase: (i)
less than an aggregate of 10% of any class of stock of a person engaged,
directly or indirectly, in one or more Competitive Businesses (a “Company
Competitive Third Party”); provided that such stock is listed on a national
securities exchange or is quoted on the National Market System of NASDAQ; (ii)
less than 10% in value of any instrument of Indebtedness of a Company
Competitive Third Party; (iii) a Company Competitive Third Party (whether by
merger or purchase of

 

91



--------------------------------------------------------------------------------

all or substantially all of such Company Competitive Third Party’s assets) which
engages, directly or indirectly, in one or more Company Competitive Businesses
which accounted for less than 20% of such Company Competitive Third Party’s
consolidated revenues for the most recently completed fiscal quarter; and (iv) a
Company Competitive Third Party (whether by merger or purchase of all or
substantially all of such Company Competitive Third Party’s assets or otherwise)
which engages, directly or indirectly, in one or more Company Competitive
Businesses which accounted for greater than 20% of such Company Competitive
Third Party’s consolidated revenues for the most recently completed fiscal
quarter; provided that a purchase by Marathon, USX or Ashland or any of their
respective Affiliates of a Company Competitive Third Party pursuant to this
clause (iv) shall only be permitted if within 30 Business Days after the earlier
to occur of (A) the execution of definitive agreements with respect to such
purchase or (B) the closing of such purchase, Marathon, USX, Ashland or such
Affiliate, as applicable, shall present the Company with the opportunity to
purchase the portion of such Company Competitive Third Party’s business that is
in substantial competition with the Company in North America (the “Company
Competitive Business Assets”) at a purchase price determined in accordance with
Section 14.04, at a special or regular meeting of the Board of Managers (such
meeting, a “14.01(d) Presentation Meeting”).

 

(e) If the Board of Managers determines at the 14.01(d) Presentation Meeting (by
a vote of a majority of the Representatives of the Member not purchasing such
Company Competitive Third Party’s business at a special or regular meeting of
the Board of Managers (which majority shall constitute a quorum for purposes of
the transaction of business)) to purchase the Company Competitive Business
Assets, the closing date with respect to such purchase shall not be later than
60 days after the date of the determination of the Purchase Price pursuant to
Section 14.04 or, if later, 30 days after the Company has received any antitrust
clearance or other Governmental Approval required in connection with such
purchase (the “14.01(d) Scheduled Closing Date”). If the Company breaches its
obligation to purchase the Company Competitive Business Assets on the 14.01(d)
Scheduled Closing Date after

 

92



--------------------------------------------------------------------------------

the Board of Managers shall have determined to make such purchase as provided in
the immediately preceding sentence (other than where such breach is due to
circumstances beyond the Company’s reasonable control), then Marathon, USX,
Ashland or such Affiliate, as applicable, shall be permitted to retain such
Company Competitive Business Assets and the Company shall cease to have the
right to purchase such Company Competitive Business Assets. If the Company
breaches its obligation to purchase the Company Competitive Business Assets on
the 14.01(d) Scheduled Closing Date after the Board of Managers shall have
determined to make such purchase as provided in the first sentence of this
Section 14.01(e)and such breach is due to circumstances beyond the Company’s
reasonable control, then, if the closing of the purchase by the Company of the
Company Competitive Business Assets does not occur within 270 days after the
Scheduled Closing Date, Marathon, USX, Ashland or such Affiliate, as applicable,
shall be permitted to retain such Company Competitive Business Assets and the
Company shall cease to have the right to purchase such Company Competitive
Business Assets. If the Board of Managers determines at the 14.01(d)
Presentation Meeting not to purchase such Company Competitive Business Assets,
then Marathon, USX, Ashland or such Affiliate, as applicable, shall be permitted
to retain such Company Competitive Business Assets and the Company shall cease
to have the right to purchase such Company Competitive Business Assets.

 

(f) It is the intention of each of the parties hereto that if any of the
restrictions or covenants contained in this Section 14.01 is held by a court of
competent jurisdiction to cover a geographic area or to be for a length of time
that is not permitted by Applicable Law, or is in any way construed by a court
of competent jurisdiction to be too broad or to any extent invalid, such
provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under Applicable Law, a
court of competent jurisdiction shall construe and interpret or reform this
Section 14.01 to provide for a covenant having the maximum enforceable
geographic area, time period and other provisions (not greater than those
contained in this Section 14.01) as shall be valid and enforceable under such
Applicable Law. Each of the parties hereto acknowledges that any breach of the
terms, conditions or covenants set forth in this Section 14.01 shall be
competitively unfair and may cause irreparable damage to the Company because of
the special, unique, unusual, extraordinary and intellectual character of the
Company’s business, and the Company’s recovery of damages at law will not be an
adequate remedy. Accordingly, each of the parties hereto agrees that for any
breach of the terms, covenants or agreements of this Section 14.01, a
restraining order or an injunction or both may be issued against such person, in
addition to any other rights or remedies the Company or the other parties hereto
may have.

 

93



--------------------------------------------------------------------------------

SECTION 14.02. Detrimental Activities. (a) Solicitation, Recruiting or Hiring of
Employees. Each of Marathon, USX and Ashland hereby agrees that during the Term
of the Company, without the consent of each of the Members, it shall not, and it
shall cause its Affiliates not to, solicit, recruit or hire any employee of the
Company or any of its subsidiaries (other than solicitations that are directed
at the public in general in publications available to the public in general) if:

 

(i) such employee is an Executive Officer or the officer principally in charge
of environmental health and safety and human resources, unless, subject to
clauses (iii) and (iv) below, such solicitation, recruitment or hiring is
consented to in advance by Ashland (in the case of a solicitation, recruitment
or hiring by Marathon, USX or any of their respective Affiliates) or by Marathon
(in the case of a solicitation, recruitment or hiring by Ashland or any of its
Affiliates), which consent shall not be unreasonably withheld;

 

(ii) such employee reports directly to (A) an Executive Officer or the officer
principally in charge of environmental health and safety and human resources(a
“Senior Employee”) or (B) a Senior Employee (a “Mid-Level Employee”), unless,
subject to clauses (iii) and (iv) below, at the time of such solicitation,
recruitment or hiring, the total number of Senior Employees and Mid-Level
Employees that have been hired by Marathon, USX, Ashland and their respective
Affiliates during the then preceding twenty-four months is less than 10% of the
total number of Senior Employees and Mid-Level Employees employed by the Company
at the time Marathon, USX, Ashland or an Affiliate thereof wishes to solicit,
recruit or hire such Senior Employee or Mid-Level Employee (based on the average
number of Senior Employees and Mid-Level Employees employed by the Company
during such twenty-four-month period);

 

(iii) the hiring of such employee, when considered together with all other
employees hired by Marathon, USX, Ashland and their respective Affiliates during
the then preceding twenty-four months, would have or would reasonably be
expected to have, a significant

 

94



--------------------------------------------------------------------------------

detrimental impact on the department of the Company in which such employee is
then working; or

 

(iv) such employee is being solicited, recruited or hired for a position in a
Competitive Business of such person or such person’s Affiliates.

 

Notwithstanding the foregoing, the employees of the Company shall not be
required to accept any job offer by Marathon, USX, Ashland or any of their
respective Affiliates and a refusal to accept such a job offer shall not
negatively affect an employee’s career opportunities at the Company.

 

(b) Disclosure of Confidential Information. Each of Marathon, USX and Ashland
(each, a “Disclosing Party”) hereby agrees that during the Term of the Company,
it shall not, and it shall cause its Affiliates not to, disclose or furnish to
anyone any confidential information relating to the Company and its subsidiaries
(“Confidential Information”) except pursuant to a confidentiality agreement in
form and substance reasonably satisfactory to the other parties hereto which
expressly provides that the other parties hereto shall be a beneficiary thereof
(a “Confidentiality Agreement”). The foregoing restriction on disclosure of
Confidential Information shall not apply to (i) information which is or becomes
part of the public domain through no fault or breach of the Disclosing Party;
(ii) information which at the time of disclosure is already in the possession of
the Disclosing Party in written form and was not received directly or indirectly
from the Company or any of its subsidiaries under a requirement of
confidentiality; (iii) information received by the Disclosing Party from a third
party; provided that the Disclosing Party, after reasonable inquiry, has no
reason to believe that the third party obtained the information directly or
indirectly from the Company or any of its subsidiaries under a requirement of
confidentiality; (iv) information required to be disclosed under subpoena or
other mandatory legal process; provided, that the Disclosing Party shall give
the Company timely notice of the service of the subpoena or other process so
that the Company may seek a protective order or other legal remedy to prevent
such disclosure; (v) information which has been subsequently and independently
acquired or developed by the Disclosing Party without violating any of its
obligations under this Section 14.02(b) or under any Confidentiality Agreement;
and (vi) information which is required or advisable to be disclosed

 

95



--------------------------------------------------------------------------------

under the Securities Act or the Exchange Act. Notwithstanding the foregoing, a
Disclosing Party shall be permitted to disclose Confidential Information to its
directors, officers, employees, auditors, agents, advisors and representatives
(such persons being collectively referred as its “Representatives”) if the
Disclosing Party informs its Representatives of the confidential nature of the
Confidential Information and obtains their agreement to be bound by this Section
14.02(b) and not to disclose such Confidential Information to any other person.
Each Disclosing Party shall be responsible for any breach of this Section 14.02
by its Representatives.

 

SECTION 14.03. Limitations on the Company Entering into the Valvoline Business.
(a) Subject to Sections 14.03(b) and 14.03(d), the Company hereby agrees that it
shall not, and it shall cause its Affiliates (other than Marathon, Ashland and
their respective subsidiaries (other than the Company and its subsidiaries)) not
to, engage in any business worldwide which is substantially in competition with
the Valvoline Business. Notwithstanding the foregoing, the provisions of this
Section 14.03(a) shall terminate on the first date on which Ashland and its
Affiliates shall own (beneficially or otherwise) less than 20% of the Valvoline
Business.

 

(b)(i) Notwithstanding any limitation contained in Section 14.03(a), if in any
two consecutive calendar years, (A) Valvoline shall not have purchased from the
Company and its subsidiaries a quantity of lube oil at least equal to the
Minimum Lube Oil Purchase Amount and (B)(1) such failure to purchase was due to
the fact that the Company and Valvoline could not in good faith agree to
mutually acceptable terms and conditions for the sale by the Company and its
subsidiaries to Valvoline of at least such quantity of lube oil and (2) such
failure was not due, in whole or in part, to the failure of the Company and its
subsidiaries to produce and offer for sale to Valvoline the Minimum Lube Oil
Purchase Amount during either such calendar year, the failure of the Company and
its subsidiaries to produce and offer for sale to Valvoline lube oil satisfying
contractual specifications or any other failure of the Company or its
subsidiaries to satisfy in any material respect any of its then existing
material contractual obligations to Valvoline, then the Company and its
subsidiaries shall be permitted to

 

96



--------------------------------------------------------------------------------

engage in a business which is substantially in competition with Valvoline’s Bulk
Motor Oil Business and/or Valvoline’s Packaged Motor Oil Business (but, except
as expressly permitted in Section 14.03(a), no other business that constitutes
part of the Valvoline Business); provided that, notwithstanding the foregoing,
the Company and its subsidiaries shall not be permitted to enter into or engage
in any such business if the Company and its subsidiaries shall have
substantially ceased production at the Catlettsburg, Kentucky refinery of lube
oil for sale to third parties (other than due to a force majeure or an inability
to find a willing bu consecutive days or more prior to the time the Company and
its subsidiaries shall first enter or propose to enter into such business.

 

(ii) Notwithstanding any limitation contained in Section 14.03(a), if in each of
the four calendar years following the consecutive two-year period provided for
in Section 14.03(b)(i), (A) Valvoline shall not have purchased from the Company
and its subsidiaries a quantity of lube oil at least equal to the Minimum Lube
Oil Purchase Amount and (B)(1) such failure to purchase was due to the fact that
the Company and Valvoline could not in good faith agree to mutually acceptable
terms and conditions for the sale by the Company and its subsidiaries to
Valvoline of at least such quantity of lube oil and (2) such failure was not
due, in whole or in part, to the failure of the Company and its subsidiaries to
produce and offer for sale to Valvoline the Minimum Lube Oil Purchase Amount
during any such calendar year, the failure of the Company and its subsidiaries
to produce and offer for sale to Valvoline lube oil satisfying contractual
specifications or any other failure of the Company or its subsidiaries to
satisfy in any material respect any of its existing material contractual
obligations to Valvoline, then at any time after the conclusion of such
consecutive four-year period, the Company and its subsidiaries shall be
permitted to engage in a business which is substantially in competition with
Valvoline’s Private Label Packaged Motor Oil Business and/or Valvoline’s Quick
Lube Business; provided that, notwithstanding the foregoing, the Company and its
subsidiaries shall not be permitted to enter into or engage in any such business
if the Company and its subsidiaries shall have

 

97



--------------------------------------------------------------------------------

substantially ceased production at the Catlettsburg, Kentucky refinery of lube
oil for sale to third parties (other than due to a force majeure or an inability
to find a willing buyer for its lube oil) for any period of 90 consecutive days
or more prior to the time the Company and its subsidiaries shall first enter or
propose to enter into such business.

 

(iii) The provisions set forth in this Section 14.03(b) permitting the Company
and its subsidiaries to engage in a new business in competition with the
Valvoline Business if certain conditions are satisfied shall be an exception
only to the super majority vote requirement in Section 8.08(a) of the LLC
Agreement, and shall not be an exception to any other supermajority vote
requirements of Section 8.08 of the LLC Agreement.

 

(c) Notwithstanding any limitation contained in Section 14.01(a), if at any time
the Company or any of its subsidiaries enters into, other than as expressly
permitted in Section 14.03(d), either the Bulk Motor Oil Business, the Packaged
Motor Oil Business, the Private Label Packaged Motor Oil Business or the Quick
Lube Business, Ashland and its subsidiaries thereafter shall be permitted to
enter into a business which is substantially in competition with the Company’s
lube oil production business.

 

(d) Notwithstanding any limitation contained in Section 14.03(a), subject to
Section 8.08 of the LLC Agreement, the Company and its subsidiaries shall be
permitted to (i) engage, directly or through its own dealers, jobbers or jobber
dealers, in the business currently conducted under the brand name “Maralube
Express” (the “Maralube Express Business”); (ii) engage, directly or through its
own dealers, jobbers or jobber dealers, in the truck stop oil change business;
(iii) engage, directly or through its own dealers, jobbers, or jobber dealers,
in the oil, lubricants, antifreeze and other, in each case automotive fluid
change business and auto and light truck maintenance service, in each case
incidental to operating their service stations or other retail units; (iv)
engage, directly or through its own dealers, jobbers, or jobber dealers, in the
sale of lubricants to farm, government, school and other similar commercial
accounts; (v) engage, directly or through its own dealers, jobbers, or jobber
dealers, in the sale of car care products and chemicals,

 

98



--------------------------------------------------------------------------------

antifreeze and rust preventatives in service stations or similar retail units
that are owned or operated by them, in each case incidental to operating their
service stations or other retail units; (vi) engage, directly or through its own
dealers, jobbers, or jobber dealers, in the collection of used lubricants at
service stations or similar retail units that are owned or operated by them, in
each case incidental to operating their service stations or other retail units;
(vii) enter into contractual agreements with Valvoline or other third party
packagers with respect to the packaging by Valvoline or such other third party
packagers of lube oil products for sale (A) in service stations or similar
retail units that are owned or operated by the Company and its subsidiaries or
its dealers, jobbers or jobber dealers or to farm, government, school or other
similar commercial accounts pursuant to clause (iv) above and (B) solely under
the brandnames or trademarks of such service stations; and (viii) purchase a
Person (whether by merger or purchase of all or substantially all the assets or
otherwise) which engages, directly or indirectly, in a business that is
substantially in competition with the Valvoline Business (a “Valvoline
Competitive Third Party”) provided that less than 33% of such Valvoline
Competitive Third Party’s consolidated revenues for the most recently completed
fiscal quarter are derived from businesses which are substantially in
competition with Valvoline’s Business; provided further that a purchase by the
Company or one of its subsidiaries of a Valvoline Competitive Third Party shall
be permitted only if within 30 Business Days after the earlier to occur of (A)
the execution of definitive agreements with respect to such purchase or (B) the
closing of such purchase, the Company shall give notice (a “14.03(d) Offer
Notice”) to Ashland, identifying the portion of such Valvoline Competitive Third
Party’s business that is substantially in competition with the Valvoline
Business (the “Valvoline Competitive Business Assets”) and offering to sell to
Ashland such Valvoline Competitive Business Assets at a purchase price
determined in accordance with Section 14.04.

 

(e) Ashland shall have 90 days from receipt of the 14.03(d) Offer Notice to
elect, by notice to the Company (a “14.3(d) Purchase Election Notice”), to
purchase such Valvoline Competitive Business Assets. If Ashland makes such
election, the notice of election shall state a closing date not later than 60
days after the date of the Section 14.03(d) Purchase Election Notice or, if
later, 30 days after Ashland has received any antitrust clearance or other

 

99



--------------------------------------------------------------------------------

Governmental Approval required in connection with such purchase (a “14.03(d)
Scheduled Closing Date”). If Ashland breaches its obligation to purchase the
Valvoline Competitive Business Assets on the 14.03(d) Scheduled Closing Date
after giving notice of its election to make such purchase (other than where such
breach is due to circumstances beyond Ashland’s reasonable control), then the
Company shall be permitted to retain such Valvoline Competitive Business Assets.
If Ashland breaches its obligation to purchase the Valvoline Competitive
Business Assets on the 14.03(d) Scheduled Closing Date after giving notice of
its election to make such purchase and such breach is due to circumstances
beyond Ashland’s reasonable control, then, if the closing of the purchase by
Ashland of the Valvoline Competitive Business Assets does not occur within 270
days after the Scheduled Closing Date, the Company shall be permitted to retain
such Valvoline Competitive Business Assets. If Ashland elects not to purchase
such Valvoline Competitive Business Assets, then the Company shall be permitted
to retain such Valvoline Competitive Business Assets.

 

(f) (i) If the Company and its subsidiaries are permitted under Section 14.03(d)
to retain any Valvoline Competitive Business Assets and, at any time thereafter,
the Company or any such subsidiary shall determine to sell such Valvoline
Competitive Business Assets (or any portion thereof), then the Company shall
give notice (a “14.03(f) Valvoline Offer Notice”) to Ashland, identifying the
proposed purchaser from whom it has received a bona fide offer and setting forth
the proposed sale price (which shall be payable only in cash or purchase money
obligations secured solely by such Valvoline Competitive Business Assets (or
portion thereof) being sold) and the other material terms and conditions upon
which the Company is proposing to sell such Valvoline Competitive Business
Assets to such identified purchaser (or portion thereof). No such sale shall
encompass or be conditioned upon the sale or purchase of any property other than
such Valvoline Competitive Business Assets (or portion thereof). Ashland shall
have 90 days from receipt of the Valvoline Offer Notice to elect, by notice to
the Company (a “14.03(f) Valvoline Purchase Election Notice”), to purchase such
Valvoline Competitive Business Assets (or portion thereof) on the terms and
conditions set forth in the 14.03(f) Valvoline Offer Notice.

 

100



--------------------------------------------------------------------------------

(ii) If Ashland makes such election, the notice of election shall state a
closing date not later than 60 days after the date of the 14.03(f) Valvoline
Purchase Election Notice. If Ashland breaches its obligation to purchase such
Valvoline Competitive Business Assets (or portion thereof) on the same terms and
conditions as those contained in the 14.03(f) Valvoline Offer Notice after
giving notice of its election to make such purchase (other than where such
breach is due to circumstances beyond Ashland’s reasonable control), then the
Company may, at any time for a period of 270 days after such default, sell such
Valvoline Competitive Business Assets (or portion thereof) to any person at any
price and upon any other terms without further compliance with the procedures
set forth in this Section 14.03(f).

 

(iii) If Ashland gives notice within the 90-day period following the 14.03(f)
Valvoline Offer Notice from the Company that it elects not to purchase such
Valvoline Competitive Business Assets (or portion thereof), the Company may,
within 120 days after the end of such 90-day period (or 270 days in the case
where such parties have received a second request under HSR), sell such
Valvoline Competitive Business Assets to the identified purchaser on terms and
conditions no less favorable to the Company than the terms and conditions set
forth in such 14.03(f) Valvoline Offer Notice. In the event the Company shall
desire to offer such Valvoline Competitive Business Assets (or portion thereof)
for sale to such identified purchaser or to any other person on terms and
conditions less favorable to it than those previously set forth in a 14.03(f)
Valvoline Offer Notice, the procedures set forth in this Section 14.03(f) must
again be initiated and applied with respect to the terms and conditions as
modified.

 

(g) It is the intention of each of the parties hereto that if any of the
restrictions or covenants contained in this Section 14.03 is held by a court of
competent jurisdiction to cover a geographic area or to be for a length of time
that is not permitted by Applicable Law, or is in any way construed by a court
of competent jurisdiction to be too broad or to any extent invalid, such
provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under Applicable Law, a
court of competent jurisdiction shall construe and interpret or reform this
Section 14.03 to provide for a covenant having the maximum enforceable
geographic area, time period and other

 

101



--------------------------------------------------------------------------------

provisions (not greater than those contained in this Section 14.03) as shall be
valid and enforceable under such Applicable Law. Each of the parties hereto
acknowledges that any breach of the terms, conditions or covenants set forth in
this Section 14.03 shall be competitively unfair and may cause irreparable
damage because of the special, unique, unusual, extraordinary and intellectual
character of the applicable business, and recovery of damages at law will not be
an adequate remedy. Accordingly, each of the parties hereto agrees that for any
breach of the terms, covenants or agreements of this Section 14.03, a
restraining order or an injunction or both may be issued against such person, in
addition to any other rights or remedies the aggrieved party may have.

 

(h) For purposes of this Agreement, the following terms shall have the following
meanings:

 

(i) “Bulk Motor Oil Business” means sales of blended (finished) motor oil in
tanker truck, barge and tanker railcar quantities.

 

(ii) “Minimum Lube Oil Purchase Amount” means a quantity of lube oil at least
equal to 70% of the quantity of lube oil that Valvoline purchased from the
Catlettsburg, Kentucky refinery in the 1997 calendar year.

 

(iii) “Packaged Motor Oil Business” means the ownership, use and/or operation
(including toll processing through a third party’s plant) of packaging
facilities for the sale of packaged motor oil under third party brandnames or
trademarks.

 

(iv) “Private Label Packaged Motor Oil Business” means the sale of packaged
motor oil under third party and/or the Company’s brand names or trademarks.

 

(v) “Quick Lube Business” means the provision of services for changing oil,
lubricants, antifreeze and other automotive fluids for passenger car and light
commercial trucks and the provision of maintenance checks and related services.

 

(vi) “Valvoline” means the Valvoline division of Ashland.

 

102



--------------------------------------------------------------------------------

(vii) “Valvoline Business” means the business currently engaged in by Valvoline,
including (A) the production and marketing of automotive and industrial oils,
automotive car care products and chemicals, antifreeze, rust preventives, (B)
automotive services and (C) environmental recycling services (including
collection of used oil, filters and related items). For the avoidance of doubt,
the Valvoline Business includes the Bulk Motor Oil Business, the Packaged Motor
Oil Business, the Private Label Packaged Motor Oil Business and the Quick Lube
Business.

 

SECTION 14.04. Purchase Price of Competitive Business Assets. In the event that
(x) the Company elects to purchase any Company Competitive Business Assets
pursuant to the proviso to Section 14.01(d)(iv) or (y) Ashland elects to
purchase any Valvoline Competitive Business Assets pursuant to the second
proviso to Section 14.03(d)(viii), the purchase price of such Company
Competitive Business Assets or Valvoline Competitive Business Assets (the
“Competitive Business Purchase Price”) shall be determined pursuant to the
following procedures:

 

(a) Negotiation Period. For a period of 15 days following the date the Board of
Managers approves such purchase, Marathon and Ashland will negotiate in good
faith to seek to reach an agreement as to the Competitive Business Purchase
Price. If Marathon and Ashland reach such an agreement, then the Competitive
Business Purchase Price shall be deemed to be the amount so agreed upon by
Marathon and Ashland.

 

(b) Appraisal Process. (i) In the event Marathon and Ashland are unable to reach
an agreement as to the Competitive Business Purchase Price within the 15 day
period referred to in clause (a) above, then within five Business Days after the
expiration of such 15-day period (such fifth Business Day being referred to
herein as the “14.04 Appraisal Process Commencement Date”), Marathon and Ashland
each shall select a nationally recognized investment banking firm to (A) prepare
a report which (1) sets forth such investment banking firm’s determination of
the Competitive Business Purchase Price (which shall be a single amount as
opposed to a range) and (2) includes work papers which indicate the basis for
the calculations of the Competitive Business Purchase Price

 

103



--------------------------------------------------------------------------------

(a “14.04 Appraisal Report”) and (B) deliver to Marathon or Ashland, as the case
may be, an oral and written opinion addressed to such party as to the
Competitive Business Purchase Price.

 

(ii) The fees and expenses of each investment banking firm shall be paid by the
party selecting such investment banking firm.

 

(iii) Each of Marathon and Ashland shall instruct its respective investment
banking firm to (A) not consult with the other investment banking firm with
respect to its view as to the Competitive Business Purchase Price prior to the
time that both investment banking firms have delivered their respective opinions
to Marathon and Ashland, as applicable, (B) deliver their respective 14.04
Appraisal Reports, together with their oral and written opinions as to the
Competitive Business Purchase Price (the “14.04 Initial Opinion Values”), within
15 days after the 14.04 Appraisal Process Commencement Date, and (C) deliver a
copy of its written opinion and its 14.04 Appraisal Report to the Company, the
other party and the other party’s investment banking firm at the time it
delivers its oral and written opinion to Marathon or Ashland, as applicable.

 

(iv) If the 14.04 Initial Opinion Values differ and the lesser 14.04 Initial
Opinion Value equals or exceeds 90% of the greater 14.04 Initial Opinion Value,
the Competitive Business Purchase Price shall be deemed to be an amount equal to
(A) the sum of the 14.04 Initial Opinion Values divided by (B) two.

 

(v) If the 14.04 Initial Opinion Values differ and the lesser 14.04 Initial
Opinion Value is less than 90% of the greater 14.04 Initial Opinion Value then:

 

(A) within two Business Days after both investment banking firms have delivered
their respective opinions to Marathon or Ashland, as applicable, each investment
banking firm shall, at a single meeting at which Marathon, Ashland, the Company
and the other investment banking firm are present, make a presentation with
respect to its 14.04 Initial Opinion Value. At such presentation, Marathon,
Ashland, the Company and the other

 

104



--------------------------------------------------------------------------------

investment banking firm shall be entitled to ask questions as to the basis for
and the calculation of such investment banking firm’s 14.04 Initial Opinion
Value; and

 

(B) Marathon and Ashland shall, within five Business Days after the date
Marathon and Ashland receive the 14.04 Initial Opinion Values (such fifth
Business Day being referred to herein as the “14.04 Subsequent Appraisal Process
Commencement Date”), jointly select a third nationally recognized investment
banking firm to (1) prepare a 14.04 Appraisal Report and (2) deliver an oral and
written opinion addressed to Marathon and Ashland as to the Competitive Business
Purchase Price. The fees and expenses of such third investment banking firm
shall be paid 50% by Marathon and 50% by Ashland. Such third investment banking
firm shall not be provided with the 14.04 Initial Opinion Values and shall not
consult with the initial investment banking firms with respect thereto. During
such five-Business Day period, Marathon and Ashland shall negotiate in good
faith to independently reach an agreement as to the Competitive Business
Purchase Price. If Marathon and Ashland reach such an agreement, then the
Competitive Business Purchase Price shall be deemed to be the amount so agreed
upon by Marathon and Ashland. If Marathon and Ashland are unable to reach such
an agreement, then Marathon and Ashland shall instruct such third investment
banking firm to deliver its 14.04 Appraisal Report, together with its oral and
written opinion as to the Competitive Business Purchase Price (the “14.04 Third
Opinion Value”), within 15 days after the 14.04 Subsequent Appraisal Process
Commencement Date. The Competitive Business Purchase Price in such circumstances
shall be deemed to be an amount equal to (I) the sum of (x) the 14.04 Third
Opinion Value plus (y) whichever of the two 14.04 Initial Opinion Values is
closer to the 14.04 Third Opinion Value (or, if the 14.04 Third Opinion Value is
exactly halfway between the two 14.04 Initial Opinion Values, the 14.04 Third
Opinion Value), divided by (II) two.

 

105



--------------------------------------------------------------------------------

ARTICLE XV

 

Survival; Assignment

 

SECTION 15.01. Survival and Assignment re: Marathon and USX. (a) General. Except
as expressly permitted by this Section 15.01, neither Marathon nor USX shall
assign all or any part of its rights and obligations hereunder to any person
without first obtaining the written approval of each of the other parties
hereto, which approval may be granted or withheld in such parties’ sole
discretion.

 

(b) Merger or Sale of Substantially All of Marathon’s or USX’s Assets. In the
event that Marathon or USX shall be a party to a merger, consolidation or other
similar business combination transaction with a third party or sell all or
substantially all its assets to a third party, Marathon’s or USX’s, as the case
may be, rights and obligations hereunder shall be assignable to such third party
in connection with such transaction; provided, however, that Marathon or USX
shall not be permitted to assign its rights and obligations hereunder to such
third party as aforesaid if the purpose or intent of such merger, consolidation,
similar business combination transaction or sale is to circumvent or avoid the
application of Sections 10.01(c) and 10.04 of the LLC Agreement to the related
Transfer of Marathon’s Membership Interests to such third party.

 

(c) Transfer of Marathon’s Membership Interests Pursuant to Section 10.01(c) of
the LLC Agreement. In the event that Marathon Transfers all of its Membership
Interests to a third party pursuant to Section 10.01(c) of the LLC Agreement,
then:

 

(i) such third party shall at the time of such Transfer become subject to all of
Marathon’s and USX’s respective obligations hereunder and shall succeed to all
of Marathon’s and USX’s respective rights hereunder;

 

(ii) such third party and its ultimate parent, if any, shall each become subject
to the same standstill obligations that apply to Marathon and USX under Section
12.01, which standstill provisions shall remain in effect with respect to such
third party and its ultimate parent, if any, through the six-month

 

106



--------------------------------------------------------------------------------

anniversary of the earlier to occur of (a) the date that Ashland and its
Affiliates do not own any Membership Interests and (b) the date that such third
party and its Affiliates do not own any Membership Interests;

 

(iii) such third party and its ultimate parent, if any, shall each become
subject to the same non- compete covenants that apply to Marathon and USX under
Article XIV; and

 

(iv) Marathon and USX shall each be relieved of all of its obligations hereunder
other than (1) any default hereunder by Marathon or USX or any of their
respective Affiliates that occurred prior to the time of such Transfer; (2)
Marathon’s and USX’s respective obligations under Section 12.01 (which are in
addition to, and not in lieu of such third party’s obligations under Section
12.01); (3) Marathon’s and USX’s respective obligations under Article X with
respect to any Securities that Marathon and/or USX issued to Ashland pursuant to
Section 4.02(c) prior to such Transfer or that Marathon and/or USX intends to
issue to Ashland pursuant to Section 4.02(c) after such Transfer; and (4)
Marathon’s and USX’s respective obligations under Article XIV (which shall
survive for six months from the date of such Transfer and which are in addition
to, and not in lieu of such third party’s obligations under Article XIV).

 

(d) Assignment of Marathon’s Marathon Call Right and Special Termination Right.
In the event of an assignment by Marathon of its rights and obligations under
this Agreement to a third party pursuant to this Section 15.01, Marathon’s
rights and obligations related to its Marathon Call Right and its Special
Termination Right shall also be assigned to such third party; provided, that
such third party shall not be permitted to exercise the Marathon Call Right
until the third anniversary of the date of such assignment.

 

SECTION 15.02. Survival and Assignment re: Ashland. (a) General. Except as
expressly permitted by this Section 15.02, Ashland shall not assign all or any
part of its rights and obligations hereunder to any person without first
obtaining the prior written approval of each

 

107



--------------------------------------------------------------------------------

of the other parties hereto, which approval may be granted in such parties’ sole
discretion.

 

(b) Merger or Sale of Substantially all of Ashland’s Assets. In the event that
Ashland shall be a party to a merger, consolidation or other similar business
combination transaction with a third party or sell all or substantially all of
its assets to a third party, Ashland’s rights and obligations hereunder shall be
assignable to such third party in connection with such transaction; provided,
however, that Ashland shall not be permitted to assign its rights and
obligations hereunder to such third party as aforesaid if the purpose or intent
of such merger, consolidation, similar business combination transaction or sale
is to circumvent or avoid the application of Sections 10.01(c) and 10.04 of the
LLC Agreement to the related Transfer of Ashland’s Membership Interests to such
third party.

 

(c) Transfer of Membership Interests Pursuant to Section 10.01(c) of the LLC
Agreement. In the event that Ashland Transfers all of its Membership Interests
to a third party pursuant to Section 10.01(c) of the LLC Agreement, then:

 

(i) such third party shall at the time of such Transfer become subject to all of
Ashland’s obligations hereunder and shall succeed to all of Ashland’s rights
hereunder;

 

(ii) such third party and its ultimate parent, if any, shall each become subject
to the same standstill obligations that apply to Ashland under Section 12.02,
which standstill provisions shall remain in effect with respect to such third
party and its ultimate parent, if any, through the later to occur of (i) the
six-month anniversary of the earlier to occur of (A) the date that Marathon and
its Affiliates do not own any Membership Interests and (B) the date that such
third party and its Affiliates do not own any Membership Interests and (ii) in
the event that such third party or its Affiliates acquires USX Voting Securities
pursuant to the Closing of the Ashland Put Right, the date on which such third
party and its Affiliates do not own more than 5% of the then outstanding USX
Voting Securities;

 

108



--------------------------------------------------------------------------------

(iii) such third party and its ultimate parent, if any, shall each become
subject to the same non-compete covenants that apply to Ashland under Article
XIV;

 

(iv) Ashland shall be relieved of all of its obligations hereunder other than
(1) any default hereunder by Ashland or any of its Affiliates that occurred
prior to the time of such Transfer; (2) Ashland’s obligations under Section
12.02 (which are in addition to, and not in lieu of such third party’s
obligations under Section 12.02); and (3) Ashland’s obligations under Article
XIV (which shall survive for six months from the date of such Transfer and which
are in addition to, and not in lieu of such third party’s obligations under
Article XIV); and

 

(v) Ashland shall retain all of its rights under Article X with respect to any
Securities that are issued to Ashland pursuant to Section 4.02(c) prior to or
after the date of such Transfer (which rights shall be in addition to and not in
lieu of the rights that the third party of Ashland’s Membership Interests is
entitled to under Article X).

 

(d) Assignment of Ashland’s Ashland Put Right and Special Termination Right. In
the event of an assignment by Ashland of its rights and obligations under this
Agreement to a third party pursuant to this Section 15.02, Ashland’s rights and
obligations related to its Ashland Put Right and its Special Termination Right
shall also be assigned to such third party; provided that such third party shall
not be permitted to exercise the Ashland Put Right until the third anniversary
of the date of such assignment.

 

SECTION 15.03. Survival and Assignment re: the Company. The Company shall not be
permitted to assign its rights and obligations hereunder without the prior
written consent of each of the other parties hereto, which consent shall not be
unreasonably withheld.

 

SECTION 15.04. Assignment and Assumption Agreements. Any assignment of
Marathon’s, USX’s, Ashland’s or the Company’s respective rights and obligations
hereunder pursuant to this Article XV shall be pursuant to an assignment and
assumption agreement by and among the third party, such third party’s ultimate
parent, if any, and each

 

109



--------------------------------------------------------------------------------

of the parties hereto, in such form as the parties hereto shall reasonably
approve.

 

SECTION 15.05. Consequences of Unpermitted Assignments. Any attempted assignment
in violation of this Article XV shall be void and without legal effect.

 

ARTICLE XVI

 

Dispute Resolution Procedures

 

SECTION 16.01. General. All controversies, claims or disputes that arise out of
or relate to the Agreement or the construction, interpretation, performance,
breach, termination, enforceability or validity of the Agreement, or the
commercial economic or other relationship of the parties thereto, whether such
claim is based on rights, privileges or interests recognized by or based upon
statute, contract, tort, common law or otherwise and whether such claim existed
prior to or arises on or after the date of the Agreement (a “Dispute”) shall be
resolved in accordance with the provisions of this Article XVI. Notwithstanding
anything to the contrary contained in this Article XVI, nothing in this Article
XVI shall limit the ability of the directors and officers of a party hereto from
communicating directly with the directors and officers of any other party
hereto.

 

SECTION 16.02. Dispute Notice and Response. A party hereto may give another
party hereto written notice (a “Dispute Notice”) of any Dispute which has not
been resolved in the normal course of business. Within fifteen Business Days
after delivery of the Dispute Notice, the receiving party shall submit to the
other party a written response (the “Response”). The Dispute Notice and the
Response shall each include a statement setting forth the position of the party
giving such notice, a summary of the arguments supporting such position and, if
applicable, the relief sought.

 

SECTION 16.03. Negotiation Between Chief Executive Officers. (a) If a Dispute
Notice is delivered prior to the Closing, within 10 Business Days after delivery
of the Response provided for in Section 16.02, the Chief Executive Officer (in
the case of Ashland and USX) and/or the President (in the case of Marathon and
the Company) of

 

110



--------------------------------------------------------------------------------

each party to such Dispute shall meet or communicate by telephone at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, and shall negotiate in good faith to attempt to resolve the Dispute
that is the subject of such Dispute Notice. If such Dispute has not been
resolved within 20 Business Days after the delivery of the Response as provided
for in Section 16.02, then each party shall be permitted to take such actions at
law or in equity as it is otherwise permitted to take or as may be available
under Applicable Law.

 

(b) All negotiations between the Chief Executive Officer(s) and/or the
President(s) pursuant to this Section 16.03 shall be treated as compromise and
settlement negotiations. Nothing said or disclosed, nor any document produced,
in the course of such negotiations which is not otherwise independently
discoverable shall be offered or received as evidence or used for impeachment or
for any other purpose in any current or future arbitration or litigation.

 

SECTION 16.04. Right to Equitable Relief Preserved. Notwithstanding anything in
this Agreement to the contrary, any party hereto may at any time seek from any
court of the United States located in the State of Delaware or from any Delaware
state court, any interim, provisional or injunctive relief that may be necessary
to protect the rights or property of such party or maintain the status quo
before, during or after the pendency of the negotiation process or any other
proceeding contemplated by Section 16.03.

 

ARTICLE XVII

 

Miscellaneous

 

SECTION 17.01. Notices. Any notice, consent or approval to be given under this
Agreement shall be in writing and shall be deemed to have been given if
delivered: (i) personally by a reputable courier service that requires a
signature upon delivery; (ii) by mailing the same via registered or certified
first-class mail, postage prepaid, return receipt requested; or (iii) by
telecopying the same with receipt confirmation (followed by a first-class
mailing of the same) to the intended recipient. Any such writing will be deemed
to have been given: (a) as of the date of

 

111



--------------------------------------------------------------------------------

personal delivery via courier as described above; (b) as of the third calendar
day after depositing the same into the custody of the postal service as
evidenced by the date-stamped receipt issued upon deposit of the same into the
mails as described above; and (c) as of the date and time electronically
transmitted in the case of telecopy delivery as described above, in each case
addressed to the intended party at the address set forth below:

 

To Marathon:

 

Marathon Oil Company

5555 San Felipe

P.O. Box 3128

Houston, TX 77056

Attn: General Counsel

Phone:

  (713) 296-4137

Fax:

  (713) 296-4171

 

To USX:

 

USX Corporation

600 Grant Street

Pittsburgh, PA, 15219-4776

Attn: General Counsel

Phone:

  (412) 433-1121

Fax:

  (412) 433-2015

 

To Ashland:

 

Ashland Inc.

1000 Ashland Drive

Russell, KY 41169

Attn: General Counsel

Phone:

  (606) 329-3333

Fax:

  (606) 329-3823

 

To the Company:

 

Marathon Ashland Petroleum LLC

539 South Main Street

Findlay, Ohio 45840

Attn: General Counsel

Phone:

  (419) 421-4115

Fax:

  (419) 422-2121

 

112



--------------------------------------------------------------------------------

Any party may designate different addresses or telecopy numbers by notice to the
other parties.

 

SECTION 17.02. Merger and Entire Agreement. This Agreement (including the
Schedules and Appendices attached hereto), together with the other Transaction
Documents (including the exhibits, schedules and appendices thereto) and certain
other agreements executed contemporaneously with the Master Formation Agreement
constitutes the entire Agreement of the parties hereto and supersedes any prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 

SECTION 17.03. Parties in Interest. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors,
legal representatives and permitted assigns.

 

SECTION 17.04. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

SECTION 17.05. Amendment; Waiver. This Agreement may not be amended except in a
written instrument signed by each of the parties hereto and expressly stating it
is an amendment to this Agreement. Any failure or delay on the part of any party
hereto in exercising any power or right hereunder shall not operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power
preclude any other or further exercise thereof or the exercise of any other
right or power hereunder or otherwise available at law or in equity.

 

SECTION 17.06. Severability. If any term, provision, covenant, or restriction of
this Agreement or the application thereof to any Person or circumstance, at any
time or to any extent, is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement (or the
application of such provision in other jurisdictions or to Persons or
circumstances other than those to which it was held invalid or unenforceable)
shall in no way be affected, impaired or invalidated, and to the extent
permitted by Applicable Law, any such term, provision, covenant or

 

113



--------------------------------------------------------------------------------

restriction shall be restricted in applicability or reformed to the minimum
extent required for such to be enforceable. This provision shall be interpreted
and enforced to give effect to the original written intent of the parties hereto
prior to the determination of such invalidity or unenforceability.

 

SECTION 17.07. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS AGREEMENT,
OR ANY TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS WAIVED.

 

SECTION 17.08. Enforcement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Delaware Chancery Court;
provided that if the Delaware Chancery Court does not have jurisdiction with
respect to such matter, the parties hereto shall be entitled to enforce
specifically the terms and provisions of this Agreement in any court of the
United States located in the State of Delaware or in Delaware state court, this
being in addition to any other remedy to which they are entitled at law or in
equity. In addition, each of the parties hereto (i) consents to submit itself to
the personal jurisdiction of the Delaware Chancery Court in the event that any
dispute arises out of this Agreement or any of the transactions contemplated by
this Agreement; provided that if the Delaware Chancery Court does not have
jurisdiction with respect to any such dispute, such party consents to submit
itself to the personal jurisdiction of any Federal court located in the State of
Delaware or any Delaware state court, (ii) agrees to appoint and maintain an
agent in the State of Delaware for service of legal process, (iii) agrees that
it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (iv) agrees that it will not plead
or claim in any such court that any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any such court has been
brought in an inconvenient forum and (v) agrees that it will not initiate

 

114



--------------------------------------------------------------------------------

any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than (1) the Delaware Chancery Court, or (2)
if the Delaware Chancery Court does not have jurisdiction with respect to such
action, a Federal court sitting in the State of Delaware or a Delaware state
court.

 

SECTION 17.09. Table of Contents, Headings and Titles. The table of contents and
section headings of this Agreement and titles given to Schedules and Appendices
to this Agreement are for reference purposes only and are to be given no effect
in the construction or interpretation of this Agreement.

 

SECTION 17.10. Use of Certain Terms; Rules of Construction. As used in this
Agreement, the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
paragraph, subparagraph, section, subsection or other subdivision. Whenever the
context may require, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa. Each party
hereto agrees that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation or construction of this Agreement or any Transaction Document.

 

SECTION 17.11. Holidays. Notwithstanding any deadline for payment, performance,
notice or election under this Agreement, if such deadline falls on a date that
is not a Business Day, then the deadline for such payment, performance, notice
or election will be extended to the next succeeding Business Day.

 

SECTION 17.12. Third Parties. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give any person and their respective
successors, legal representatives and permitted assigns any rights, remedies or
basis for reliance upon, under or by reason of this Agreement.

 

SECTION 17.13. Liability for Affiliates. Except where and to the extent that a
contrary intention otherwise appears, where any party hereto undertakes to cause
its Affiliates to take or abstain from taking any action, such

 

115



--------------------------------------------------------------------------------

undertaking shall mean (i) in the case of an Affiliate that is controlled by
such party, that such party shall cause such Affiliate to take or abstain from
taking such action and (ii) in the case of an Affiliate that controls or is
under common control with such party, that such party shall use its commercially
reasonable best efforts to cause such Affiliates to take or abstain from taking
such action; provided, however, that such party shall not be required to
violate, or cause any director of an Affiliate to violate, any fiduciary duty to
minority shareholders of such Affiliate.

 

SECTION 17.14. Schedules. No representation or warranty hereunder shall be
deemed to be inaccurate if the actual situation is disclosed pursuant to another
representation or warranty herein or in a schedule to a Put/Call, Registration
Rights and Standstill Agreement Disclosure Letter or in any other Transaction
Document or any exhibit, schedule or appendix thereto, whether or not an
explicit cross-reference appears. Neither the specification of any dollar amount
in any representation, warranty or covenant contained in this Agreement nor the
inclusion of any specific item in a schedule to a Put/Call, Registration Rights
and Standstill Agreement Disclosure Letter is intended to imply that such
amount, or higher or lower amounts, or the item so included or other items, are
or are not material, and neither party shall use the fact of the setting forth
of any such amount or the inclusion of any such item in any dispute or
controversy involving the parties as to whether any obligation, item or matter
not described herein or included in a schedule to a Put/Call,

 

116



--------------------------------------------------------------------------------

Registration Rights and Standstill Agreement Disclosure Letter is or is not
material for purposes of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the day and year first above written.

 

MARATHON OIL COMPANY by   /s/    V G BEGHINI        

Name:

  Victor G. Beghini

Title:

  President USX CORPORATION by   /s/    T J USHER        

Name:

  Thomas J. Usher

Title:

  Chairman of the Board and Chief Executive Officer ASHLAND INC. by  
/s/    PAUL CHELLGREN        

Name:

  Paul W. Chellgren

Title:

  Chairman of the Board and Chief Executive Officer MARATHON ASHLAND PETROLEUM
LLC by   /s/    J. L. FRANK        

Name:

  J. L. Frank

Title:

  President

 



--------------------------------------------------------------------------------

 

APPENDIX A

 

DEFINITION OF TERMS

 

The following terms shall have the following meanings wherever they appear in a
Transaction Document (as hereinafter defined) and such meanings shall be equally
applicable to both the singular and the plural forms of the terms herein
defined. References herein to an agreement, instrument or document shall, unless
otherwise expressly provided, include such agreement, instrument or document as
the same may be amended, modified or supplemented from time to time in
accordance with its terms and as permitted by the Transaction Documents and
shall include the permitted successors to, and assigns of, any Person.

 

“Addendum and Joinder” shall mean the Addendum and Joinder to the Asset Transfer
and Contribution Agreement in substantially the form attached as Exhibit W to
the Asset Transfer and Contribution Agreement.

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question; provided,
however, that unless otherwise indicated, neither the Company nor any of its
subsidiaries shall be considered an Affiliate of Marathon, USX or Ashland.

 

“Affiliated Ashland Group” shall have the meaning set forth in Section 6.4(c) of
the Asset Transfer and Contribution Agreement.

 

“Affiliated Marathon Group” shall have the meaning set forth in Section 5.4(c)
of the Asset Transfer and Contribution Agreement.

 

“Applicable GAAP” shall have the meaning set forth in Section 1.02 of the LLC
Agreement.

 

“Applicable Law” shall mean any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.

 

“Ashland” shall mean Ashland Inc., a Kentucky corporation, or its successor.

 

A–1



--------------------------------------------------------------------------------

“Ashland Asset Leases” shall have the meaning set forth in Section 3.1(g) of the
Asset Transfer and Contribution Agreement.

 

“Ashland Asset Transfer and Contribution Agreement Disclosure Letter” shall mean
the letter from Ashland to Marathon and the Company dated the date of and
relating to the Asset Transfer and Contribution Agreement.

 

“Ashland Assumed Liabilities” shall have the meaning set forth in Section 3.3 of
the Asset Transfer and Contribution Agreement.

 

“Ashland Benefit Plan” shall mean every Employee Benefit Plan sponsored,
maintained, or contributed to, or required to be contributed to, by Ashland, or
any ERISA Affiliate of Ashland, for the benefit of current or former employees
of Ashland’s Business in the United States.

 

“Ashland Chemical Product Sale Agreement” shall mean the Ashland Chemical
Product Sale Agreement in substantially the form attached as Exhibit P to the
Asset Transfer and Contribution Agreement.

 

“Ashland Commercial Affiliates” shall have the meaning set forth in Section 4.1
of the Master Formation Agreement.

 

“Ashland Consent Decrees” shall mean any consent decrees, consent orders, agreed
orders, notices of violation, judgments, decrees or similar orders or
obligations entered into prior to Closing or relating to any investigations of
which Ashland had received notice from the appropriate Governmental Authority
prior to Closing.

 

“Ashland Contracts” shall have the meaning set forth in Section 3.1(o) of the
Asset Transfer and Contribution Agreement.

 

“Ashland Designated Sublease Agreements” shall mean the Ashland Sublease
Agreements in substantially the forms attached as Exhibit L to the Asset
Transfer and Contribution Agreement.

 

“Ashland Designated UST Environmental Contamination” shall mean any
Environmental Contamination associated with, or discovered as part of, Ashland’s
1998 underground storage tank upgrade program at the Ashland Service Stations
set forth on Schedule 9.1(c) to the Ashland Asset Transfer and Contribution
Agreement Disclosure Letter under the heading “Ashland Designated UST
Environmental Contamination.”

 

“Ashland Environmental Loss” shall mean any Environmental Loss to the extent
arising out of, based on, or occurring in connection with Ashland’s Business
prior to Closing or related to the ownership, use, operation or maintenance of,
or related to the reporting practices associated with, the Ashland Transferred
Assets prior to Closing, whether or not Asserted prior to Closing.

 

A–2



--------------------------------------------------------------------------------

“Ashland Excluded Assets” shall have the meaning set forth in Section 3.2 of the
Asset Transfer and Contribution Agreement.

 

“Ashland Excluded Liabilities” shall have the meaning set forth in Section 3.4
of the Asset Transfer and Contribution Agreement.

 

“Ashland Excluded Taxes” shall have the meaning set forth in Section 3.3(i) of
the Asset Transfer and Contribution Agreement.

 

“Ashland Financial Statements” shall have the meaning set forth in Section 4.6
of the Master Formation Agreement.

 

“Ashland General Assignment and Assumption Agreement” shall mean the General
Assignment and Assumption Agreement in substantially the form attached as of
Exhibit I to the Asset Transfer and Contribution Agreement.

 

“Ashland Indemnified Persons” shall mean Ashland and its Affiliates and their
respective employees, officers and directors.

 

“Ashland Information Package” shall have the meaning set forth in Section 4.8 of
the Master Formation Agreement.

 

“Ashland Intellectual Property License Agreement” shall mean the Intellectual
Property License Agreement in substantially the form attached as Exhibit J-1 to
the Asset Transfer and Contribution Agreement.

 

“Ashland Joint Contracts” shall have the meaning set forth in Section 3.6(b) of
the Asset Transfer and Contribution Agreement.

 

“Ashland Joint Permits” shall have the meaning set forth in Section 3.6(c) of
the Asset Transfer and Contribution Agreement.

 

“Ashland Joint Services Agreement” shall mean the Ashland Joint Services
Agreement in substantially the form attached as Exhibit Q to the Asset Transfer
and Contribution Agreement.

 

“Ashland Lease Agreements” shall mean the Lease Agreements in substantially the
form attached as Exhibit K to the Asset Transfer and Contribution Agreement.

 

“Ashland LOOP/LOCAP Interest” shall have the meaning set forth in Section 1.01
of the Put/Call, Registration Rights and Standstill Agreement.

 

“Ashland Master Formation Agreement Disclosure Letter” shall mean the letter
from Ashland to Marathon dated the date of and relating to the Master Formation
Agreement.

 

A–3



--------------------------------------------------------------------------------

“Ashland Material Contracts” shall have the meaning set forth in Section 6.9 of
the Asset Transfer and Contribution Agreement.

 

“Ashland Material Permits” shall have the meaning set forth in Section 6.3 of
the Asset Transfer and Contribution Agreement.

 

“Ashland 1997 Balance Sheet” shall mean the audited balance sheet of Ashland
appearing in the Ashland Financial Statements.

 

“Ashland Ongoing Remediation” shall mean, with respect to any Ashland
Environmental Loss, Remediation Activities that either were commenced prior to
Closing or that relate to any investigation of which Ashland had received notice
from the appropriate Governmental Authority prior to Closing.

 

“Ashland Other Real Property Rights” shall have the meaning set forth in Section
3.1(h) of the Asset Transfer and Contribution Agreement.

 

“Ashland Other Sublease Agreements” shall mean the Ashland Sublease Agreements
in substantially the forms attached as Exhibit M to the Asset Transfer and
Contribution Agreement.

 

“Ashland Pension Plan” shall have the meaning set forth in Section 10.5(c)(i) of
the Asset Transfer and Contribution Agreement.

 

“Ashland Permits” shall have the meaning set forth in Section 3.1(p) of the
Asset Transfer and Contribution Agreement.

 

“Ashland Personal Property Leases” shall have the meaning set forth in Section
3.1(j) of the Asset Transfer and Contribution Agreement.

 

“Ashland Personal Property Owned” shall have the meaning set forth in Section
3.1(i) of the Asset Transfer and Contribution Agreement.

 

“Ashland Pipelines” shall have the meaning set forth in Section 3.1(c) of the
Asset Transfer and Contribution Agreement.

 

“Ashland Proprietary Rights” shall have the meaning set forth in Section 6.10(a)
of the Asset Transfer and Contribution Agreement.

 

“Ashland Quitclaim Deeds” shall mean the Quitclaim Deeds substantially in the
forms attached as Exhibit H to the Asset Transfer and Contribution Agreement.

 

“Ashland Real Property Leased” shall have the meaning set forth in Section
3.1(f) of the Asset Transfer and Contribution Agreement.

 

A–4



--------------------------------------------------------------------------------

“Ashland Real Property Leases” shall have the meaning set forth in Section
3.1(f) of the Asset Transfer and Contribution Agreement.

 

“Ashland Real Property Owned” shall have the meaning set forth in Section 3.1(e)
of the Asset Transfer and Contribution Agreement.

 

“Ashland Records” shall have the meaning set forth in Section 3.1(s) of the
Asset Transfer and Contribution Agreement.

 

“Ashland Refineries” shall have the meaning set forth in Section 3.1(a) of the
Asset Transfer and Contribution Agreement.

 

“Ashland Restricted Asset” shall have the meaning set forth in Section 3.6(a) of
the Asset Transfer and Contribution Agreement.

 

“Ashland Restricted Liability” shall have the meaning set forth in Section
3.6(a) of the Asset Transfer and Contribution Agreement.

 

“Ashland Restriction” shall have the meaning set forth in Section 3.6(a) of the
Asset Transfer and Contribution Agreement.

 

“Ashland Retirement Plan” shall have the meaning set forth in Section 10.7(a) of
the Asset Transfer and Contribution Agreement.

 

“Ashland Service Stations” shall have the meaning set forth in Section 3.1(d) of
the Asset Transfer and Contribution Agreement.

 

“Ashland Shut-Down Refinery Assets” shall mean those portions of shut down
refineries of Ashland that are operating as terminals and are being leased to
the Company pursuant to the Ashland Lease Agreements.

 

“Ashland Sublease Agreements” shall mean the Ashland Designated Sublease
Agreements and the Ashland Other Sublease Agreements.

 

“Ashland Subsidiaries” shall have the meaning set forth in Section 4.1 of the
Master Formation Agreement.

 

“Ashland Subsidiaries Interests” shall have the meaning set forth in Section
4.10 of the Master Formation Agreement.

 

“Ashland Supplier Cooperation Agreement” shall mean the Ashland Supplier
Cooperation Agreement substantially in the form of Exhibit S to the Asset
Transfer and Contribution Agreement.

 

A–5



--------------------------------------------------------------------------------

“Ashland Terminals” shall have the meaning set forth in Section 3.1(b) of the
Asset Transfer and Contribution Agreement.

 

“Ashland Trademark License Agreement” shall mean the Ashland Trademark License
Agreement in substantially the form attached as Exhibit J-2 to the Asset
Transfer and Contribution Agreement.

 

“Ashland Transferred Assets” shall have the meaning set forth in Section 3.1 of
the Asset Transfer and Contribution Agreement.

 

“Ashland Transferred Employees” shall have the meaning set forth in Section
10.1(c) of the Asset Transfer and Contribution Agreement.

 

“Ashland Transferring Affiliates” shall have the meaning set forth in Section
4.1 of the Master Formation Agreement.

 

“Ashland Transferring Affiliate Interests” shall have the meaning set forth in
Section 4.11 of the Master Formation Agreement.

 

“Ashland Transferring Entities” shall have the meaning set forth in Section 4.1
of the Master Formation Agreement.

 

“Ashland VEBA” shall have the meaning set forth in Section 10.14 of the Asset
Transfer and Contribution Agreement.

 

“Ashland Working Capital Shortfall” shall have the meaning set forth in Section
4.3(g) of the Asset Transfer and Contribution Agreement.

 

“Ashland’s Adjusted Capital Expenditures” shall have the meaning set forth in
Section 4.4(c) of the Asset Transfer and Contribution Agreement.

 

“Ashland’s Business” shall mean that portion of Ashland’s business, tangible
assets, intangible assets, rights, contracts, permits, licenses and other rights
which comprise Ashland’s petroleum supply, refining, marketing and
transportation business (excluding the Ashland Excluded Assets and Ashland
Excluded Liabilities).

 

“Ashland’s Target Capital Expenditures” shall have the meaning set forth in
Section 4.4(a) of the Asset Transfer and Contribution Agreement.

 

“Asserted” shall mean with respect to an Environmental Loss, that the
Indemnified Party has provided written notice to the Indemnifying Party either
of (i) its receipt of written notice, including letters of inquiry, requests for
information or other investigatory inquiries, from a Governmental Authority
relating to such Environmental Loss or (ii) the existence of facts, conditions
or circumstances from which the Indemnified Party has reasonably concluded,
based on an opinion of

 

A–6



--------------------------------------------------------------------------------

counsel delivered at any time after the Closing Date to such Indemnified Party,
that an Environmental Loss may result.

 

“Asset Transfer and Contribution Agreement” shall mean the Asset Transfer and
Contribution Agreement dated as of December 12, 1997, among Marathon, Ashland
and the Company, including any appendices and exhibits to the Asset Transfer and
Contribution Agreement and the Asset Transfer and Contribution Agreement
Disclosure Letters.

 

“Asset Transfer and Contribution Agreement Disclosure Letters” shall mean the
Marathon Asset Transfer and Contribution Agreement Disclosure Letter and the
Ashland Asset Transfer and Contribution Agreement Disclosure Letter.

 

“Assumed Liabilities” shall mean, with respect to Marathon and Ashland, the
Marathon Assumed Liabilities and the Ashland Assumed Liabilities, respectively.

 

“Bareboat Charter” shall have the meaning set forth in Section 9.3(k) of the
Asset Transfer and Contribution Agreement.

 

“Board of Managers” shall have the meaning set forth in Section 8.02(a) of the
LLC Agreement.

 

“Business” shall mean, with respect to Marathon and Ashland, Marathon’s Business
and Ashland’s Business, respectively, and with respect to the Company, the
Company’s Business.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or a holiday on
which national banks in New York City, New York are closed for business.

 

“Capital Expenditure Accounting Firm” shall have the meaning set forth in
Section 4.4(e) of the Asset Transfer and Contribution Agreement.

 

“Capital Expenditure Statement” shall have the meaning set forth in Section
4.4(c) of the Asset Transfer and Contribution Agreement.

 

“Capital Lease” shall mean any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as a capital lease
on a consolidated balance sheet of the Company and its subsidiaries in
accordance with GAAP.

 

“Casualty or Condemnation Loss” shall mean, with respect to Marathon’s Business
or Ashland’s Business, as the case may be, (i) a Loss, whether or not insured,
as a result of any fire, flood, accident, explosion, strike, labor disturbance,
riot, act of God or public enemy or other calamity or casualty, unless either
such Loss shall have been substantially cured, repaired or restored by such
party prior to the Closing Date, or such party shall have otherwise
substantially compensated the Company for such Loss, or (ii) that proceedings
have been instituted or threatened seeking the condemnation or other taking of a
portion of such business in the future.

 

A–7



--------------------------------------------------------------------------------

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

“Claim” shall mean any existing or threatened future claim, demand, suit,
action, investigation, proceeding, governmental action or cause of action of any
kind or character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.

 

“Claims Review Committee” shall mean a committee, consisting of no more than six
and no fewer than four qualified representatives, with each of Marathon and
Ashland choosing 50% of the representatives, duly formed and constituted as soon
as practicable after the Closing Date to consider any matter referred to it
pursuant to Section 9.8(c)(iii) of the Asset Transfer and Contribution
Agreement.

 

“Closing” shall have the meaning set forth in Section 2.1 of the Master
Formation Agreement.

 

“Closing Date” shall have the meaning set forth in Section 2.1 of the Master
Formation Agreement.

 

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, and Sections 601 through 608 of ERISA.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commercial Documents” shall mean the Shared Services Agreement, the Marathon
Pipe Line Operating Agreement, the Crude Oil and NGL Supply Agreement, the
Valvoline Lube Oil Supply Agreement, the Ashland Chemical Product Sale
Agreement, the Ashland Joint Services Agreement, the Ashland Supplier
Cooperation Agreement and the Revolving Credit Agreement.

 

“Commission” shall have the meaning set forth in Section 1.01 of the Put/Call,
Registration Rights and Standstill Agreement.

 

“Company” shall mean Marathon Ashland Petroleum LLC, a Delaware limited
liability company.

 

“Company Indemnified Persons” shall mean the Company and its Affiliates and
their respective employees, officers and directors.

 

“Company’s Business” shall mean Marathon’s Business and Ashland’s Business to be
conducted by the Company and its subsidiaries after the Closing.

 

“Confidentiality Agreement” shall mean the Confidentiality Agreement dated
December 13, 1996 between Marathon and Ashland.

 

A–8



--------------------------------------------------------------------------------

“Contracts” shall mean contracts, leases, licenses, indentures, agreements,
purchase orders, commitments and all other legally binding arrangements, whether
oral or written, express or implied.

 

“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities or general partnership or managing member
interests, by contract or otherwise. Without limiting the generality of the
foregoing, a Person shall be deemed to control any other Person in which it
owns, directly or indirectly, a majority of the ownership interests.

 

“Conveyance Documents” shall mean the Asset Transfer and Contribution Agreement,
the Marathon Quitclaim Deeds, the Ashland Quitclaim Deeds, the Marathon General
Assignment and Assumption Agreement, the Ashland General Assignment and
Assumption Agreement, the Marathon Intellectual Property License Agreement, the
Ashland Intellectual Property License Agreement, the Marathon Trademark License
Agreement, the Ashland Trademark License Agreement, the Marathon Lease
Agreements, the Ashland Lease Agreements, the Marathon Sublease Agreements and
the Ashland Sublease Agreements and related conveyancing documents pursuant to
which Transferred Assets are transferred to the Company and its subsidiaries.

 

“Crude Oil and NGL Supply Agreement” shall mean the Crude Oil and Natural Gas
Liquids Supply Agreement in substantially the form attached as Exhibit R to the
Asset Transfer and Contribution Agreement.

 

“Cumene Project” shall have the meaning set forth in Section 4.4(c) of the Asset
Transfer and Contribution Agreement.

 

“Cumene Project 1997 Budget Amount” shall have the meaning set forth in Section
4.4(c) of the Asset Transfer and Contribution Agreement.

 

“Delaware Act” shall mean the Delaware Limited Liability Company Act, as in
effect and amended from time to time, or any successor statute.

 

“Demand Registration” shall have the meaning set forth in Section 10.01 of the
Put/Call, Registration Rights and Standstill Agreement.

 

“Designated Persons” shall have the meaning set forth in the Confidentiality
Agreement.

 

“Disclosure Letters” shall mean the Master Formation Agreement Disclosure
Letters, the Parent Agreement Disclosure Letter, the Asset Transfer and
Contribution Agreement Disclosure Letters and the Put/Call, Registration Rights
and Standstill Agreement Disclosure Letter.

 

“Dispute” shall have the meaning set forth in Appendix B to the Asset Transfer
and Contribution Agreement and Appendix B to the Master Formation Agreement.

 

“DOJ” shall mean the United States Department of Justice.

 

A–9



--------------------------------------------------------------------------------

“Employee Benefit Plans” shall mean all pension, retirement, profit-sharing,
medical, vacation, hospitalization, vision, dental, health, life, severance or
termination of employment plans, including any “employee benefit plan” as
defined in Section 3(3) of ERISA.

 

“Employer Company” shall have the meaning set forth in Section 10.1(b) of the
Asset Transfer and Contribution Agreement.

 

“Employment Transfer Date” shall have the meaning set forth in Section 10.1(c)
of the Asset Transfer and Contribution Agreement.

 

“Emro” shall mean Emro Marketing Company.

 

“Emro Savings Plan” shall have the meaning set forth in Section 10.11 of the
Asset Transfer and Contribution Agreement.

 

“Environmental Contamination” shall mean (a) any release, discharge or disposal
of any Hazardous Substance into or onto groundwater, surface water or soil at,
from, to or under any of the Marathon Real Property Owned or Marathon Real
Property Leased or any of the Ashland Real Property Owned or Ashland Real
Property Leased or (b) any transportation, treatment, recycling, storage,
discharge or disposal by, at or to any facility owned or operated by another
party, including any facility leased by either Marathon or Ashland or any of
their respective Affiliates or predecessors or the Company or any of its
Affiliates of any Hazardous Substance that (i) was shipped from or disposed of
on, at or under any of the properties or facilities that are or have been owned,
operated or used by either Marathon or Ashland or any of their respective
Affiliates or predecessors or the Company or its Affiliates or (ii) arose from
the operations of either Marathon or Ashland or any of their respective
Affiliates or predecessors or the Company or its Affiliates.

 

“Environmental Law” shall mean any Applicable Law relating to (a) the protection
of (i) the environment or (ii) the public welfare from actual or potential
exposure (or the effects of exposure) to any actual or potential release,
discharge, disposal or emission (whether past or present) of any Hazardous
Substance or (b) the manufacture, processing, distribution, use, treatment,
labeling, storage, disposal, transport or handling of any Hazardous Substance.

 

“Environmental Loss” shall mean any Loss arising out of any Environmental
Contamination or any Environmental Violation or a combination of both.
Environmental Loss specifically includes all costs incurred to install new
improvements or make repairs or alterations to prevent the continuation of any
Environmental Contamination or to remedy noncompliance with any Environmental
Law and, in the case of any Special Environmental Projects, shall include the
reasonable hourly costs of Company facility personnel to the extent dedicated to
Remediation Activities or other activity directly related to such Special
Environmental Projects. Environmental Loss specifically does not include any
Claim brought by a Person other than a Governmental Authority seeking damages,
contribution, indemnification, cost recovery, penalties, compensation or
injunctive relief resulting from the existence or release of, or exposure to,
Hazardous Substances except where such Claim is brought as a citizen’s suit in
which no monetary damages are sought for the account of such Person

 

A–10



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any Loss under CERCLA or any comparable state
Environmental Law that arises out of, is based on or is in connection with the
disposal by Marathon or Ashland of Hazardous Substances at a location other than
a property included in the Transferred Assets shall be treated as a Marathon
Excluded Liability or an Ashland Excluded Liability, as the case may be. All
Environmental Losses arising from the same event, condition or set of
circumstances at a particular facility shall be considered as an individual
Environmental Loss for purposes of determining the applicability of the
Individual Threshold Amount.

 

“Environmental Requirement” shall mean any notice of violation, directive,
instruction, judgment, order or similar mandate from any Governmental Authority
directing, ordering or requiring a correction of any Environmental Contamination
or Environmental Violation, or any related Remediation Activities.

 

“Environmental Violation” shall mean any violation of any Environmental Law,
excluding, however, any such violation related to Environmental Contamination.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean with respect to any Person any trade or business,
whether or not incorporated, which together with such Person would be deemed a
“single employer” within the meaning of Section 414(b), (c) or (m) of the Code.

 

“Exchange Act” shall have the meaning set forth in Section 1.01 of the Put/Call,
Registration Rights and Standstill Agreement.

 

“Extraordinary Environmental Loss” shall mean (a) an Environmental Loss arising
from an Environmental Violation or Environmental Contamination in which (i) the
amount in controversy could reasonably be expected to exceed $15,000,000; (ii)
the Company has Asserted a Claim for indemnity under either Section 9.1(c) or
Section 9.2(c) of the Asset Transfer and Contribution Agreement; and (iii) the
Indemnifying Party has a prior course of dealing with the Governmental Authority
with jurisdiction over the matter or (b) a facility-wide application of the
corrective action requirements of Sections 3004(u) and (v) of RCRA to a refinery
included in the Transferred Assets.

 

“Fiscal Quarter” shall mean the three-month period ended March 31, June 30,
September 30 and December 31 of each Fiscal Year.

 

“Fiscal Year” shall have the meaning set forth in Section 6.05 of the LLC
Agreement.

 

“FTC” shall mean the United States Federal Trade Commission.

 

“Former Marathon Plan Participants” shall have the meaning set forth in Section
10.5(a) of the Asset Transfer and Contribution Agreement.

 

A–11



--------------------------------------------------------------------------------

“Freedom Employees” shall have the meaning set forth in Section 10.7(a) of the
Asset Transfer and Contribution Agreement.

 

“Freedom Pension Plan” shall have the meaning set forth in Section 10.7(a) of
the Asset Transfer and Contribution Agreement.

 

“Fundamental Adverse Effect” shall mean (a) with respect to Marathon’s Business,
an effect on the business, operations, assets, liabilities, results of
operations, cash flows, condition (financial or otherwise) or prospects of
Marathon’s Business which results in a Loss of $80,000,000 or more, or, if such
Loss is not susceptible to being measured in monetary terms, is otherwise
fundamentally adverse to Marathon’s Business, and in any event includes a
shutdown by a Governmental Authority of any Marathon Refinery or Major Unit
thereof contained within the Marathon Transferred Assets, (b) with respect to
Ashland’s Business, an effect on the business, operations, assets, liabilities,
results of operations, cash flows, condition (financial or otherwise) or
prospects of Ashland’s Business which results in a Loss of $50,000,000 or more,
or, if such Loss is not susceptible to being measured in monetary terms, is
otherwise fundamentally adverse to Ashland’s Business, and in any event includes
a shutdown by a Governmental Authority of any Ashland Refinery or Major Unit
thereof contained within the Ashland Transferred Assets, and (c) with respect to
the Company’s Business, an effect on the business, operations, assets,
liabilities, results of operations, cash flows, condition (financial or
otherwise) or prospects of the Company’s Business which results, individually or
in the aggregate, in a Loss of $65,000,000 or more, or, if such Loss is not
susceptible to being measured in monetary terms, is otherwise fundamentally
adverse to the Company’s Business, and in any event includes a shutdown by a
Governmental Authority of any Marathon Refinery or Ashland Refinery or Major
Unit thereof contained within either the Marathon Transferred Assets or the
Ashland Transferred Assets; provided, however, that any such effect relating to
or resulting from any change in the price of petroleum or petroleum byproducts,
general economic conditions or local, regional, national or international
industry conditions (including changes in financial or market conditions) shall
be deemed not to constitute a Fundamental Adverse Effect.

 

“Fuelgas Interest” shall have the meaning set forth in Section 1.01 of the LLC
Agreement.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Governmental Approval” shall mean any permit, license, franchise, approval,
consent, waiver, certification, qualification or other authorization issued,
granted, given or otherwise made available by or under the authority of any
Governmental Authority or pursuant to any Applicable Law.

 

“Governmental Authority” shall mean any federal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.

 

A–12



--------------------------------------------------------------------------------

“Guarantee” by any Person shall mean any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person or in any manner, providing for the payment of
any Indebtedness or other obligation of any other Person or otherwise protecting
the holder of such Indebtedness or other obligation against loss (whether
arising by virtue of partnership arrangements, by obtaining letters of credit,
by agreement to keep-well, to purchase assets, goods, securities or services, or
to take-or-pay or otherwise), provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.

 

“Hazardous Substances” shall mean, collectively, any substance which is
identified and regulated (or the cleanup of which can be required) under any
Environmental Law, and, in addition, any substance which requires special
handling, storage or disposal procedures or whose use, handling, storage or
disposal of which is in any way regulated, whether now or in the future, in any
case under any Applicable Law for the protection of health, safety and the
environment. Without limiting the generality of the foregoing, Hazardous
Substances shall include (a) “hazardous wastes,” “hazardous substances,” “toxic
substances,” “pollutants,” or “contaminants” or other similar identified
designations in, or otherwise subject to regulation under, any Environmental
Law; and (b) petroleum, refined petroleum products and fractions or by-products
thereof, in each case whether in their virgin, used or waste state.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“Incidental Cash” shall mean (a) petty cash, (b) refining, retail outlets and
transportation (“RMT”) working funds, (c) depository account balances for the
RMT business (automated clearinghouse transmissions submitted on the most recent
banking day in the applicable jurisdiction immediately preceding the Closing
Date or later will be for the account of the Company and its subsidiaries), (d)
funds in transit relating to retail outlet deposits, and (e) uncollected funds
in lockboxes and lockbox bank accounts for the RMT business (automated
clearinghouse transmissions submitted on the most recent banking day in the
applicable jurisdiction immediately preceding the Closing Date or later will be
for the account of the Company and its subsidiaries).

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable, trade advertising and accrued obligations),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease obligations of such person, (i)
all

 

A–13



--------------------------------------------------------------------------------

obligations of such person in respect of interest rate protection agreements,
foreign currency exchange agreements or other interest or exchange rate hedging
arrangements and (j) all obligations of such person as an account party in
respect of letters of credit and bankers’ acceptances. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof.

 

“Indemnified Party” shall have the meaning set forth in Section 9.6(a) of the
Asset Transfer and Contribution Agreement.

 

“Indemnifying Party” shall have the meaning set forth in Section 9.6(b) of the
Asset Transfer and Contribution Agreement.

 

“Indemnity Agreement” shall mean the Insurance Indemnity Agreement in
substantially the form attached as Exhibit T to the Asset Transfer and
Contribution Agreement.

 

“Individual Threshold Amount” shall mean, with respect to (a) each Environmental
Loss related to Environmental Contamination associated with a Marathon Refinery
or an Ashland Refinery, $1,000,000, (b) all Environmental Losses related to
Environmental Contamination associated with any individual retail gasoline
service station included in the Transferred Assets, $100,000, (c) each
Environmental Loss related to Environmental Contamination associated with a
pipeline, pipeline station or pipeline-related facility (other than a pipeline
terminal) included in the Transferred Assets, $100,000; provided, however, that
such amount shall be reduced to zero for purposes of each of Section 9.1(c)(ii)
and Section 9.2(c)(ii) of the Asset Transfer and Contribution Agreement once the
aggregate amount of Environmental Losses borne by the Company under each such
section with respect to Environmental Contamination associated with pipelines,
pipeline stations or pipeline-related facilities (other than pipeline terminals)
as a result of application of the Individual Threshold Amount equals $5,000,000,
(d) each Environmental Loss related to Environmental Contamination associated
with a particular terminal (including a pipeline terminal) included in the
Transferred Assets, $100,000, (e) each Environmental Loss related to
Environmental Contamination associated with any other property included in the
Transferred Assets, $100,000 and (f) each Environmental Violation (including a
series of Environmental Violations arising from the same event, condition or set
of circumstances), $100,000.

 

“Initial Term” shall have the meaning set forth in Section 2.03 of the LLC
Agreement.

 

“Intellectual Property” shall mean patents, patent applications (filed, unfiled
or being prepared), records of invention, invention disclosures, trademarks
(registered or unregistered), trademark applications (filed, unfiled or being
prepared), trade names, copyrights (registered or unregistered), copyright
applications (filed, unfiled or being prepared), service marks (registered or
unregistered), service mark registrations, service mark applications (filed,
unfiled or being prepared), all together with the goodwill associated with such
marks or names, trade secrets, shop and royalty rights, technology, inventions,
knowhow, processes and confidential and proprietary information, including any
being developed (including but not limited to designs, manufacturing data,
design data, test data,

 

A–14



--------------------------------------------------------------------------------

operational data, and formulae), whether or not recorded in tangible form
through drawings, software, reports, manuals or other tangible expressions,
whether or not subject to statutory registration, whether foreign or domestic,
and all rights to any of the foregoing.

 

“Joint Defense Agreement” shall mean the Joint Defense Agreement in
substantially the form attached as Exhibit N to the Asset Transfer and
Contribution Agreement.

 

“Knowledge” shall mean (a) with respect to an individual, the actual knowledge
of a particular fact or (b) with respect to a Person other than an individual,
actual knowledge of a particular fact by an executive officer, division manager,
refinery manager or terminal manager or by any individual serving in a similar
capacity of such Person or individuals directly reporting to such individuals.

 

“Liabilities” shall mean obligations, responsibilities and liabilities (whether
based in common law or statute or arising under written contract or otherwise,
known or unknown, fixed or contingent, real or potential, tangible or
intangible, now existing or hereafter arising).

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“LLC Agreement” shall mean the Limited Liability Company Agreement of the
Company in substantially the form attached as Exhibit A to the Master Formation
Agreement.

 

“Loaned Employees” shall have the meaning set forth in Section 10.1(a) of the
Asset Transfer and Contribution Agreement.

 

“Loss” shall mean any loss, cost, Liability or expense, settlement, damage of
any kind, judgment, obligation, charge, fee, fine, penalty, court cost and/or
attorneys’ and administrative fee or disbursement (at all levels, including
appellate), but excluding a party’s indirect corporate and administrative
overhead costs.

 

“Lowest Remediation Cost” shall mean the lowest overall obtainable cost to
effect Remediation Activities or a correction of an Environmental Violation, as
the case may be, taking into consideration the applicable Environmental
Requirements or standards under applicable Environmental Laws, the nature and
quantity of any Hazardous Substances being remediated, the location of any
Environmental Contamination, the potential effect of any Environmental
Contamination on health and safety, the difficulty of effecting the Remediation
Activities, the expected duration of the Remediation Activities, the enforcement
policies of the Governmental Authorities responsible for enforcing the
applicable Environmental Requirements and Environmental Laws (subject to Section
9.8(h) of the Asset Transfer and Contribution Agreement), the reputation of the
contractors available to effect the Remediation Activities and any potentially
adverse effect on the operation of the Company’s Business as a result of the
Remediation Activities.

 

A–15



--------------------------------------------------------------------------------

“Major Unit” of a refinery shall mean a crude unit, a catalytic cracker, a
reformer, a wastewater treatment plant and a desulfurization unit.

 

“Marathon” shall mean Marathon Oil Company, an Ohio corporation, or its
successor.

 

“Marathon Asset Leases” shall have the meaning set forth in Section 2.1(g) of
the Asset Transfer and Contribution Agreement.

 

“Marathon Asset Transfer and Contribution Agreement Disclosure Letter” shall
mean the letter from Marathon to Ashland and the Company dated the date of and
relating to the Asset Transfer and Contribution Agreement.

 

“Marathon Assumed Liabilities” shall have the meaning set forth in Section 2.3
of the Asset Transfer and Contribution Agreement.

 

“Marathon Audited Financial Statements” shall have the meaning set forth in
Section 3.6 of the Master Formation Agreement.

 

“Marathon Benefit Plan” shall mean every Employee Benefit Plan sponsored,
maintained, or contributed to, or required to be contributed to, by Marathon, or
any ERISA Affiliate of Marathon, for the benefit of current or former employees
of Marathon’s Business in the United States.

 

“Marathon Commercial Affiliates” shall have the meaning set forth in Section 3.1
of the Master Formation Agreement.

 

“Marathon Consent Decrees” shall mean any consent decrees, consent orders,
agreed orders, notices of violation, judgments, decrees or similar orders or
obligations entered into prior to the Closing Date or relating to any
investigations of which Marathon had received notice from the appropriate
Governmental Authority prior to the Closing Date.

 

“Marathon Contracts” shall have the meaning set forth in Section 2.1(o) of the
Asset Transfer and Contribution Agreement.

 

“Marathon Designated Sublease Agreements” shall mean the Marathon Sublease
Agreements in substantially the forms attached as Exhibit E to the Asset
Transfer and Contribution Agreement.

 

“Marathon Designated UST Environmental Contamination” shall mean any
Environmental Contamination associated with, or discovered as part of,
Marathon’s 1998 underground storage tank upgrade program at the Marathon Service
Stations set forth on Schedule 9.1(c) to the Marathon Asset Transfer and
Contribution Agreement Disclosure Letter under the heading “Marathon Designated
UST Environmental Contamination.”

 

“Marathon Environmental Loss” shall mean any Environmental Loss to the extent
arising out of, based on, or occurring in connection with Marathon’s Business
prior to Closing or related to the

 

A–16



--------------------------------------------------------------------------------

ownership, use, operation or maintenance of, or related to the reporting
practices associated with, the Marathon Transferred Assets prior to Closing,
whether or not Asserted prior to Closing.

 

“Marathon Equity Crude Payables” shall mean the amount owed for receipts by
Marathon’s Business of (i) Marathon and its Affiliates’ equity crude oil with
payment on the 20th day of the month following receipt and (ii) Marathon and its
Affiliates’ equity natural gas liquids with payment on the 10th day following
receipt.

 

“Marathon Excluded Assets” shall have the meaning set forth in Section 2.2 of
the Asset Transfer and Contribution Agreement.

 

“Marathon Excluded Liabilities” shall have the meaning set forth in Section 2.4
of the Asset Transfer and Contribution Agreement.

 

“Marathon Excluded Taxes” shall have the meaning set forth in Section 2.3(i) of
the Asset Transfer and Contribution Agreement.

 

“Marathon Financial Statements” shall have the meaning set forth in Section 3.6
of the Master Formation Agreement.

 

“Marathon General Assignment and Assumption Agreement” shall mean the General
Assignment and Assumption Agreement in substantially the form attached as
Exhibit B to the Asset Transfer and Contribution Agreement.

 

“Marathon Group” shall have the meaning set forth in the Restated Certificate of
Incorporation of USX dated September 1, 1996.

 

“Marathon Group Stock” shall mean the USX-Marathon Group Common Stock, par value
$1.00 per share, of USX.

 

“Marathon Indemnified Persons” shall mean Marathon and its Affiliates and their
respective employees, officers and directors.

 

“Marathon Information Package” shall have the meaning set forth in Section 3.8
of the Master Formation Agreement.

 

“Marathon Intellectual Property License Agreement” shall mean the Intellectual
Property License Agreement in substantially the form attached as Exhibit C-1 to
the Asset Transfer and Contribution Agreement.

 

“Marathon Joint Contracts” shall have the meaning set forth in Section 2.6(b) of
the Asset Transfer and Contribution Agreement.

 

A–17



--------------------------------------------------------------------------------

“Marathon Joint Permits” shall have the meaning set forth in Section 2.6(c) of
the Asset Transfer and Contribution Agreement.

 

“Marathon Lease Agreements” shall mean the Lease Agreements in substantially the
forms attached as Exhibit D to the Asset Transfer and Contribution Agreement.

 

“Marathon Master Formation Agreement Disclosure Letter” shall mean the letter
from Marathon to Ashland dated the date of and relating to the Master Formation
Agreement.

 

“Marathon Material Contracts” shall have the meaning set forth in Section 5.9 of
the Asset Transfer and Contribution Agreement.

 

“Marathon Material Permits” shall have the meaning set forth in Section 5.3 of
the Asset Transfer and Contribution Agreement.

 

“Marathon Ongoing Remediation” shall mean, with respect to any Marathon
Environmental Loss, Remediation Activities that either were commenced prior to
Closing or relate to any investigation of which Marathon had received notice
from the appropriate Governmental Authority prior to Closing.

 

“Marathon Other Sublease Agreement” shall mean the Marathon Sublease Agreement
in substantially the form attached as Exhibit F to the Asset Transfer and
Contribution Agreement.

 

“Marathon Other Real Property Rights” shall have the meaning set forth in
Section 2.1(h) of the Asset Transfer and Contribution Agreement.

 

“Marathon Permits” shall have the meaning set forth in Section 2.1(p) of the
Asset Transfer and Contribution Agreement.

 

“Marathon Pension Transfer Date” shall have the meaning set forth in Section
10.5(a) of the Asset Transfer and Contribution Agreement.

 

“Marathon Personal Property Leases” shall have the meaning set forth in Section
2.1(j) of the Asset Transfer and Contribution Agreement.

 

“Marathon Personal Property Owned” shall have the meaning set forth in Section
2.1(i) of the Asset Transfer and Contribution Agreement.

 

“Marathon Pipelines” shall have the meaning set forth in Section 2.1(c) of the
Asset Transfer and Contribution Agreement.

 

“Marathon Pipe Line” shall mean Marathon Pipe Line Company.

 

A–18



--------------------------------------------------------------------------------

“Marathon Pipe Line Operating Agreement” shall mean the Marathon Pipe Line
Operating Agreement in substantially the form attached as Exhibit G to the Asset
Transfer and Contribution Agreement.

 

“Marathon Proprietary Rights” shall have the meaning set forth in Section
5.10(a) of the Asset Transfer and Contribution Agreement.

 

“Marathon Quitclaim Deeds” shall mean the Quitclaim Deeds in substantially the
forms attached as Exhibit A to the Asset Transfer and Contribution Agreement.

 

“Marathon Real Property Leases” shall have the meaning set forth in Section
2.1(f) of the Asset Transfer and Contribution Agreement.

 

“Marathon Real Property Leased” shall have the meaning set forth in Section
2.1(f) of the Asset Transfer and Contribution Agreement.

 

“Marathon Real Property Owned” shall have the meaning set forth in Section
2.1(e) of the Asset Transfer and Contribution Agreement.

 

“Marathon Records” shall have the meaning set forth in Section 2.1(s) of the
Asset Transfer and Contribution Agreement.

 

“Marathon Refineries” shall have the meaning set forth in Section 2.1(a) of the
Asset Transfer and Contribution Agreement.

 

“Marathon Restricted Asset” shall have the meaning set forth in Section 2.6(a)
of the Asset Transfer and Contribution Agreement.

 

“Marathon Restricted Liability” shall have the meaning set forth in Section
2.6(a) of the Asset Transfer and Contribution Agreement.

 

“Marathon Restriction” shall have the meaning set forth in Section 2.6(a) of the
Asset Transfer and Contribution Agreement.

 

“Marathon Retirement Plan” shall have the meaning set forth in Section 10.5 of
the Asset Transfer and Contribution Agreement.

 

“Marathon September 30, 1997 Balance Sheet” shall mean the unaudited balance
sheet of the Marathon Group appearing in the Marathon September 30, 1997
Financial Statements.

 

“Marathon September 30, 1997 Financial Statements” shall have the meaning set
forth in Section 3.6 of the Master Formation Agreement.

 

A–19



--------------------------------------------------------------------------------

“Marathon Service Stations” shall have the meaning set forth in Section 2.1(d)
of the Asset Transfer and Contribution Agreement.

 

“Marathon Shut-Down Refinery Assets” shall mean those portions of shut down
refineries of Marathon that are operating as terminals and are being leased to
the Company pursuant to the Marathon Lease Agreements.

 

“Marathon Sublease Agreements” shall mean the Marathon Designated Sublease
Agreements and the Marathon Other Sublease Agreement.

 

“Marathon Subsidiaries” shall have the meaning set forth in Section 3.1 of the
Master Formation Agreement.

 

“Marathon Subsidiaries Interests” shall have the meaning set forth in Section
3.10 of the Master Formation Agreement.

 

“Marathon Terminals” shall have the meaning set forth in Section 2.1(b) of the
Asset Transfer and Contribution Agreement.

 

“Marathon Thrift Plan” shall have the meaning set forth in Section 10.10 of the
Asset Transfer and Contribution Agreement.

 

“Marathon Trademark License Agreement” shall mean the Marathon Trademark License
Agreement in substantially the form attached as Exhibit C-2 to the Asset
Transfer and Contribution Agreement.

 

“Marathon Transferred Assets” shall have the meaning set forth in Section 2.1 of
the Asset Transfer and Contribution Agreement.

 

“Marathon Transferred Employees” shall have the meaning set forth in Section
10.1(c) of the Asset Transfer and Contribution Agreement.

 

“Marathon Transferred Real Property” shall mean, collectively, the Marathon Real
Property Owned and the Marathon Real Property Leased.

 

“Marathon Transferring Affiliate Interests” shall have the meaning set forth in
Section 3.11 of the Master Formation Agreement.

 

“Marathon Transferring Affiliates” shall have the meaning set forth in Section
3.1 of the Master Formation Agreement.

 

“Marathon Transferring Entities” shall have the meaning set forth in Section 3.1
of the Master Formation Agreement.

 

A–20



--------------------------------------------------------------------------------

“Marathon Working Capital Shortfall” shall have the meaning set forth in Section
4.3(g) of the Asset Transfer and Contribution Agreement.

 

“Marathon’s Business” shall mean that portion of Marathon’s business, tangible
assets, intangible assets, rights, contracts, permits, licenses and other rights
which comprise Marathon’s petroleum supply, refining, marketing and
transportation business (excluding the Marathon Excluded Assets and the Marathon
Excluded Liabilities).

 

“Marathon’s Target Capital Expenditures” shall have the meaning set forth in
Section 4.4(a) of the Asset Transfer and Contribution Agreement.

 

“Master Formation Agreement” shall mean the Master Formation Agreement, dated as
of December 12, 1997, between Marathon and Ashland, including any appendices and
exhibits to the Master Formation Agreement and the schedules to the Master
Formation Agreement Disclosure Letters.

 

“Material Adverse Effect” shall mean an effect on the business, operations,
assets, liabilities, results of operations, cash flows, condition (financial or
otherwise) or prospects of Marathon’s Business, Ashland’s Business or the
Company’s Business which results in a Loss of $2,000,000 or more, or, if such
Loss is not susceptible to being measured in monetary terms, is otherwise
materially adverse to Marathon’s Business, Ashland’s Business or the Company’s
Business, as the case may be; provided that any such effect relating to or
resulting from any change in the price of petroleum or petroleum byproducts,
general economic conditions or local, regional, national or international
industry conditions (including changes in financial or market conditions) shall
be deemed not to constitute a Material Adverse Effect.

 

“Members” shall mean Marathon and Ashland and any persons hereafter admitted as
additional or substitute members of the Company pursuant to the LLC Agreement.

 

“Membership Interest” shall mean, with respect to any Member at any time, the
limited liability company interest of such Member in the Company at such time,
including the right of such Member to any and all benefits to which a Member may
be entitled as provided in the LLC Agreement, together with the obligations of
such Member to comply with all the terms and provisions of the LLC Agreement.

 

“Merrill Lynch Master Lease Program” shall mean The Bluegrass Funding, Inc.
Master Lease Program and The Fayette Funding Limited Partnership Master Lease
Program, collectively.

 

“Mutualized Formation Costs” shall have the meaning set forth in Section 9.2(c)
of the Master Formation Agreement.

 

“New RCRA Environmental Loss” shall mean an Environmental Loss arising from any
new application after the Closing of the corrective action requirements of
Section 3004(u) and (v) of RCRA.

 

A–21



--------------------------------------------------------------------------------

“Non-Retail DB Plan” shall have the meaning set forth in Section 10.5 of the
Asset Transfer and Contribution Agreement.

 

“Northwestern Refinery Pension Plan” shall have the meaning set forth in Section
10.8 of the Asset Transfer and Contribution Agreement.

 

“Notice of Capital Expenditure Disagreement” shall have the meaning set forth in
Section 4.4(d) of the Asset Transfer and Contribution Agreement.

 

“Notice of Working Capital Disagreement” shall have the meaning set forth in
Section 4.3(d) of the Asset Transfer and Contribution Agreement.

 

“OCAW” shall mean Oil, Chemical & Atomic Workers International Union.

 

“Offering Memorandum” shall have the meaning set forth in Section 10.01 of the
Put/Call, Registration Rights and Standstill Agreement.

 

“Offer Notice” shall have the meaning set forth in Section 10.04(a) of the LLC
Agreement.

 

“Opening Balance Sheet” shall have the meaning set forth in Section 4.3(b) of
the Asset Transfer and Contribution Agreement.

 

“Parent Agreement” shall mean the Parent Agreement, dated as of December 12,
1997, among USX, Marathon and Ashland, including any exhibit to the Parent
Agreement.

 

“Parent Agreement Disclosure Letter” shall mean the letter from USX to Ashland
dated the date of and relating to the Parent Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“PBO” shall have the meaning set forth in Section 10.5(a) of the Asset Transfer
and Contribution Agreement.

 

“Pension Benefit Plan” shall mean every benefit plan subject to Title IV of
ERISA or the minimum funding requirements of Section 302 of ERISA.

 

“Percentage Interest” shall have the meaning set forth in Section 3.01 of the
LLC Agreement.

 

“Permian Plans” shall have the meaning set forth in Section 10.12 of the Asset
Transfer and Contribution Agreement.

 

“Permits” shall mean licenses, permits, registrations, approvals and franchises
issued by any Governmental Authority.

 

A–22



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean (a) Liens for current taxes, assessments,
governmental charges or levies not yet due; (b) workers’ or unemployment
compensation Liens arising in the ordinary course of business; (c) mechanic’s,
materialman’s, supplier’s, vendor’s, garnishment or similar Liens arising in the
ordinary course of business for amounts not yet due; (d) security interests,
pledges, Liens or other charges or encumbrances as may have arisen in the
ordinary course of business, none of which individually or in the aggregate are
material to the ownership, use or operation of the Marathon Transferred Assets
or the Ashland Transferred Assets, as the case may be; (e) any state of facts
which an accurate survey would show which does not materially detract from the
value of or materially interfere with the use and operation of the Marathon
Transferred Assets or the Ashland Transferred Assets, as the case may be; (f)
any Liens, easements, rights-of-way, restrictions, rights, leases and other
encumbrances affecting title thereto, whether or not of record, which do not
materially detract from the value of or materially interfere with the use and
operation of the Marathon Transferred Assets or the Ashland Transferred Assets,
as the case may be; (g) legal highways, zoning and building laws, ordinances or
regulations; (h) any liens for real estate Taxes which are not yet due and
payable; and (i) except with respect to Permitted Encumbrances on the Marathon
Refineries or the Ashland Refineries, Liens, if any, that do not have or would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Marathon’s Business or Ashland’s Business, as the case may be.

 

“Person” or “person” shall mean any natural person, trust, estate,
unincorporated organization, firm, corporation, association, partnership, joint
venture, joint stock company, limited liability company or Governmental
Authority, whether acting in an individual, fiduciary or other capacity.

 

“Personal Property” shall mean machinery and equipment, including tanks, pumps
and other containers; furniture and fixtures; tools; leasehold improvements;
vessels, barges and other marine transportation equipment; railcars, trucks and
automobiles; computing and telecommunications equipment; and other items of
tangible personal property (and interests in any of the foregoing).

 

“PMRP” shall have the meaning set forth in Section 10.06(a) of the Asset
Transfer and Contribution Agreement.

 

“Pre-Closing Tax Period” shall mean any Tax period (or portion thereof) ending
on or before the close of business on the Closing Date.

 

“Prime Rate” shall mean the prime rate per annum established by Citibank, N.A.
or if Citibank, N.A. no longer establishes a prime rate for any reason, the
prime rate per annum established by the largest U.S. bank measured by deposits
from time to time as its base rate on corporate loans, automatically fluctuating
upward or downward with each announcement of such prime rate.

 

“Procedures for Dispute Resolution” shall mean the Procedures for Dispute
Resolution in substantially the form attached as Appendix B to the Asset
Transfer and Contribution Agreement, Appendix B to the Master Formation
Agreement and Appendix B to the LLC Agreement.

 

A–23



--------------------------------------------------------------------------------

“Put/Call, Registration Rights and Standstill Agreement” shall mean the
Put/Call, Registration Rights and Standstill Agreement in substantially the form
attached as Exhibit B to the Master Formation Agreement.

 

“Put/Call, Registration Rights and Standstill Agreement Disclosure Letters”
shall mean the letters from USX, Marathon and Ashland, respectively, dated the
date of and relating to the Put/Call, Registration Rights and Standstill
Agreement.

 

“RCRA” shall mean the Resource Conservation and Recovery Act of 1976, as
amended.

 

“Reasonable Requested Action” shall have the meaning set forth in Section 7.2(g)
of the Asset Transfer and Contribution Agreement.

 

“Registration Statement” shall have the meaning set forth in Section 10.01 of
the Put/Call, Registration Rights and Standstill Agreement.

 

“Relevant Accounting Factors” shall mean (a) GAAP, (b) any pending Financial
Accounting Standards Board exposure drafts or Emerging Issue Task Force minutes,
(c) any relevant official pronouncement, release or staff accounting bulletin
issued by the Commission, (d) any formal advice or statement by the Commission
that it questions the ability of the parties to treat the transactions
contemplated by this Agreement as a purchase by Marathon of Ashland’s Business
for accounting purposes or the ability of Marathon to consolidate the Company’s
Business in its financial statements or (e) if any other person has received
formal advice, comment letter or a statement from the Commission that it
questions the ability of such person to use purchase or consolidation accounting
with respect to a similar transaction and such formal advice or statement leads
Price Waterhouse to believe that the ability of Marathon and Ashland to treat
the transactions contemplated by the Asset Transfer and Contribution Agreement
as a purchase by Marathon of Ashland’s Business for accounting purposes or the
ability of Marathon to consolidate the Company’s Business in its financial
statements may be questioned or impaired.

 

“Remediation Activities” shall mean any testing, investigation, assessment,
cleanup, removal, response, remediation or other similar activities undertaken
in connection with any Environmental Loss.

 

“Representative” shall have the meaning set forth in Section 8.01 of the LLC
Agreement.

 

“Requested Action” shall have the meaning set forth in Section 7.2(g) of the
Asset Transfer and Contribution Agreement.

 

“Retirement Pension Transfer Date” shall have the meaning set forth in Section
10.7(a) of the Asset Transfer and Contribution Agreement.

 

A–24



--------------------------------------------------------------------------------

“Revolving Credit Agreement” shall mean the Revolving Credit Agreement among
Marathon, Ashland and the Company in substantially the form attached as Exhibit
V to the Asset Transfer and Contribution Agreement.

 

“Securities Act” shall have the meaning set forth in Section 1.01 of the
Put/Call, Registration Rights and Standstill Agreement.

 

“Shared Services Agreement” shall mean the Shared Services Agreement in
substantially the form attached as Exhibit U to the Asset Transfer and
Contribution Agreement.

 

“Special Environmental Projects” shall mean the projects listed on Schedule
7.2(k) to the Ashland Asset Transfer and Contribution Agreement Disclosure
Letter.

 

“Special Termination Price” shall have the meaning set forth in Section 2.01 of
the Put/Call, Registration Rights and Standstill Agreement.

 

“Special Termination Right” shall have the meaning set forth in Section 2.01 of
the Put/Call, Registration Rights and Standstill Agreement.

 

“Sublease Agreements” shall mean the Marathon Sublease Agreements and the
Ashland Sublease Agreements.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partner interests are, at the time any
determination is being made, owned, controlled or held, or (b) that is, at the
time any determination is made, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“SuperAmerica” shall mean the SuperAmerica division of Ashland.

 

“Tax” shall mean any and all national, federal, state, provincial or local
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, assets, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on, minimum, estimated
or other tax of any kind whatsoever, including any interest, penalty or addition
thereto, whether disputed or not.

 

“Tax Benefit” shall mean the amount of the reduction in an indemnified party’s
liability for Taxes (including reductions in Taxes attributable, in whole or in
part, to positive basis adjustments) realized as a result of the payment or
accrual of any loss, expense or Tax.

 

A–25



--------------------------------------------------------------------------------

“Teamster Member Employees” shall have the meaning set forth in Section 10.9(a)
of the Asset Transfer and Contribution Agreement.

 

“Teamsters Pension Fund” shall have the meaning set forth in Section 10.9(a) of
the Asset Transfer and Contribution Agreement.

 

“Term of the Company” shall have the meaning set forth in Section 2.03 of the
LLC Agreement.

 

“Termination Event” shall mean, with respect to any Environmental Requirement
(or discrete portion thereof) relating to Environmental Contamination, the
earlier to occur of (a) the receipt by the Company, Marathon or Ashland, as
applicable, of a no further action letter, or the substantial equivalent
thereof, from the appropriate Governmental Authority or (b) the fifth
anniversary date of the completion of Remediation Activities (which, for
purposes of this definition, shall not include groundwater monitoring)
undertaken as a result of or in connection with such Environmental Requirement
(or discrete portion thereof) if during such five-year period no new
Environmental Requirement relating to such Environmental Contamination (or
discrete portion thereof) has been issued by an appropriate Governmental
Authority.

 

“Third Party Claim” shall mean a Claim that is not a Claim by Marathon, USX,
Ashland, the Company or any of their Affiliates for its own Losses.

 

“Throughput and Deficiency Agreements” shall mean (i) the First Stage Throughput
and Deficiency Agreement dated as of December 1, 1977, as amended by the First
Amendment dated as of March 27, 1986, the Second Amendment dated as of January
1, 1989 and the Third Amendment dated as of September 11, 1991, among Ashland
Inc. (formerly Ashland Oil, Inc.), Marathon Oil Company, Murphy Oil Corporation,
Shell Oil Company, Texaco Inc. and LOOP LLC (formerly LOOP Inc.), (ii) the
Initial Facility Throughput and Deficiency Agreement dated as of March 1, 1979,
as amended by the First Amendment dated as of January 1, 1989, among Ashland
Inc. (formerly Ashland Oil Inc.), Marathon Oil Company, Texaco Inc., Shell Oil
Company and LOCAP Inc., and (iii) the Adjustment Agreement dated March 1, 1979,
as amended by the First Amendment dated as of January 1, 1989, among Ashland
Inc. (formerly Ashland Oil Inc.), Marathon Oil Company, Texaco Inc., Shell Oil
Company and LOCAP Inc.

 

“Transaction” shall mean the collective transactions contemplated by the
Transaction Documents.

 

“Transaction Documents” shall mean the Conveyance Documents, the Master
Formation Agreement, the Parent Agreement, the Put/Call, Registration Rights and
Standstill Agreement, the LLC Agreement, the Indemnity Agreement and the Joint
Defense Agreement.

 

“Transfer” shall mean any sale, exchange, transfer, assignment, pledge,
hypothecation or other disposition, whether by merger or otherwise. When used as
a verb, the term “Transfer” shall have a correlative meaning.

 

A-26



--------------------------------------------------------------------------------

“Transfer Taxes” shall have the meaning set forth in Section 7.4 of the Asset
Transfer and Contribution Agreement.

 

“Transferred Assets” shall mean, with respect to Marathon and Ashland, the
Marathon Transferred Assets and the Ashland Transferred Assets, respectively.

 

“True Insurance Policy” shall mean any insurance policy other than an insurance
policy which is a captive insurance policy, a fronting insurance policy or an
insurance policy for which the insured party is required to indemnify the
insurer.

 

“USX” shall mean USX Corporation, a Delaware corporation, any successor ultimate
parent corporation of Marathon or, in the event Marathon is not a subsidiary of
any other person, Marathon.

 

“Valvoline Lube Oil Supply Agreement” shall mean the Valvoline Lube Oil Supply
Agreement substantially in the form of Exhibit O to the Asset Transfer and
Contribution Agreement.

 

“Wholly Owned Subsidiary” shall mean, with respect to any person (herein
referred to as the “parent”), any corporation, partnership, limited liability
company, association or other business entity (a) of which securities or other
ownership interests representing 100% of the equity or 100% of the ordinary
voting power or 100% of the general partner interests are, at the time any
determination is being made, owned, controlled or held, or (b) that is, at the
time any determination is made, otherwise controlled, entirely by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

 

“Working Capital Accounting Firm” shall have the meaning set forth in Section
4.3(e) of the Asset Transfer and Contribution Agreement.

 

“Working Capital Deficiency Materiality Threshold” shall have the meaning set
forth in Section 4.3(d) of the Asset Transfer and Contribution Agreement.

 

A–27



--------------------------------------------------------------------------------

PUT/CALL AGREEMENT

 

Schedule 1.03(c)

 

USX Conflicts

 

For the purposes of the Closing Date for the formation of the joint venture:

 

None

 



--------------------------------------------------------------------------------

PUT/CALL AGREEMENT

 

Schedule 1.03(c)

 

Conflicts

 

For the purposes of the Closing Date for the formation of the joint venture:

 

1. Those Governmental Approvals listed on Schedule 5.3 to the Asset Transfer and
Contribution Agreement.

 

2. Those consents required for the contracts listed on Schedule 5.9 to the Asset
Transfer and Contribution Agreement.

 



--------------------------------------------------------------------------------

PUT/CALL, REGISTRATION RIGHTS AND STANDSTILL

AGREEMENT

 

SCHEDULE 1.03(c)

NO CONFLICTS

 

See Schedule 4.3 to the Master Formation Agreement for a listing of governmental
approvals and consents required.

 



--------------------------------------------------------------------------------

PUT/CALL AGREEMENT

 

Schedule 1.03(d)

 

USX Consents

 

For the purposes of the Closing Date for the formation of the joint venture:

 

None

 



--------------------------------------------------------------------------------

PUT/CALL AGREEMENT

 

Schedule 1.03(d)

 

Consents

 

For the purposes of the Closing Date for the formation of the joint venture:

 

1. Those Governmental Approvals listed on Schedule 5.3 to the Asset Transfer and
Contribution Agreement.

 

2. Those consents required for the contracts listed on Schedule 5.9 to the Asset
Transfer and Contribution Agreement.

 



--------------------------------------------------------------------------------

PUT/CALL, REGISTRATION RIGHTS AND STANDSTILL

AGREEMENT

 

SCHEDULE 1.03(d)

NO CONSENTS

 

See Schedule 4.4 to the Master Formation Agreement for a listing of governmental
approvals and consents required.

 



--------------------------------------------------------------------------------

PUT/CALL AGREEMENT

 

Schedule 14.01(a)

 

Business Activities of Marathon and USX that are not Subject to Article XIV

 

None of the following is a Competitive Business:

 

1. With respect to Marathon’s equity interests in the following companies:

 

Arctic LNG Transportation Company

Badger Pipe Line Company

Colonial Pipeline Company

Eagle Sun Company Limited

Explorer Pipeline Company

Inventory Management and Distribution Company, L.L.

Kenai LNG Corporation

Polar LNG Shipping Corporation

The Pecos Carbon Dioxide Company

West Shore Pipe Line Company

Wolverine Pipe Line Company

 

the following activities:

 

acquisition of additional equity interests, the sale or exchange of any
currently held or after-acquired equity interests, or participation in any
merger, consolidation, combination, conversion, liquidation, transfer of assets
or other reorganization involving any such equity interests;

 

exercise of voting rights, or participation in the management, via
representation on the board of directors or comparable management body;

 

receipt of dividends or other participation in income or losses.

 

2. With respect to the following assets and companies:

 

Assets

East Cameron Block 338 to Block 321 8” Crude

East Cameron Block 321 to Vermilion Block 265

Eugene Island 8” Crude

Eugene Island Pipeline

South Pass West Delta 12” Crude

South Marsh Island #155 System

Vermilion 8” Crude

 



--------------------------------------------------------------------------------

PUT/CALL AGREEMENT

 

Companies

Manta Ray Offshore Gathering Company, L.L.C.

Nautilus Pipeline Company, L.L.C.

Neptune Pipeline Company, L.L.C.

Ocean Breeze Pipeline Company, L.L.C.

Odyssey Pipeline L.L.C.

Poseidon Oil Pipeline, L.L.C.

 

In the case of the above or any other offshore pipelines, any offshore pipeline
activity whatsoever, including but not limited to the unrestricted right to
participate in future projects.

 

3. With respect to the Yates gathering pipeline in West Texas the following
activities:

 

the sale or exchange of the equity interest and/or the expansion of the
pipelines necessary to serve Marathon’s upstream business.

 



--------------------------------------------------------------------------------

PUT/CALL, REGISTRATION RIGHTS AND STANDSTILL

AGREEMENT

 

SCHEDULE 14.01(a)

COMPETITIVE BUSINESSES

 

1. The “Valvoline Business” as defined in Section 14.03(h) of the Put/Call,
Registration Rights and Standstill Agreement.

 

2. Any activity whatsoever related to the parents, copyrights, know-how and
related information set forth on Schedule 3.2(l) of the Asset Transfer and
Contribution Agreement.

 

3. The marketing of petrochemicals by Ashland or an of its affiliates.

 

4. The ownership, operation and use of the service stations and bulk plants set
forth on Schedule 3.2(a) of the Asset Transfer and Contribution Agreement.

 